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`7 T2IDN2H6 2U DK7 .7Z6T2HL7HD\6 -IN7U NH %BTT2ID 2U ND6 "WJ7TDN2H63  ]7 CI5HD DK7 X7H7I5V #2BH67V\6 M2DN2H D2 6DIN`7 NH56MBJK 56 DK7 I7U7I7HJ76 P7I7 D2 L2JBZM7HD6 5HL D76DNM2HY PKNJK P7I7 H2D 5LMNDD7L NHD2 7ONL7HJ7 5D DK7 $HDI2LBJDN2H)K7 .76T2HL7HD= 5 J2HDI5JD M5NV J5IIN7I U2I DK7 GHND7L %D5D76 R26D5V %7IONJ7 @G%R%A TINM5INVY 7HC5C7L NH 2O7I DK7 I25L DI5H6T2ID5DN2H= J2H6N6D6 2U 6NWZI7V5D7L J2MT5HN76 2T7I5DNHC 56 5 6NHCV7 7MTV2Y7Ia %2BDK7IH F5NV %7IONJ76= +V5M2 F5NV %7IONJ76= -YIL )IBJ`NHC= %b- %D5C7VNH76= *b, F5NV= 5HL "b, F5NV3  )K7 GHN2H\6 7UU2ID6D2 2IZC5HN_7 J7ID5NH 2U DK7 .76T2HL7HD\6 7MTV2Y776 J2MZM7HJ7L NH F5Y :;;;3/&H +BCB6D /8= DK7 GHN2H P2H 5 M5NV S5VV2D 7V7JDN2H NH 5 BHND 2U 5TTI2WNM5D7VY /;; LINOZ7I6 c566NCH7L= 6D5DN2H7L 2I LN6T5DJK7Ld UI2M D7IMNH5V6 NH !5VV56= *2B6D2H= 5HL %5H +HD2HN2= )7W563  )K7 GHN2H P56 J7IDNUN7L 56 DK7 7WJVB6NO7 S5IC5NHNHC I7TI767HD5DNO7 2U DK7 LINO7I6 2H %7TD7MS7I ?3  $H KN6 L7JN6N2H= DK7 [BLC7 U2BHL DK5D DK7 .76T2HL7HD J2MMNDD7L 5 HBMS7I 2U BHU5NI V5S2I TI5JDNJ76 S7U2I7 5HL 5UD7I DK7 7V7JDN2H3  +6 67D U2IDK S7V2P= P75UUNIM NH T5ID 5HL I7O7I67 NH T5ID DK7 [BLC7\6 BHU5NI V5S2I TI5JDNJ7 UNHLZNHC63  ]7 5LLI766 DK767 M5DD7I6 NH DBIH3 !N6JB66N2H83  )K7 [BLC7 U2BHL= 5HL P7 5CI77= U2I DK7 I7562H6 67D U2IDK NH KN6 L7JN6N2H= DK5D DK7 .76T2HL7HD ON2V5D7L %7JZDN2H ?@5A@8A SYa·%BT7ION62I Q2KH R22V DKI75D7HNHC 7MTV2Y77 (I5H` #IB_ PNDK V266 2U 7MTV2YM7HD 2I 65V7 2U DK7 J2MT5HY NU DK7 GHN2H P2H DK7 7V7JDN2He·%BT7ION62I R22V DKI75D7HNHC 7MTV2Y776 .2H !5`NH 5HL .BL2VU2 %5HJK7_ PNDK V266 2U 67HZN2INDY NU DK7 GHN2H P2H DK7 7V7JDN2He·%BT7ION62I Q5M76 FJFBVV7H DKI75D7HNHC D2 DI5H6U7I BHND 7MTV2Y77 ,7H2I5K +HD2NH7 D2 5 H2HBHN2H J2MT5HYe0·%5U7DY F5H5C7I -NVV %DBILNO5HD J27IJNO7VY NHZD7II2C5DNHC 7MTV2Y77 *2P5IL #I5HU2IL 5S2BD DK7 GHN2He15HL·%BT7ION62I Q5M76 .7NVVY K5I566NHC 7MTV2Y77 (7IH #V5I` PNDK DKI75D6 2U LN6JNTVNH7 5HL D7IZMNH5DN2H 5HL L7HYNHC K7I BHN2H I7TI767HD5ZDN2H LBINHC 5H NHO76DNC5D2IY NHD7ION7P3]7 5V62 5L2TD DK7 [BLC7\6 UNHLNHC6 DK5D DK7 .76T2HL7HD ON2V5D7L %7JDN2H ?@5A@/A 5HL @8A SYa   K75INHC 5HL 5I7 H2D= DK7I7U2I7= T5ID 2U DK7 I7J2IL NH DKN6 TI2J77LNHC3  %77 =*9."&,1>9.< ?$.4= /8; ',.- 8/8 UH38 @8>>/A= 7HUL3 >>/ (3:L 810< @4DK #NI3 8>>/Ae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·!N6JK5ICNHC 7MTV2Y776 Q2KH RNH`6D2H 5HL -2SSY F5I`6e4·)I5H6U7IINHC 7MTV2Y776 #IB_ 5HL .NJK5IL R5N_ D2 V2P7INHC T5YNHC I2BD76e 5HL·!N6JNTVNHNHC 5HL 6B6T7HLNHC 7MTV2Y77 #V5I`3<]7 5V62 5L2TD DK7 [BLC7\6 UNHLNHC6 DK5D DK7 .76T2HL7HD ON2V5D7L %7JDN2H ?@5A@1A 5HL @8A SYa·GHNV5D7I5VVY 5VD7INHC DK7 'B7O2,5I7L2 IBHe?·GHNV5D7I5VVY 5VD7INHC ND6 T2VNJY I7C5ILNHC LINOZ7I6 J2II7JDNHC DK7NI DNM7J5IL6 5HL !&) V2C6e·GHNV5D7I5VVY 5VD7INHC ND6 LIBC D76DNHC T2VNJYe 5HL ·(5NVNHC D2 TI2ONL7 DK7 GHN2H PNDK NHU2IM5DN2H I7^B76D7L 2H &JD2S7I 1= :;;;>5HL F5IJK 8:= :;;838;  4$H5L2TDNHC DK7 [BLC7\6 UNHLNHC DK5D DK7 .76T2HL7HD BHV5PUBVVY LN6ZJK5IC7L RNH`6D2H 5HL F5I`6= P7 I7VY 2H DK7 7MTV2Y776\ 2T7H LN6TV5Y 2U BHN2H NH6NCHN5 NH DK7 P2I`TV5J7 D2 76D5SVN6K DK7 .76T2HL7HD\6 `H2PVZ7LC7 2U DK7NI BHN2H 5JDNONDY3  ]7 UNHL ND BHH7J7665IY D2 I7VY 2H DK7 [BLC7\6 UNHLNHC DK5D DK7 .76T2HL7HD\6 `H2PV7LC7 2U DK7 7MTV2Y776\ BHN2H 5JDNONDN76 J2BVL S7 NHU7II7L UI2M DK7NI 5BDK2IN_5DN2H J5IL 6NCHNHC6= DK7NI 5JDNO7 62VNJND5DN2H 2U 2DK7I 7MTV2Y776 D2 6NCH J5IL6= DK7NI LN6DINSBZDN2H 2U BHN2H VND7I5DBI7= 5HL DK7 GHN2H\6 M5ICNH 2U ONJD2IY3  <$H5L2TDNHC DK7 [BLC7\6 UNHLNHC= P7 I7VY 2H #V5I`\6 I2V7 56 5 BHN2H H7C2DN5D2I= 56 P7VV 56 #V5I`\6 NHO2J5DN2H 2U K7I )96$7#&"9$INCKD6 D2 76D5SVN6K DK7 .76T2HL7HD\6 `H2PV7LC7 2U #V5I`\6 BHN2H 5JDNONDN763  ]7 L2 H2D I7VY 2H DK7 [BLC7\6 LN6JB66N2H 2U #V5I`\6 TI77V7JDN2H BHN2H 5JDNOZNDY D2 76D5SVN6K DK7 .76T2HL7HD\6 `H2PV7LC73  ?$H5L2TDNHC DK7 [BLC7\6 UNHLNHC= P7H2D7 DK5D DK7 .76T2HL7HD P56 I7^BNI7L SY DK7 G%R% D2 JK5HC7 DK7 6JK7LBV7 U2I DK7 'B7O2 ,5I7L2 IBH 5HL I7M2O7 DP2 6D2T63  *2P7O7I= DK7 .76T2HL7HD P56 H2D I7^BNI7L SY DK7 G%R% D2 5LL 5H 5LLNDN2H5V 8;; MNV76 D2 DK7 IBH3  $H6D75L= DK7 L7JNZ6N2H D2 5LL DK7 MNV76 D2 DK7 IBH P56 M5L7 62V7VY SY DK7 .76T2HL7HD PNDK2BD S5IC5NHNHC PNDK DK7 GHN2H3  &BI UNHLNHC 2U 5 ON2V5DN2H 2U %7J3 ?@5A@1A N6 VNMND7L D2 DKN6 LN6JI7DN2H5IY JK5HC73  F7MS7I ,N7SM5H P2BVL H2D 62 VNMND DK7 ON2V5DN2H3  $H K7I ON7P= PKNV7 DK7 .76T2HL7HD N6 J7ID5NHVY UI77 D2 D5`7 DK7 T26NDN2H NH S5IC5NHNHC DK5D ND N6 I7^BNI7L D2 M5`7 J7ID5NH JK5HC76 NH DK7 'B7O2 ,5I7L2 IBH S7J5B67 2U ND6 I7V5DN2H6KNT PNDK G%R%= DK7I7 N6 H2 S56N6 U2I 7WJB6NHC DK7 .76T2HL7HD UI2M ND6 2SVNC5DN2H D2 H2DNUY DK7 GHN2H 5HL CNO7 ND 5H 2TZT2IDBHNDY D2 S5IC5NH 2O7I 5VV DK7 JK5HC76= 7O7H DK267 DK5D DK7 .76T2HZL7HD 5667ID6 P7I7 M5HL5D7L SY DK7 G%R%3  )KB6= NH K7I ON7P= 5VV 56T7JD6 2U DK7 'B7O2 ,5I7L2 IBH JK5HC76 6K2BVL S7 NHJVBL7L 56 T5ID 2U DK7 ?@5A@1A ON2V5DN2H3>]7 H2D7 DK5D DK7 .76T2HL7HD\6 2SVNC5DN2H D2 TI2ONL7 NHU2IM5DN2H NH DKN6 I7^B76D N6 VNMND7L 2HVY D2 TI76BMTDNO7VY I7V7O5HD NHU2IM5DN2H 5S2BD S5IC5NHNHC BHND 7MTV2Y7763  ]7 6K5VV V75O7 D2 DK7 J2MTVN5HJ7 6D5C7 2U DKN6 TI2J77LNHC DK7 L7D7IMNH5DN2H 2U DK7 TI7JN67 NHU2IM5DN2H NH DKN6 I7^B76D PKNJK DK7 .76T2HL7HD MB6D UBIHN6K3  %77 )33A B#%6,< ?$.4= :?: ',.- 88>> UH3 / @8>?<A= 7HUL3 ?00 (3:L 188 @?DK #NI3 8>??A= J7ID3 L7HN7L 0?? G3%3 ?:0 @8>??A3 8;%T7JNUNJ5VVY= P7 5L2TD DK7 [BLC7\6 UNHLNHC DK5D DK7 .76T2HL7HD ON2ZV5D7L %7J3 ?@5A@1A 5HL @8A SY U5NVNHC D2 TI2ONL7 DK7 GHN2H PNDK DK7 TK2H7 HBMS7I6 5HL 7MTV2YM7HD 6D5DB6 2U S5IC5NHNHC BHND 7MTV2Y7763  ]7 5V62 5L2TD DK7 [BLC7\6 UNHLNHC DK5D DK7 .76T2HL7HD LNL H2D ON2ZV5D7 %7J3 ?@5A@1A 5HL @8A SY U5NVNHC D2 6BTTVY DK7 GHN2H PNDK DK7 62JN5V 67JBINDY HBMS7I6 2U S5IC5NHNHC BHND 7MTV2Y7763]7 UBIDK7I 5CI77= U2I DK7 I7562H6 67D U2IDK NH KN6 L7JNZ6N2H= PNDK DK7 [BLC7\6 LN6MN665V 2U DK7 J2MTV5NHD 5VV7C5ZDN2H DK5D DK7 .76T2HL7HD ON2V5D7L %7JDN2H ?@5A@1A 5HL @8A 2U DK7 +JD SY DI5H6U7IINHC S5IC5NHNHC BHND P2I` D2 ,77ZP5Y )I5H6T2ID5DN2H3 :3  )K7 [BLC7 U2BHL DK5D DK7 .76T2HL7HD ON2V5D7L %7JZDN2H ?@5A@1A= @/A= 5HL @8A SY JK5HCNHC ND6 !&) V2C LN6JNZTVNH5IY T2VNJY3  $H VNCKD 2U DK7 J2HJVB6N2H DK5D DK7 JK5HC7 NH V2C T2VNJY P56 BHV5PUBV= DK7 [BLC7 U2BHL DK5D DK7  .7Z6T2HL7HD ON2V5D7L %7JDN2H ?@5A@/A 5HL @8A SY LN6JK5ICNHC LINO7I6 *2P5IL #I5HU2IL 5HL #VYL7 "O5H6 U2I !&) V2C ON2V5DN2H63  (2I DK7 I7562H6 DK5D U2VV2P= P7 5UUNIM DK767 UNHLNHC63    +6 5 J2HDI5JD M5NV J5IIN7I= DK7 .76T2HL7HD N6 6BS[7JD D2 !7T5IDM7HD 2U )I5H6T2ID5DN2H @!&)A I7CBV5DN2H6 DK5D VNMND DK7P2I`NHC 5HL LINONHC K2BI6 2U J2O7I7L LINO7I63  %T7JNUNJ5VVY= DK7 !&) I7CBV5DN2H6 TI2KNSND 5 LINO7I UI2M LINONHC M2I7 DK5H 8; K2BI6 PNDK2BD 5H ?ZK2BI SI75`= 5HL M2I7 DK5H <; K2BI6 NH ? J2H67JBDNO7 L5Y6388)K7 I7CBV5ZDN2H6 5V62 I7^BNI7 LINO7I6 D2 M5NHD5NH 5 V2C PKNJK I7J2IL6 DK7NI 6D5IDNHC DNM76= MNV76 LINO7H= LBDY 6D5DB6= SI75`ZDNM76= 5HL 2DK7I NHU2IM5DN2H38:)K7 I7CBV5DN2H6 L2 H2D 6T7JNUY 5HY LN6JNTVNH5IY M756BI76 DK5D 5H 7MTV2Y7I MB6D D5`7 5C5NH6D LINO7I6 PK2 U5NV D2 J2MTVY3GHDNV Q5HB5IY :;;8= DK7 .76T2HL7HD P56 I7V5DNO7VY V7ZHN7HD NH ND6 5TTI25JK D2 ND6 LINO7I6\ J2MTVN5HJ7 PNDK !&) I7CBV5DN2H6 5HL 7O7H K7VT7L ND6 LINO7I6 JNIJBMO7HD DK7 I7CBV5DN2H63  )K7 .76T2HL7HD\6 ONJ7 TI76NL7HD 2U KBM5H I762BIJ76= Q5M76 .7NVVY= D76DNUN7L DK5D LINO7I6 PK2 ON2ZV5D7L !&) I7CBV5DN2H6 P2BVL 6T75`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`7 5 IBH UI2M !5VV56 D2 +M5INVV2 PNDK2BD 5 I7^BNI7L ?ZK2BISI75` PK7H K7 6D5D7L K7 J2BVL H2D J2MTV7D7 DK7 IBH PNDK DK7 SI75` U2I T7I62H5V I7562H63  "O5H6 J2H6N6D7HDVY K5L DI2BSV7 UNVVNHC 2BD KN6 V2C= 5HL LN6T5DJK7I f5VL7_ I2BDNH7VY J5VJBV5D7L KN6 K2BI6 5HL UNVV7L NH DK7 cI7J5Td 67JDN2H 2U DK7 V2C 6K2PNHC PK7DK7I K7 K5L 7WJ77L7L KN6   88%77 0> #3(3.3 g />13/38:%77 0> #3(3.3 g />13?3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!404M5WNMBM 5VV2P5SV7 K2BI63  "O5H6 P56 H2D LN6JNTVNH7L U2I DK767 NHUI5JDN2H63  .5DK7I= K7 P56 I7^BNI7L D2 P5DJK 5 DI5NHNHC UNVM 5UD7I PKNJK f5VL7_ K7VT7L KNM BTL5D7 KN6 V2C3+JJ2ILNHC D2 DK7 .76T2HL7HD\6 I7J2IL6= "O5H6 U5NV7L D2 D5`7 DK7 !&)ZI7^BNI7L SI75` LBINHC 5 IBH 2H Q5HB5IY >= :;;83  %5U7DY F5H5C7I %DBILNO5HD J5VV7L KNM D2 LN6JB66 DK7 NHUI5JDN2H 2H Q5HB5IY /;= :;;8= 5HL "O5H6 7WTV5NH7L DK5D K7 U5NV7L D2 D5`7 DK7 I7^BNI7L SI75` S7J5B67 K7 K5L D2 I7DBIH K2M7 U2I 5 U5MNVY 7M7IC7HJY3  %DBILNO5HD D2VL "O5H6 DK5D K7 P56 C2NHC D2 N66B7 KNM 5 P5IHNHC V7DD7I= PKNJK 6D5D7L= 5M2HC 2DK7I DKNHC6a c$D N6 2BI PN6K DK5D DKN6 PINDD7H P5IHNHC PNVV J2II7JD 5 67IN2B6 L7UNJN7HJY 5HL DK5D H2 UBIDK7I J2II7JDNO7 5JDN2H BT D2 5HL NHJVBLNHC LN6MN665V PNVV S7 H7J7665IY3d   &H7 L5Y 75IVN7I= DK7 .76T2HL7HD K5L TV5J7L #I5HU2IL 2H 2UUZLBDY 6D5DB6 S7J5B67 DK7I7 P56 5 TI2SV7M PNDK KN6 V2C63  &H Q5HB5IY /8= BHN2H S5IC5NHNHC J2MMNDD77 M7MS7I6 -26D2H 5HL f5BCKH M7D PNDK DK7 .76T2HL7HD D2 LN6JB66 IBM2I6 DK5D LINO7I6 K5L S77H LN6JK5IC7L U2I !&) ON2V5ZDN2H63  )K7 .76T2HL7HD I76T2HL7L DK5D LINO7I6 K5L S77H 6B6T7HL7L= SBD L7HN7L DK5D 5HY LINO7I6 K5L S77H LN6ZJK5IC7L3  *2P7O7I= 2H (7SIB5IY 8= DK7 .76T2HL7HD LN6JK5IC7L #I5HU2IL= "O5H6= 5HL LINO7I .BLY #5D76 U2I !&) V2C ON2V5DN2H638/$MM7LN5D7VY 5UD7I DK7 LN6JK5IC76= DK7 .7Z6T2HL7HD N66B7L 5 M7M2 UI2M ND6 2PH7I= )N6K (5II7VV= D2 ND6 LINO7I6 SV5MNHC DK7 GHN2H U2I DK7 D7IMNH5DN2H63  )K7 M7M2 6D5D7L= NH T7IDNH7HD T5ID= ch6i7O7I5V LINO7I6 5I7 BTZ67D 5HL K5O7 56`7L 5S2BD DK7 D7IMNH5DN2H 2U 67O7I5V V2HC D7IMLINO7I63  $ P5HD7L Y2B D2 K75I LNI7JDVY UI2M M7 DK7 J5B67 2U DK267 D7IMNH5DN2H63  )P2 M7MS7I6 2U DK7 +R]G -5IC5NHNHC #2MMNDD77 ^BND7 TI2T7IVY SI2BCKD D2 DK7 #2MT5HY\6 5DD7HDN2H DK5D J7ID5NH LINO7I6 P7I7 U5V6NUYZNHC DK7NI !&) V2C63d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`7H TV5J7 U2I 5 V7ZCNDNM5D7 I7562H I7C5ILV766 2U DK7 TI2D7JD7L 5JDNONDN763,N`7 DK7 [BLC7= P7 UNHL DK5D DK7 X7H7I5V #2BH67V K56 M7D KN6 NHNDN5V SBIL7H3  )K7I7 N6 5SBHL5HD 7ONL7HJ7 2U DK7 .76T2HL7HD\6 M2DNO5DN2H D2 I7D5VN5D7 5C5NH6D 7MTV2Y776 U2I DK7NI 7V7JDN2H 2U 5 BHN2H S5IC5NHNHC I7TI767HD5DNO73  )K7 .76T2HL7HD I7T75D7LVY DKI75D7H7L ND6 LINO7I6 PNDK 5LO7I67 J2H67^B7HJ76 NU DK7 GHN2H P2H DK7 7V7JDN2H381 $MM7LN5D7VY 5UD7I DK7 7V7JDN2H= ND L7ON5D7L UI2M T56D TI5JZDNJ7 5HL LN6JINMNH5D2INVY LN6JK5IC7L BHN2H 6BTT2ID7I6 RNH`6D2H 5HL F5I`6 U2I 5VV7C7L DNM7J5IL ON2V5DN2H63  $H V5D7 &JD2S7I= DK7 .76T2HL7HD DKI75D7H7L D2 DI5H6U7I 7MZTV2Y77 S5IC5NHNHC BHND M7MS7I ,7H2I5K +HD2NH7 D2 5 H2HS5IC5NHNHC BHND [2S3  $H 75IVY '2O7MS7I= ND LN6JINMNZH5D2INVY DI5H6U7II7L LINO7I6 #IB_ 5HL R5N_ D2 V2P7I T5YZNHC I2BD763  ,5D7I DK5D 65M7 M2HDK= DK7 .76T2HL7HD J27IZJNO7VY NHD7II2C5D7L #I5HU2IL 56 D2 PK7DK7I DK7 GHN2H K5L DBIH7L DK7 .76T2HL7HD NH D2 DK7 !&)3  )K7 .76T2HL7HD\6 5SIBTD JK5HC7 NH ND6 !&) V2C LN6JNTVNH5IY T2VNJY 5D DK7 7HL 2U Q5HB5IY :;;8 P56 J2H6N6D7HD PNDK DKN6 J2HDNHBBM 2U BHU5NI V5S2I TI5JDNJ763  )K7 .76T2HL7HD\6 BHV5PUBV M2DNO5DN2H N6 UBIDK7I L7M2H6DI5D7L SY DK7 JK5HC7 NH "OZ5H6\ LN6JNTVNH7 UI2M P5IHNHC D2 LN6JK5IC7 5HL SY 2PH7I (5II7VV\6 5DD7MTD D2 TV5J7 DK7 GHN2H NH LN6I7TBD7 PNDK DK7 LINO7I6 SY U5V67VY JV5NMNHC DK5D DK7 GHN2H K5L cSI2BCKD D2 DK7 #2MT5HY\6 5DD7HDN2H DK5D J7ID5NH LINO7I6 P7I7 U5VZ6NUYNHC DK7NI !&) V2C63d]7 5V62 UNHL DK5D DK7 .76T2HL7HD U5NV7L D2 6K2P DK5D ND P2BVL K5O7 M2I7 6DINJDVY 7HU2IJ7L ND6 !&) V2C LN6JNTVNZH5IY T2VNJY 7O7H NH DK7 5S67HJ7 2U ND6 LINO7I6\ BHN2H 5JZDNONDY3  ]7 L2 H2D ^B76DN2H DK7 V7CNDNM5JY 2U 5H 7MZTV2Y7I\6 H77L D2 J2MTVY PNDK (7L7I5V I7CBV5DN2H6 NH ND6 NHLB6DIY3  )K7 I7CBV5DN2H6 5HL .76T2HL7HD\6 J2MTVN5HJ7 PNDK DK7M 5I7 H2D 5D N66B7 K7I73  )K7 N66B7 J2HJ7IH6 K2P   80:18 ',.- 8;?/ @8>?;A= 7HUL3 44: (3:L ?>> @86D #NI3 8>?8A= J7ID3 L7HN7L 011 G3%3>?> @8>?:A381)K767 DKI75D6 NHJVBL7L V266 2U 7MTV2YM7HD= 65V7 2U DK7 J2MT5HY= 5HL V266 2U 67HN2INDY NU DK7 GHN2H P2H DK7 7V7JDN2H3 %&G)*".' F+$,=$'#340<DK7 .76T2HL7HD L75VD PNDK LINO7I6 PK2 U5NV D2 J2MTVY PNDK ND6 I7CBV5DN2H63  )K7 I7J2IL 6K2P6 DK5D DK7 .76T2HZL7HD U7VD H2 H77L D2 LN6JNTVNH7 LINO7I6 U2I U5NVNHC D2 J2MZTVY PNDK !&) I7CBV5DN2H6 BHDNV 5UD7I DK7Y JK267 D2 S7 I7TI767HD7L SY DK7 GHN2H3  )K7 .76T2HL7HD 2UU7I6 H2 7WTV5H5DN2H U2I DK7 JK5HC7 NH ND6 LN6JNTVNH5IY T2VNJY3  $H6D75L= DK7 .76T2HL7HD 5667ID6 DK5D "K9&9 J#/ $, .K#$79NH T2VNJY3  &H DK7 J2HDI5IY= BHDNV DK7 LN6JK5IC76 5D N66B7= DK7 .76T2HL7HD\6 LN6JNTVNH5IY T2VNJY PNDK I76T7JD D2 !&) V2C ON2V5DN2H6 P56 V5W 2I H2H7WN6D7HD3  $D P56 V2HC 5P5I7 2U V2C U5V6NUNJ5DN2H6 SY #I5HU2IL 5HL "O5H6 5HL D2V7I5D7L DK7M BHDNV ND J2BVL 67N_7 BT2H DK767 NHUI5JDN2H6 NH 5H BH[B6DNUN7L 7UU2ID D2 SV5M7 DK7 GHN2H U2I DK7 LN6ZJK5IC763  +JJ2ILNHCVY= P7 UNHL DK7 .76T2HL7HD K56 U5NV7L D2 TI2O7 DK5D ND P2BVL K5O7 JK5HC7L ND6 !&) V2C LN6JNTVNZH5IY T2VNJY NH DK7 5S67HJ7 2U ND6 LINO7I6\ BHN2H 5JDNONDY384)K7 .76T2HL7HD\6 BHV5PUBV JK5HC7 NH ND6 LN6JNTVNH5IY T2VNJY U2I !&) V2C ON2V5DN2H6 NH I76T2H67 D2 7MTV2Y776\ BHN2H 5JDNONDN76 LN6JINMNH5D7L 5C5NH6D 5VV 2U ND6 7MTV2YZ7763  )KB6= DK7 LN6JK5IC76 2U #I5HU2IL 5HL "O5H6 ON2V5D7L %7JDN2H ?@5A@/A 5HL @8A 2U DK7 +JD 7O7H NU .76T2HL7HD P56 BH5P5I7 2U BHN2H 5JDNONDY SY DK767 6T7JNUNJ NHLNONLBZ5V6 5HL 7O7H NU .76T2HL7HD K5L H2T5IDNJBV5I BHV5PUBV M2DNO7 5C5NH6D 6T7JNUNJ 7MTV2Y7763  "3C3= >&9#$,& 0,:16$7 G!",&#79 3,4= /88 ',.- /<8@8>>/A38<  84+JJ2IL F6#*9#K F,/C6"#*= /0/ ',.- />8= />:9/>/ @:;;0A @I7Z6T2HL7HD U5NV7L D2 M77D )&67K" I6$9I7SBDD5V SBIL7H 2U 76D5SVN6KNHC DK5D ND P2BVL K5O7 M2I7 6DINJDVY 7HU2IJ7L L7T5IDM7HD5V I7CBV5DN2H6 NH BHZN2H\6 5S67HJ7 SY I7U7IINHC 2HVY D2 DK7 I7CBV5DN2H ND67VU= PKNJK P56 H2D 7HU2IJ7L TIN2I D2 DK7 BHN2H\6 5LO7HDA38<GHL7I DK767 JNIJBM6D5HJ76= P7 L2 H2D I7VY 2H DK7 [BLC7\6 UNHLNHC DK5D DK7 .76T2HL7HD P56 5P5I7 2U "O5H6\ 6BTT2ID U2I DK7 GHN2H3  &H DK7 2DK7I K5HL= DK7I7 N6 LNI7JD JI7LND7L 7ONL7HJ7 DK5D DK7 .76T2HL7HD `H7P 2U #I5HU2IL\6 BHN2H 5JDNONDY 5HL ^B76DN2H7L KNM 5S2BD DK7 GHN2H\6 NHO2VO7M7HD PNDK !&)3F7MS7I %JK5BMS7I 5CI776 PNDK KN6 J2VV75CB76 DK5D DK7 L7JN6N2H D2 JK5HC7 DK7 !&) V2C LN6JNTVNH5IY T2VNJY P56 5 S5IC5NH5SV7 M5DD7I= 5HL DK5D DK7 BHNV5D7I5V 5JDN2H D5`7H SY DK7 .76T2HL7HD P56 BHV5PUBV BHL7I %7J3 ?@5A@1A 5HL @8A3     F7MS7I %JK5BMS7I= K2P7O7I= LN65CI776 PNDK DK7 M5[2INDY\6 UNHLNHC DK5D DK7 .76T2HL7HD\6 JK5HC7 NH ND6 LN6JNTVNH5IY T2VNJY U2I !&) V2C ON2V5DN2H6 P56 LN6JINMNH5D2INVY M2DNO5D7L NH ON2V5DN2H 2U %7J3 ?@5A@/A 5HL @8A3 $H KN6 ON7P= DK7 .76T2HL7HD K5L 5 J2MT7VVNHC H77L D2 7H6BI7 DK5D ND6 LINO7I6 J2MTVY PNDK 5TTVNJ5SV7 !&) I7CBV5DN2H6 5HL 65U7VY 2T7I5D7 DK7 .76T2HL7HD\6 DIBJ`63  )K7 .76T2HL7HD M5Y K5O7 7HU2IJ7L DK267 IBV76 M2I7 6DINHC7HDVY NH Q5HB5IY :;;8 DK5H ND K5L NH DK7 T56D= SBD DKN6 M2I7 6DINHC7HD 7HU2IJ7M7HD P56 M2DNO5D7L SY DK767 J2MTVN5HJ7 5HL 65U7DY H77L63  $DP56 H2D 6K2PH D2 S7 5 I76T2H67 D2 DK7 7MTV2Y776\ L7JN6N2H D2 O2D7 U2I BHN2H I7TI767HD5DN2H 1 M2HDK6 75IVN7I3+JJ2ILNHCVY= F7MS7I %JK5BMS7I L276 H2D 5CI77 PNDK KN6 J2VV75CB76 DK5D DK7 LN6JK5IC76 2U "O5H6 5HL #I5HU2IL J5H S7 U2BHL D2 ON2V5D7 %7J3 ?@5A@/A S7J5B67 DK7Y P7I7 TBI6B5HD D2 DK7 .76T2HL7HD\6 LN6JNTVNH5IY T2VNJY U2I !&) V2C ON2V5DN2H63+6 D2 #I5HU2IL= F7MS7I %JK5BMS7I 5CI776 PNDK KN6 J2VV75CB76 DK5D KN6 LN6JK5IC7 P56 BHV5PUBV= SBD K7 L276 62 U2I DK7 I7562H6 6D5D7L SY DK7 [BLC73  )KB6= K7 5CI776 PNDK DK7 [BLC7 DK5D DK7 X7H7I5V #2BH67V J5IIN7L KN6 )&67K" I6$9SBIL7H D2 TI2O7 DK5D #I5HU2IL\6 BHN2H 5JDNONDY P56 5 M2DNO5DNHC U5JD2I NH DK7 .76T2HL7HD\6 L7JN6N2H D2 LN6JK5IC7 KNM3  )K7 /3  )K7 [BLC7 U2BHL= 5HL P7 5CI77 U2I DK7 I7562H6 67D U2IDK S7V2P= DK5D DK7 .76T2HL7HD ON2V5D7L %7JDN2H ?@5A@1A 5HL @8A SY U5NVNHC D2 S5IC5NH 2O7I JK5HC76 D2 DK7 !5VV56 D2 !7HO7I IBH3  +6 M2I7 UBVVY 67D U2IDK NH DK7 [BLC7\6 L7JN6N2H= DK7 .76T2HL7HD H2DNUN7L DK7 GHN2H 2H %7TD7MZS7I :> DK5D DK7 G%R% P56 JK5HCNHC DK7 6JK7LBV7 U2I DK7 !5VV56 D2 !7HO7I IBH 2H &JD2S7I 803  )K7 .76T2HL7HD 2UU7I7L D2 S5IC5NH 2O7I DK7 JK5HC763  )K7 T5IDN76 M7D 2H &JD2S7I 1= 5HL DK7 GHN2H I7^B76D7L NHU2IM5DN2H U2I DK7 TBIT267 2U S5IC5NHNHC3&H &JD2S7I 4= DK7 .76T2HL7HD H2DNUN7L DK7 GHN2H SY V7DD7I DK5D ND K5L L7D7IMNH7L DK5D DK7 S76D P5Y D2 2T7I5D7 DK7 H7P IBH P56 D2 IBH ND2BD 2U +M5INVV2= )7W56 NH6D75L 2U %TINHCUN7VL= #2V2I5L2 5HL DK5D 5HY %TINHCUN7VL 2I !5VZV56 LINO7I PN6KNHC D2 I7V2J5D7 D2 +M5INVV2 6K2BVL H2DNUY DK7 .76T2HL7HD SY &JD2S7I 8;3  )K7 .76T2HL7HD 5V62 TI2ONL7L DK7 GHN2H PNDK 62M7 2U DK7 NHU2IM5DN2H I7Z^B76D7L DK7 TI7ON2B6 L5Y= NHJVBLNHC DK7 DINT 6JK7LBV76 5HL DK7 H5M76 2U DK7 5UU7JD7L LINO7I63  *2P7O7I= DK7 .7Z6T2HL7HD LNL H2D TI2ONL7 DK7 I7^B76D7L J2TY 2U DK7 G%R% JK5HC7 2IL7I= 5H 7WTV5H5DN2H 2U ND6 I7562H6 U2I DK7 6PNDJK D2 +M5INVV2 5HL DK7 7VNMNH5DN2H 2U DK7 %TINHCUN7VL IBH= 2I 5HY L7D5NV6 5S2BD 6D2T6 2H DK7 JK5HC7L IBH 6JK7LBV73  &H DK7 65M7 L5Y= DK7 GHN2H TI2D76D7L DK7 .76T2HL7HD\6 L7ZJN6N2H D2 M2O7 5K75L PNDK2BD H7C2DN5DN2H6 5HL I7ND7I5D7L DK5D ND H77L7L DK7 I7M5NHNHC I7^B76D7L NHU2IM5DN2H NH 2IL7I D2 S5IC5NH3 &H &JD2S7I 8;= DK7 GHN2H 5C5NH I7^B76D7L DK7 S5V5HJ7 2U DK7 NHU2IM5DN2H 5HL TI2T267L DK5D DK7 .76T2HL7HD M5NHD5NH DK7 6D5DB6 ^B23  &H &JD2S7I 88= DK7 .76T2HL7HD NHU2IM7L DK7 GHN2H DK5D ND J2BVL H2D K2H2I ND6 I7^B76D D2 M5NHD5NH DK7 6D5DB6 ^B23  &H &JD2S7I 8/= DK7 .76T2HL7HD TI2ONL7L DK7 GHN2H PNDK DK7 I76D 2U DK7 I7^B76D7L NHU2IZM5DN2H 7WJ7TD U2I DK7 G%R% JK5HC7 2IL7I3  &H &JD2S7I 80= DK7 .76T2HL7HD NMTV7M7HD7L DK7 JK5HC76 D2 DK7 !5VZV56 D2 !7HO7I IBH3 (2I DK7 I7562H6 6D5D7L SY DK7 [BLC7 NH KN6 L7JN6N2H= P7 UNHL DK5D DK7 .76T2HL7HD ON2V5D7L %7JDN2H ?@5A@1A 5HL @8A SY U5NVNHC 5HL I7UB6NHC D2 DNM7VY UBIHN6K DK7 GHN2H PNDK I7^B76D7L NHU2IM5DN2H J2HJ7IHNHC DK7 TI2T267L JK5HC7 D2 DK7 !5VV56 D2 !7HO7I IBH3  )K7 GHN2H K56 L7M2H6DI5D7L    I7J2IL 6K2P6 DK5D #I5HU2IL 7HC5C7L NH BHN2H 5JDNONDY 5HL DK5D DK7 .7Z6T2HL7HD P56 5P5I7 2U DKN6 5JDNONDY3  )K7 .76T2HL7HD\6 5HDNBHN2H 5HNZMB6 N6 JV75I UI2M DK7 HBM7I2B6 ?@5A@1A= @/A= 5HL @8A ON2V5DN2H6 LN6ZJB667L 5S2O73  (NH5VVY= K7 UNHL6= NH 5CI77M7HD PNDK DK7 [BLC7= DK5D DK7 .76T2HL7HD U5NV7L D2 6K2P DK5D ND P2BVL K5O7 D5`7H DK7 65M7 5JDN2H NH DK7 5S67HJ7 2U #I5HU2IL\6 BHN2H 5JDNONDY3+6 D2 "O5H6= K2P7O7I= F7MS7I %JK5BMS7I UNHL6 DK5D DK7 X7H7I5V #2BH67V U5NV7L D2 6K2P DK5D DK7 .76T2HL7HD\6 5HDNBHN2H 5HNMB6 P56 5 6BS6D5HDN5V 2I M2DNO5DNHC U5JD2I NH ND6 L7JN6N2H D2 LN6JK5IC7 KNM3 )KN6 N6 S7J5B67 K7 UNHL6 DK7I7 N6 6NMTVY H2 7ONL7HJ7 DK5D DK7 .76T2HL7HD `H7P "O5H6 6NCH7L 5H 5BDK2IN_5DN2H J5IL= KN6 2HVY BHN2H 5JDNONDY3 F2I72O7I= "O5H6 P56 LN6JK5IC7L NH (7SIB5IY :;;8= M2I7 DK5H 1 M2HDK6 5UD7I K7 6NCH7L DK7 J5IL3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!40?DK5D ND H77L7L DK7 I7^B76D7LNHU2IM5DN2H NH 2IL7I D2 7HZC5C7 NH M75HNHCUBV S5IC5NHNHC PNDK DK7 .76T2HL7HD I7ZC5ILNHC DK7 JK5HC73  )K7 NHU2IM5DN2H I7^B76D7L SY DK7 GHN2H I7V5D7L LNI7JDVY D2 DK7 D7IM6 5HL J2HLNDN2H6 2U 7MZTV2YM7HD U2I S5IC5NHNHC BHND 7MTV2Y7763  +6 6BJK= ND P56 TI76BMTDNO7VY I7V7O5HD D2 DK7 GHN2H\6 I7TI767HD5DNO7 I2V73  %77= 73C3= D9:9&*( F9#*"K 3#&9 GB9K#L6*6"#"6,$ !9&:6.9/= /:? ',.- ??1 @8>>>A3  $H VNCKD 2U DK7 .76T2HL7HD\6 BHV5PUBV U5NVBI7 D2 TI2ZONL7 DKN6 NHU2IM5DN2H PKNJK DK7 GHN2H H77L7L D2 7HC5C7 NH M75HNHCUBV S5IC5NHNHC= P7 UBIDK7I UNHL DK5D DK7 6BS67Z^B7HD BHNV5D7I5V JK5HC7 D2 DK7 IBH 5V62 ON2V5D7L %7JDN2H ?@5A@1A 5HL @8A3  ]7 I7[7JD DK7 .76T2HL7HD\6 J2HD7HDN2H DK5D ND J2BVL H2D S5IC5NH 5S2BD DK7 JK5HC7 D2 DK7 !5VV56 D2 !7HO7I IBH S7J5B67 ND P56 M5HL5D7L SY DK7 G%R%3  )K7 JK5HC7 2IL7I N66B7L SY DK7 G%R% I7^BNI7L DK7 .76T2HZL7HD D2 JK5HC7 DK7 6D5ID 5HL 7HL DNM76 2U U2BI IBH6= DK7I7SY I7LBJNHC 75JK IBH\6 D2D5V DI5O7V DNM73  )K7 G%R% LNL H2D I7^BNI7 5HY 2U DK7 2DK7I JK5HC76 NMTV7M7HD7L SY DK7 .76T2HL7HD= NHJVBLNHC DK7 L7JN6N2H D2 JK5HC7 DK7 6D5IDNHC T2NHD UI2M %TINHCUN7VL D2 +M5INVV23  $H6D75L= DK7 G%R% V7UD DK267 L7JN6N2H6 D2 DK7 .76T2HL7HD\6 LN6JI7DN2H3  -Y BHNV5D7I5VVY NMTV7M7HDNHC DK767 JK5HC76 NH DK7 JNIZJBM6D5HJ76 67D U2IDK 5S2O7= DK7 .76T2HL7HD ON2V5D7L %7JZDN2H ?@5A@1A 5HL @8A 2U DK7 +JD38?03  #2HDI5IY D2 DK7 [BLC7= P7 UNHL DK5D DK7 .76T2HL7HD LNL H2D BHV5PUBVVY DKI75D7H 7MTV2Y77 .2H !5`NH 2H %7TZD7MS7I 813  +6 M2I7 UBVVY 67D U2IDK NH DK7 [BLC7\6 L7JNZ6N2H= !5`NH D76DNUN7L DK5D PKNV7 K7 P56 NH DK7 2UUNJ7 TNJ`ZNHC BT DNM7J5IL6= %BT7ION62I Q2KH R22V 56`7L KNM K2P DK7 GHN2H P56 J2MNHC 5V2HC3  R22V D2VL !5`NH DK5D DK7 .76T2HL7HD\6 2PH7I= )N6K (5II7VV= P56 J2H6NL7INHC JBDZDNHC DK7 LINO7I6\ IBH6 D2 0; K2BI6 5 P77`3  !5`NH 56`7L PKY 5HL R22V I7TVN7L DK5D (5II7VV D2VL KNM DK5D NU DK7 GHZN2H C2D 5 J2HDI5JD DK5D J5VV7L U2I DNM7Z5HLZ5ZK5VU T5Y 2O7I 0; K2BI6 6K7 P56 H2D C2NHC D2 P5HD D2 T5Y DK7 7WDI5 M2H7Y 5HL DK7I7U2I7 P56 DKNH`NHC 2U JBDDNHC IBH6 S5J` D2 0; K2BI6 5 P77`3  !5`NH P56 5H 2T7H BHN2H 6BTT2ID7I PK2 LN6JB667L BHN2H S5IC5NHNHC T26NDN2H6 PNDK R22V TIN2I D2 DK7 7V7JDN2H3  *7 D76DNUN7L DK5D R22V P56 I7U7IINHC D2 TI2T265V6 DK5D MNCKD S7 M5L7 LBINHC J2HDI5JD H7C2DN5ZDN2H63  )K7 [BLC7 U2BHL DK5D R22V\6 6D5D7M7HD P56 5 DKI75D 2U V266 2U T5Y NH ON2V5DN2H 2U %7JDN2H ?@5A@8A3  ]7 LN65CI773  fN7P7L NH J2HD7WD= DK7 6D5D7M7HD P56 H2D 5 DKI75D 2U I7Z  8?)2 DK7 7WD7HD DK5D K7I J2VV75CB76 5I7 VNMNDNHC DK7 ?@5A@1A ON2V5DN2H K7I7 D2 DK7 JK5HC76 $,"I7^BNI7L SY DK7 G%R%= F7MS7I ,N7SM5H LN6Z5CI7763  +6 H2D7L 5S2O7 PNDK I76T7JD D2 DK7 JK5HC76 NH DK7 'B7O2 ,5I7L2 IBH @UH3 ?= 6BTI5A= 6K7 6776 H2 S56N6 D2 7WJB67 DK7 .76T2HL7HD UI2M DK7LBDY D2 H2DNUY DK7 GHN2H 5HL 5UU2IL 5H 2TT2IDBHNDY D2 S5IC5NH 5S2BD #**JK5HC76 NH J2HH7JDN2H PNDK DK7 !5VV56 D2 !7HO7I IBH= NHJVBLZNHC DK7 I7LBJDN2H NH D2D5V IBH DNM7 I7^BNI7L SY DK7 G%R%3 TIN65V U2I 7MTV2Y776\ 6BTT2ID 2U DK7 GHN2H= SBD P56 NHZ6D75L= 5 V5PUBV LN6JB66N2H 2U T266NSV7 J2HDI5JD TI2T265V63  $HL77L= !5`NH 5J`H2PV7LC7L NH KN6 D76DNM2HY DK5D R22V\6 6D5D7M7HD P56 5 I7U7I7HJ7 D2 TI2T265V6 DK7 T5IDN76 MNCKD 7WJK5HC738>$H DK767 JNIJBM6D5HJ76= DK7I7 N6 6NMTVY H2 S56N6 2H PKNJK D2 J2HJVBL7 DK5D !5`NH P2BVL I7562H5SVY ON7P R22V\6 6D5D7M7HD 56 5 DKI75D D2 I7LBJ7 K2BI6 P2I`7L SY 7MTV2Y776 56 I7D5VN5DN2H U2I DK7NI 6BTT2ID U2I DK7 GHZN2H3:;13  ]7 5V62 I7O7I67 DK7 [BLC7\6 UNHLNHC DK5D DK7 .7Z6T2HL7HD ON2V5D7L %7JDN2H6 ?@5A@/A 5HL @8A SY I7LBJNHC 7MTV2Y77 QBVN2 X2M7_\6 P2I` 6JK7LBV7 SY 2H7 L5Y3  +6 M2I7 UBVVY LN6JB667L NH DK7 [BLC7\6 L7JN6N2H= 2H (7SIB5IY <= :;;8= X2M7_ P56 56`7L SY %BT7ION62I Q2KH R22V D2 M5`7 5 IBH S7J5B67 5H2DK7I LINO7I P56 C2NHC 2H O5J5ZDN2H3  X2M7_ TI2D76D7L D2 R22V 5HL )7IMNH5V F5H5C7I .NJK5IL .2M7I2 DK5D NU K7 P2I`7L 56 I7^B76D7L K7 P2BVL ON2V5D7 DK7 !&) I7CBV5DN2H TI2KNSNDNHC LINO7I6 UI2M 7WZJ77LNHC <; K2BI6 NH 5H ?ZL5YT7IN2L= SBD 7O7HDB5VVY P2I`7L 56 6JK7LBV7L3&H (7SIB5IY 88= :;;8= X2M7_ 5C5NH I7UB67L D2 IBH DK7 I2BD76 566NCH7L D2 KNM S7J5B67 K7 S7VN7O7L K7 P2BVL ON2V5D7 !&) I7CBV5DN2H6 NU K7 LNL3  X2M7_ DK7H D2VL .2ZM7I2 DK5D K7 P56 C2NHC D2 J5VV !&)= H2D D2 I7T2IDDK7 .76T2HL7HD= SBD D2 677 NU K7 K5L 7H2BCK K2BI6 D2 P2I`3  .2M7I2 5HCINVY D2VL X2M7_ D2 D5`7 DK7 PK2V7 P77` 2UU= 5HL DK5D K7 P2BVL J5VV X2M7_ NU KN6 67IONJ76 P7I7 H77L7L 5C5NH3)K7 H7WD L5Y= 5UD7I 5 J2HO7I65DN2H PNDK U7VV2P 7MZTV2Y77 !5`NH= X2M7_ J2HD5JD7L %5U7DY F5H5C7I -NVV %DBILNO5HD PK2 O7INUN7L X2M7_\6 J2HJ7IH DK5D K7 P2BVL IBH 2O7I KN6 K2BI6 NU K7 U2VV2P7L .2M7I2\6 NH6DIBJDN2H63  %DBILNO5HD TI2J77L7L D2 D7VV X2M7_ DK5D K7 J2BVL I7DBIH D2 P2I` DK7 U2VV2PNHC L5Y= (7SIB5IY 8/= :;;83  X2M7_   8>]7 I7VY 2H !5`NH\6 6D5D7M7HD 56 2S[7JDNO7 7ONL7HJ7 2U DK7 J2HD7WD NH PKNJK R22V LN6JB667L 5 T266NSV7 I7LBJDN2H NH K2BI6= H2D 56 6BS[7JDNO7 7ONL7HJ7 DK5D !5`NH LNL H2D U77V DKI75D7H7L3:;F7MS7I ,N7SM5H P2BVL UNHL DK5D %BT7ION62I R22V LNL DKI75D7H 7MTV2Y77 !5`NH 2H %7TD7MS7I 813  )K7 M5[2INDY\6 I7562HNHC DK5D R22V P56 M7I7VY LN6JB66NHC cT266NSV7 J2HDI5JD TI2T265V6d PNDK !5`NH N6 S7VN7L SY R22V\6 5JDB5V 6D5D7M7HD DK5D 6; "K9 -$6,$ 7," # .,$"&#."I7^BNIZNHC DNM7Z5HLZ5ZK5VU U2I 2O7IDNM7= .76T2HL7HD\6 2PH7I= )N6K (5II7VV= P56 DKNH`NHC 2U JBDDNHC IBH6 S5J` D2 0; K2BI6 5 P77`3 )K5D 6D5D7M7HD I7562H5SVY J2HO7Y6 DK7 M75HNHC DK5D NU DK7 GHN2H P7I7 D2 6BJJ77L NH H7C2DN5DNHC DNM7Z5HLZ5ZK5VU U2I 2O7IDNM7= (5II7VV MNCKD BHNV5D7I5VVY 7VNMNH5D7 2O7IDNM73  $D N6 S76NL76 DK7 T2NHD K2P !5`NH J2H6DIB7L R22V\6 P2IL63  )K7 D76D BHL7I %7J3 ?@5A@8A N6 5H 2S[7JDNO7 2H7 5HL L7T7HL6 2H cPK7DK7I DK7 7MTV2Y7I 7HC5C7L NH J2HLBJD PKNJK= ND M5Y I7562H5SVY S7 65NL= D7HL6 D2 NHD7IU7I7 PNDK DK7 UI77 7W7IJN67 2U 7MTV2Y77 INCKD6 BHL7I DK7 +JD3d  MH9&6.#$ E&967K"J#(/ 3,4< 8:0 ',.- 804= 80< @8>1>A3  )K7 D76D N6 M7D K7I7= I7C5ILV766 2U !5`NH\6 6BS[7JDNO7 J2H6DIBJDN2H 2U R22V\6 DKI75D7HNHC J2MM7HD3  %77 3,,C9& >6&9 GB-LL9& 3,4 :4 8IBD= #567 '263 ;0Z80:1= ;0Z81>; @4DK #NI3 :;;1A @6D5DNHC DK5D D76D D2 S7 5TTVN7L N6 PK7DK7I I7M5I` J5H I7562H5SVY S7 NHD7ITI7D7L SY 7MTV2Y77 56 5 DKI75D= H2D PK7DK7I 7MTV2Y77 P56 NH U5JD NHDNMNL5D7L 2I J27IJ7LA3 %&G)*".' F+$,=$'#340>I7DBIH7L D2 P2I` 5HL 2H (7SIB5IY 81= :;;8= .76T2HL7HD I7M2O7L 8 L5Y UI2M KN6 1 L5Y 5 P77` 6JK7LBV73 )K7 [BLC7 U2BHL DK5D DK7 .76T2HL7HD ON2V5D7L %7JDN2H ?@5A@/A 5HL @8A SY I7LBJNHC X2M7_\6 6JK7LBV7 SY 8 L5Y3  ]7 L2 H2D 5CI77 PNDK DKN6 UNHLNHC3  +6 H2D7L 5S2O7= D2 76D5SVN6K 5 ON2V5DN2H 2U %7JDN2H ?@5A@/A BHL7I )&67K" I6$9=:8DK7 X7H7I5V #2BH67V K56 DK7 SBIL7H 2U 76D5SVN6KNHC 5 TINM5 U5JN7 J567 DK5D N6 6BUUNJN7HD D2 6BTT2ID 5H NHU7I7HJ7 DK5D TI2D7JD7L J2HLBJD P56 5 M2ZDNO5DNHC U5JD2I NH DK7 .76T2HL7HD\6 L7JN6N2H D2 I7LBJ7X2M7_\6 K2BI63  &HJ7 DKN6 N6 76D5SVN6K7L= DK7 SBIL7H 6KNUD6 D2 DK7 .76T2HL7HD D2 L7M2H6DI5D7 DK5D 6BJK 5JDN2H P2BVL K5O7 D5`7H TV5J7 U2I 5 V7CNDNM5D7 I7562H I7C5ILV766 2U DK7 TI2D7JD7L 5JDNONDN763)K7 I7J2IL 7ONL7HJ7 6K2P6 C7H7I5V 5HDNBHN2H 5HNMB6 2H DK7 T5ID 2U DK7 .76T2HL7HD3  *2P7O7I= DK7 X7H7I5V #2BH67V K56 U5NV7L D2 6K2P DK5D DK7 .76T2HL7HD\6 5HDNZBHN2H 5HNMB6 P56 5 M2DNO5DNHC U5JD2I NH DK7 L7JN6N2H D2 I7LBJ7 X2M7_\6 K2BI63  )K7 2HVY BHN2H 5JDNONDY X2M7_ 7HC5C7L NH P56 5DD7HLNHC BHN2H M77DNHC6 TIN2I D2DK7 7V7JDN2H3 $MT2ID5HDVY= DK7 .76T2HL7HD I7LBJ7L X2M7_\6 K2BI6 NH (7SIB5IY :;;8= M2I7 DK5H 1 M2HDK6 5UD7I KN6 BHN2H 5JDNONDY= PKNJK P56 I7V5DNO7VY NH6NCHNUNJ5HD3 '2I N6 DK7I7 5HY JV75I 7ONL7HJ7 DK5D DK7 .76T2HL7HD `H7P 2U DKN6 5JDNONDY3::$H DK767 JNIJBM6D5HJ76= P7 UNHL DK5D DK7 X7HZ7I5V #2BH67V U5NV7L D2 6K2P DK5D X2M7_\6 BHN2H 5JDNONDY P56 5 M2DNO5DNHC U5JD2I NH DK7 L7JN6N2H D2 I7LBJ7 KN6 K2BI63  )K7I7U2I7= P7 6K5VV LN6MN66 DKN6 J2MTV5NHD 5VV7C5ZDN2H3:/   :8:18 ',.- 8;?/= 6BTI53::)K7 [BLC7 U2BHL DK5D %BT7ION62I R22V 2HJ7 2S67IO7L X2M7_ 6T75`NHC PNDK !5`NH 5HL 5 BHN2H I7TI767HD5DNO7 NH 5 6D2I7 B67L SY DK7 GHN2H U2I M77DNHC6 PNDK 7MTV2Y7763 ]NDK2BD M2I7= DKN6 7ONL7HJ7 L276 VNDDV7 D2 76D5SVN6K DK5D DK7 .76T2HL7HD K5L `H2PV7LC7 2U BHN2H 5JDNONDY 2H X2M7_\6 T5ID3:/]KNV7 DK7 .76T2HL7HD\6 SIN7U 5ICB76 U2I I7O7I65V 2U DK7 [BLC7\6 UNHLNHC 2U 5 ON2V5DN2H 2HVY 2H JI7LNSNVNDY CI2BHL6= ND6 7WJ7TDN2H6 6T7ZJNUNJ5VVY J2HD76D DK7 [BLC7\6 UNHLNHC DK5D X2M7_\6 BHN2H 5JDNONDY P56 5 M2DNO5DNHC U5JD2I NH DK7 L7JN6N2H D2 I7LBJ7 KN6 K2BI6 5HL DK7 UNHLNHC DK5D DK7 .76T2HL7HD U5NV7L D2 6K2P DK5D ND P2BVL K5O7 D5`7H DKN6 5JDN2H NH DK7 5S67HJ7 2U DK267 5JDNONDN763  $H DK767 JNIJBM6D5HJ76= P7 5I7 65DN6ZUN7L DK5D DK7 N66B7 N6 TI2T7IVY S7U2I7 B63  +VDK2BCK DK7 X7H7I5V #2BH67V 5VV7C7L DK5D X2M7_\6 I7LBJDN2H NH K2BI6 P56 5V62 5H NHL7T7HL7HD ON2V5DN2H 2U %7J3 ?@5A@8A= DK7I7 N6 H2 7ONL7HJ7 DK5D DK7 .76T2HL7HD `H7P 2U 5HY J2HJ7ID7L 5JDNONDY 2H DK7 T5ID 2U X2M7_3 )K7I7U2I7= P7 6K5VV 5V62 LN6MN66 DK7 ?@5A@8A J2MTV5NHD 5VV7C5DN2H3F7MS7I ,N7SM5H P2BVL 5L2TD DK7 [BLC7\6 UNHLNHC DK5D DK7 .76T2HZL7HD\6 L7JN6N2H D2 I7LBJ7 X2M7_\6 K2BI6 ON2V5D7L %7J3 ?@5A@/A3  )K7 .76T2HL7HD\65ICBM7HD NH 2TT26NDN2H D2 DK5D UNHLNHC N6 VNMND7L D2 JK5VZV7HCNHC DK7 [BLC7\6 L7JN6N2H D2 JI7LND X2M7_= 5HL DK7 M5[2INDY L276 H2D I7O7I67 DK7 [BLC7\6 L7JN6N2H NH DK5D I7C5IL3  )K7 M5[2INDY H7O7IDK7V766 UNHL6 DK5D DK7 X7H7I5V #2BH67V U5NV7L D2 6K2P DK5D BHN2H 5HNMB6 M2DNZO5D7L DK7 L7JN6N2H D2 I7LBJ7 X2M7_\6 K2BI6= NH T5ID S7J5B67 2U 5 TBIZT2ID7L 5S67HJ7 2U 7ONL7HJ7 DK5D DK7 .76T2HL7HD `H7P 2U X2M7_\6 BHN2H 5JDNONDY3  #2HDI5IY D2 DK7 M5[2INDY\6 UNHLNHC= DK7 7ONL7HJ7 L276 6BTT2ID 5 UNHLNHC 2U `H2PV7LC7= 56 ND 6K2P6 DK5D X2M7_ 5DD7HL7L 8; 2I +F"'!"! #&'#,G%$&'% &( ,+]83  %2BDK7IH F5NV %7IONJ7= $HJ3= -YIL )IBJ`NHC #23= $HJ3= %b- %D5C7VNH76= $HJ3= +V5M2 F5NV %7IONJ763= $HJ3= "b, F5NV= $HJ3= 5HL *b, F5NV= $HJ3 J2H6DNDBD7 5 6NHCV7 7MTV2Y7I @.76T2HL7HDA3:3  )K7 .76T2HL7HD N6 5H 7MTV2Y7I PNDKNH DK7 M75HNHC 2U %7JDN2H :@:A= @4A= 5HL @<A 2U DK7 +JD3 /3  )K7 GHN2H N6 5 V5S2I 2IC5HN_5DN2H PNDKNH DK7 M75HZNHC 2U %7JDN2H :@1A 2U DK7 +JD303  )K7 .76T2HL7HD ON2V5D7L %7JDN2H ?@5A@8A 2U DK7 +JD SYa@5A %BT7ION62I Q2KH R22V DKI75D7HNHC 7MTV2Y77 (I5H` #IB_ PNDK V266 2U 7MTV2YM7HD 2I 65V7 2U DK7 J2MT5HY NU DK7 GHN2H P2H DK7 7V7JDN2H3@SA %BT7ION62I Q2KH R22V DKI75D7HNHC 7MTV2Y776 .2H !5`NH 5HL .BL2VU2 %5HJK7_ PNDK V266 2U 67HN2INDY NU DK7 GHN2H P2H DK7 7V7JDN2H3@JA %BT7ION62I Q5M76 FJFBVV7H DKI75D7HNHC D2 DI5H6U7I BHND 7MTV2Y77 ,7H2I5K +HD2NH7 D2 5 H2HBHND J2MT5HY3@LA %5U7DY F5H5C7I -NVV %DBILNO5HD J27IJNO7VY NHD7II2ZC5DNHC 7MTV2Y77 *2P5IL #I5HU2IL 5S2BD DK7 GHN2H3@7A %BT7ION62I Q5M76 .7NVVY K5I566NHC 7MTV2Y77 (7IH #V5I` PNDK DKI75D6 2U LN6JNTVNH7 5HL D7IMNH5DN2H 5HL L7ZHYNHC K7I BHN2H I7TI767HD5DN2H LBINHC 5HNHO76DNC5D2IY NHD7ION7P313  .76T2HL7HD ON2V5D7L %7JDN2H ?@5A@/A 5HL @8A 2U DK7 +JD SYa@5A !N6JK5ICNHC 7MTV2Y776 Q2KH RNH`6D2H= -2SSY F5I`6= *2P5IL #I5HU2IL= 5HL #VYL7 "O5H63@SA )I5H6U7IINHC 7MTV2Y776 (I5H` #IB_ 5HL .NJK5IL R5N_ D2 V2P7I T5YNHC I2BD763@JA !N6JNTVNHNHC 5HL 6B6T7HLNHC 7MTV2Y77 (7IH #V5I`3@LA GHNV5D7I5VVY 5VD7INHC ND6 LN6JNTVNH5IY T2VNJY I7C5ILZNHC !7T5IDM7HD 2U )I5H6T2ID5DN2H @!&)A V2C6343  .76T2HL7HD ON2V5D7L %7JDN2H ?@5A@1A 5HL @8A 2U DK7 +JD SYa@5A (5NVNHC D2 S5IC5NH 2O7I JK5HC76 D2 DK7 !5VV56 D2 !7HO7I IBH3@SA GHNV5D7I5VVY 5VD7INHC DK7 'B7O2 ,5I7L2 IBH3   88 BHN2H M77DNHC6= 5HL %BT7ION62I R22V 65P KNM 5D 2H7 2U DK767 M77DZNHC63  F7MS7I ,N7SM5H P2BVL UNHL DK5D N66B7 H2D TI2T7IVY S7U2I7 DK7 -25IL3  $H K7I ON7P= DK7 .76T2HL7HD P5NO7L 5VV 5ICBM7HD6 PNDK I76T7JD D2 DK7 ?@5A@/A UNHLNHC J2HJ7IHNHC X2M7_j5HL 5V62 PNDK I76T7JD D2 DK7 NHL7T7HL7HD ?@5A@8A UNHLNHC= PKNJK DK7 M5[2INDY 5V62 LN6MN6676 j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`7 J7ID5NH 5UUNIM5DNO7 5JDN2H L76NCH7L D2 7UU7JDB5D7 DK7 T2VNJN76 2U DK7 +JD3)K7 .76T2HL7HD 6K5VV S7 2IL7I7L D2 M5`7 PK2V7 Q2KH RNH`6D2H= -2SSY F5I`6= *2P5IL #I5HU2IL= #VYL7 "O5H6= 5HL (7IH #V5I` NH DK7 M5HH7I 67D U2IDK NH E4 )4 ),,*1J,&"K 3,4= >; ',.- :?> @8>1;A= PNDK NHD7I76D 56 TI7Z6JINS7L NH 89J F,&6N,$/ ;,& "K9 B9"#&%9%= :?/ ',.- 88<: @8>?<A3:0)2 DK7 7WD7HD= NU 5HY= DK5D DK7 .76T2HZL7HD\6 BHV5PUBV J2HLBJD I76BVD7L NH 7MTV2Y776 I7J7NONHC V766 DK5H DK7Y P2BVL K5O7 S77H 7HDNDV7L D2 U2I DK7NI P2I` K5L DK7 +JD H2D S77H ON2V5D7L= DK7 .76T2HL7HD 6K5VV S7 2IL7I7L D2 M5`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`T5Y 5P5IL LB7 DK7M3  %BJK I7M7LN5V I7VN7U N6 NHJ2H6N6D7HD PNDK JBII7HD TI7J7L7HD3  %77 F9$%&6.O/,$ D&,/4< ?$.4< :<: ',.- 0/?= 00; @8>?1A= 7HUL3 <4: (3:L >>; @:L #NI3 8>?1Ae I#L,&9&/ I,.#* PQP RM-/"6$3,4S< :<8 ',.- ?<? @8>?0A3$H F,"9* =HC*,(99/ #$% B9/"#-&#$" =HC*,(99/ ?$"9&$#"6,$#* T$6,$< I,.#* PU RF=B=S= /00 ',.- '23 <; @:;;1A= DK7 M5[2INDY CI5HD7L DK7 X7H7I5V #2BH67V\6 M2DN2H D2 PNDKLI5P ND6 I7^B76D U2I 6NMNV5I D5W I7VN7U3  +6 7WTV5NH7L NH K7I LN667HD NH DK7 F=B= J567= F7MS7I ,N7SM5H I7M5NH6 2U DK7 ON7P DK5D DK7 -25IL 6K2BVL 2O7IIBV7 DKN6 TI7J7L7HD 5HL TI2ONL7 D5W J2MT7H65DN2H 56 T5ID 2U ND6 M5`7ZPK2V7 I7M7LY3  %K7 5J`H2PVZ7LC76= K2P7O7I= DK5D 6BJK 5 I7M7LY N6 H2D 5O5NV5SV7 BHL7I JBII7HD -25IL V5P= 5HL DK7I7U2I7 6K7 J2HJBI6 NH L7V7DNHC DK5D I7M7LY UI2M DK7 [BLC7\6 TI2T267L I7M7LY3$H 5LLNDN2H= D2 I7M7LY DK7 .76T2HL7HD\6 U5NVBI7 D2 TI2ZONL7 NHU2IM5DN2H I7^B76D7L SY DK7 GHN2H 2H F5IJK 8:= :;;8= P7 6K5VV 2IL7I DK7 .76T2HL7HD D2 2HVY UBIHN6K DK7 GHN2H PNDK DK7 TK2H7 HBMS7I6 5HL 7MTV2YM7HD 6D5DB6 2U S5IC5NHNHC BHND 7MTV2Y7763&.!".)K7 '5DN2H5V ,5S2I .7V5DN2H6 -25IL 5L2TD6 DK7 I7JZ2MM7HL7L &IL7I 2U DK7 5LMNHN6DI5DNO7 V5P [BLC7 56 M2LNUN7L 5HL 67D U2IDK NH UBVV S7V2P5HL 2IL7I6DK5D DK7 .76T2HL7HD= %2BDK7IH F5NV %7IONJ7= $HJ3= -YIL )IBJ`NHC #23= $HJ3= %b- %D5C7VNH76= $HJ3= +V5M2 F5NV %7IONJ7= $HJ3= "b, F5NV= $HJ3= 5HL *b, F5NV= $HJ3= 5 6NHCV7 7MZTV2Y7I= ND6 2UUNJ7I6= 5C7HD6= 6BJJ7662I6= 5HL 566NCH6= 6K5VV83  #7567 5HL L76N6D UI2M@5A )KI75D7HNHC ND6 7MTV2Y776 PNDK V266 2U 7MTV2YM7HD 2I 65V7 2U DK7 J2MT5HY S7J5B67 2U DK7NI BHN2H 2I 2DK7I TI2D7JD7L J2HJ7ID7L 5JDNONDY3@SA )KI75D7HNHC ND6 7MTV2Y776 PNDK V266 2U 67HN2INDY S7J5B67 2U DK7NI BHN2H 2I 2DK7I TI2D7JD7L J2HJ7ID7L 5JDNOZNDY3@JA )KI75D7HNHC ND6 7MTV2Y776 PNDK DI5H6U7I D2 5 H2HZBHND J2MT5HY S7J5B67 2U DK7NI BHN2H 2I 2DK7I TI2D7JD7L J2HJ7ID7L 5JDNONDY3@LA #27IJNO7VY NHD7II2C5DNHC 5HY 7MTV2Y776 5S2BD DK7NI BHN2H 6BTT2ID 2I BHN2H 5JDNONDN763@7A *5I566NHC ND6 7MTV2Y776 SY DKI75D7HNHC DK7M PNDK LN6JNTVNH7 5HL D7IMNH5DN2H S7J5B67 2U DK7NI BHN2H 2I 2DK7I TI2D7JD7L J2HJ7ID7L 5JDNONDY3@UA !7HYNHC ND6 7MTV2Y776 BHN2H I7TI767HD5DN2H LBINHC NHD7ION7P6 PK7H LN6JNTVNH5IY 5JDN2H M5Y I76BVD3@CA !N6JK5ICNHC 2I 2DK7IPN67 LN6JINMNH5DNHC 5C5NH6D 5HY 7MTV2Y776 U2I 6BTT2IDNHC DK7 GHN2H 2I 5HY 2DK7I V5S2I 2IC5HN_5DN2H3@KA )I5H6U7IINHC ND6 7MTV2Y776 D2 V2P7I T5YNHC I2BD76 U2I 6BTT2IDNHC DK7 GHN2H 2I 5HY 2DK7I V5S2I 2IC5HN_5DN2H3@NA !N6JNTVNHNHC 5HL 6B6T7HLNHC ND6 7MTV2Y776 U2I 6BTZT2IDNHC DK7 GHN2H2I 5HY 2DK7I V5S2I 2IC5HN_5DN2H3@[A GHNV5D7I5VVY M5`NHC JK5HC76 NH ND6 7MTV2Y776\ P5C76= K2BI6= P2I`NHC J2HLNDN2H6= 2I 2DK7I J2HLNDN2H6 2U 7MTV2YM7HD J2HJ7IHNHC M5HL5D2IY 6BS[7JD6 2U S5IC5NHZNHC PNDK2BD S5IC5NHNHC J2VV7JDNO7VY PNDK DK7 GHN2H NH 5JJ2IL5HJ7PNDK DK7 I7^BNI7M7HD6 2U %7JDN2H ?@5A@1A 2U DK7 +JD3 @`A .7UB6NHC D2 S5IC5NH PNDK DK7 GHN2H SY U5NVNHC D2 DNM7VY UBIHN6K DK7 NHU2IM5DN2H NH ND6 &JD2S7I 1= :;;; 5HL F5IJK 8:= :;;8 V7DD7I6 D2 DK7 .76T2HL7HD DK5D N6 I7V7O5HD 5HL H7J7665IY D2 DK7 GHN2H\6 T7IU2IM5HJ7 2U ND6 UBHJDN2H 56 S5IC5NHNHC I7TI767HD5DNO73@VA $H 5HY VN`7 2I I7V5D7L M5HH7I NHD7IU7INHC PNDK= I7Z6DI5NHNHC= 2I J27IJNHC 7MTV2Y776 NH DK7 7W7IJN67 2U DK7 INCKD6 CB5I5HD77L SY %7JDN2H < 2U DK7 +JD3 %&G)*".' F+$,=$'#3418:3  )5`7 DK7 U2VV2PNHC 5UUNIM5DNO7 5JDN2H H7J7665IY D2 7UU7JDB5D7 DK7 T2VNJN76 2U DK7 +JD3@5A ]NDKNH 80 L5Y6 UI2M DK7 L5D7 2U DKN6 &IL7I= 2UU7I Q2KH RNH`6D2H= -2SSY F5I`6= *2P5IL #I5HU2IL= 5HL #VYL7 "O5H6 UBVV I7NH6D5D7M7HD D2 DK7NI U2IM7I [2S6 2I= NU DK7NI [2S6 H2 V2HC7I 7WN6D= D2 6BS6D5HDN5VVY 7^BNO5V7HD T2Z6NDN2H6= PNDK2BD TI7[BLNJ7 D2 DK7NI 67HN2INDY 2I 5HY 2DK7I INCKD6 2I TINONV7C76 TI7ON2B6VY 7H[2Y7L3@SA F5`7 Q2KH RNH`6D2H= -2SSY F5I`6= *2P5IL #I5HZU2IL= #VYL7 "O5H6= 5HL (7IH #V5I` PK2V7 U2I 5HY V266 2U 75IHNHC6 5HL 2DK7I S7H7UND6 6BUU7I7L 56 5 I76BVD 2U DK7 LN6JINMNH5DN2H 5C5NH6D DK7M= PNDK NHD7I76D= NH DK7 M5HH7I 67D U2IDK NH DK7 5M7HL7L I7M7LY 67JDN2H 2U DKN6 L7JN6N2H3@JA F5`7 PK2V7 (I5H` #IB_= .NJK5IL R5N_= 5HL 5HY 2DK7I BHND 7MTV2Y77 U2I 5HY V26676 6BUU7I7L 56 5 I76BVD 2U BHV5PUBV J2HLBJD DK5DI76BVD7L NH 7MTV2Y776 I7J7NONHC V766 DK5H DK7Y P2BVL K5O7 S77H 7HDNDV7L D2 U2I DK7NI P2I` K5L DK7 +JD H2D S77H ON2V5D7L= NH DK7 M5HH7I 67D U2IDK NH DK7 5M7HL7L I7M7LY 67JDN2H 2U DKN6 L7JN6N2H3@LA ]NDKNH 80 L5Y6 UI2M DK7 L5D7 2U DKN6 &IL7I= I7M2O7 UI2M ND6 UNV76 5HY I7U7I7HJ7 D2 DK7 BHV5PUBV LN6JK5IC76 2U Q2KH RNH`6D2H= -2SSY F5I`6= *2P5IL #I5HU2IL= 5HL #VYL7 "O5H6= DK7 BHV5PUBV DI5H6U7I6 2U (I5H` #IB_ 5HL .NJK5IL R5N_= 5HL DK7 BHV5PUBV LN6JNTVNH7 5HL 6B6T7H6N2H 2U (7IH #V5I`= 5HL PNDKNH / L5Y6 DK7I75UD7I H2DNUY DK767 7MTV2Y776 NH PINDNHC DK5D DKN6 K56 S77H L2H7 5HL DK5D DK7 BHV5PUBV 5JDN2H6 PNVV H2D S7 B67L 5C5NH6D DK7M NH 5HY P5Y3@7A .76JNHL DK7 BHNV5D7I5V JK5HC76 NMTV7M7HD7L SY DK7 .76T2HL7HD D2 DK7 !5VV56 D2 !7HO7I IBH= DK7 'B7O2 ,5I7L2 IBH= DK7 T2VNJYI7C5ILNHC LINO7I6 J2II7JDNHC DK7NI DNM7J5IL6 5HL !7T5IDM7HD 2U )I5H6T2ID5DN2H V2C6= DK7 LN6JNTVNH5IY T2VNJY I7C5ILNHC !7T5IDM7HD 2U )I5H6T2ID5ZDN2H V2C6= 5HL DK7 LIBC D76DNHC T2VNJYU2BHL D2 S7 BHU5NI V5S2I TI5JDNJ76= 5HL S5IC5NH PNDK DK7 GHN2H NH C22L U5NDK BHDNV 5H 5CI77M7HD 2I NMT5667 N6 I75JK7L3@UA (BIHN6K D2 DK7 GHN2H NH 5 DNM7VY M5HH7I 5HY TI7Z6BMTDNO7VY I7V7O5HD NHU2IM5DN2H I7^B76D7L NH ND6 &JD2S7I 1= :;;; 5HL F5IJK 8:= :;;8 V7DD7I6 D2 DK7 .76T2HL7HD NH DK7 M5HH7I 67D U2IDK NH DK7 5M7HL7L I7M7LY 67JDN2H 2U DKN6 L7JN6N2H3@CA RI767IO7 5HL= PNDKNH 80 L5Y6 2U 5 I7^B76D= 2I 6BJK 5LLNDN2H5V DNM7 56 DK7 .7CN2H5V !NI7JD2I M5Y 5VV2P U2I C22L J5B67 6K2PH= TI2ONL7 5D 5 I7562H5SV7 TV5J7 L76NCZH5D7L SY DK7 -25IL 2I ND6 5C7HD6= 5VV T5YI2VV I7J2IL6= 62ZJN5V 67JBINDY T5YM7HD I7J2IL6= DNM7J5IL6= T7I62HH7V I7ZJ2IL6 5HL I7T2ID6= 5HL 5VV 2DK7I I7J2IL6= NHJVBLNHC 5H 7V7JDI2HNJ J2TY 2U DK7 I7J2IL6 NU 6D2I7L NH 7V7JDI2HNJ U2IM= H7J7665IY D2 5H5VY_7 DK7 5M2BHD 2U S5J`T5Y LB7 BHL7I DK7 D7IM6 2U DKN6 &IL7I3@KA ]NDKNH 80 L5Y6 5UD7I 67IONJ7 SY DK7 .7CN2H= T26D 5D ND6 U5JNVNDN76 NH !5VV56= *2B6D2H= 5HL %5H +HD2HN2= )7W56= J2TN76 2U DK7 5DD5JK7L H2DNJ7 M5I`7L c+TT7HLNW3d:1 #2TN76 2U DK7 H2DNJ7= 2H U2IM6 TI2ONL7L SY DK7 .7CN2H5V !NI7JD2I U2I .7CN2H 84= 5UD7I S7NHC 6NCH7L SY DK7 .7Z6T2HL7HD\6 5BDK2IN_7L I7TI767HD5DNO7= 6K5VV S7 T26D7L SY DK7 .76T2HL7HD NMM7LN5D7VY BT2H I7J7NTD 5HL M5NHD5NH7L U2I 4; J2H67JBDNO7 L5Y6 NH J2H6TNJB2B6 TV5J76 NHJVBLNHC 5VV TV5J76 PK7I7 H2DNJ76 D2 7MTV2Y776 5I7 JB6D2M5INVY T26D7L3  .7562H5SV7 6D7T6 6K5VV S7 D5`7H SY DK7 .76T2HZL7HD D2 7H6BI7 DK5D DK7 H2DNJ76 5I7 H2D 5VD7I7L= L7U5J7L= 2I J2O7I7L SY 5HY 2DK7I M5D7IN5V3  $H DK7 7O7HD DK5D DK7 .7Z6T2HL7HD K56 C2H7 2BD 2U SB6NH766 2I JV267L DK7 U5JNVNDN76 NHO2VO7L NH DK767 TI2J77LNHC6= DK7 .76T2HL7HD 6K5VV LBZTVNJ5D7 5HL M5NV= 5D ND6 2PH 7WT7H67= 5 J2TY 2U DK7 H2DNJ7 D2 5VV JBII7HD 7MTV2Y776 5HL U2IM7I 7MTV2Y776 7MTV2Y7L SY DK7 .76T2HL7HD 5D 5HY DNM7 5UD7I QBVY := :;;;3@NA ]NDKNH :8 L5Y6 5UD7I 67IONJ7 SY DK7 .7CN2H= UNV7 PNDK DK7 .7CN2H5V !NI7JD2I 5 6P2IH J7IDNUNJ5DN2H 2U5 I7Z6T2H6NSV7 2UUNJN5V 2H 5 U2IM TI2ONL7L SY DK7 .7CN2H 5DZD76DNHC D2 DK7 6D7T6 DK5D DK7 .76T2HL7HD K56 D5`7H D2 J2MTVY3$) $% (G.)*". &.!"."!DK5D DK7 J2MTV5NHD N6 LN6ZMN667L NH62U5I 56 ND 5VV7C76 ON2V5DN2H6 2U DK7 +JD H2D 6T7ZJNUNJ5VVY U2BHL3+RR"'!$k'&)$#" )& "FR,&E""%R&%)"! -E &.!". &( )*"'+)$&'+, ,+-&. .",+)$&'% -&+.!+H +C7HJY 2U DK7 GHND7L %D5D76 X2O7IHM7HD)K7 '5DN2H5V ,5S2I .7V5DN2H6 -25IL K56 U2BHL DK5D P7 ON2ZV5D7L (7L7I5V V5S2I V5P 5HL K56 2IL7I7L B6 D2 T26D 5HL 2S7Y DKN6 H2DNJ73("!".+, ,+] X$f"% E&G )*" .$X*) )&(2IM= [2NH= 2I 566N6D 5 BHN2H#K2267 I7TI767HD5DNO76 D2 S5IC5NH PNDK B6 2H Y2BI S7K5VU+JD D2C7DK7I PNDK 2DK7I 7MTV2Y776 U2I Y2BI S7H7ZUND 5HL TI2D7JDN2H#K2267 H2D D2 7HC5C7 NH 5HY 2U DK767 TI2D7JD7L 5JDNONDN763]"]$,, '&)DKI75D7HY2B PNDK V266 2U 7MTV2YM7HD 2I 65V7 2U DK7 J2MT5HY S7J5B67 2U Y2BI BHN2H 5JDNONDN763]"]$,, '&)DKI75D7H Y2B PNDK V266 2U 67HN2INDY S7ZJ5B67 2U Y2BI BHN2H 5JDNONDN763]"]$,, '&)DKI75D7H D2 DI5H6U7I Y2B D2 5 H2HBHND J2MT5HY S7J5B67 2U Y2BI BHN2H 5JDNONDN763  :1$U DKN6 &IL7I N6 7HU2IJ7L SY 5 [BLCM7HD 2U 5 GHND7L %D5D76 J2BID 2U 5TT75V6= DK7 P2IL6 NH DK7 H2DNJ7 I75LNHC cR26D7L SY &IL7I 2U DK7 '5ZDN2H5V ,5S2I .7V5DN2H6 -25ILd 6K5VVI75L cR26D7L RBI6B5HD D2 5 QBLCZM7HD 2U DK7 GHND7L %D5D76 #2BID 2U +TT75V6 "HU2IJNHC 5H &IL7I 2U DK7 '5DN2H5V ,5S2I .7V5DN2H6 -25IL3d !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!41:]"]$,, '&)J27IJNO7VY NHD7II2C5D7 Y2B I7C5ILNHC Y2BI BHN2H 6BTT2ID 2I 5JDNONDN763]"]$,, '&)K5I566 Y2B PNDK DKI75D6 2U LN6JNTVNH7 5HL D7IMNH5DN2H S7J5B67 2U Y2BI BHN2H 5JDNONDN763]"]$,, '&)L7HY Y2B BHN2H I7TI767HD5DN2H LBINHC NHZD7ION7P6 PK7I7 LN6JNTVNH5IY 5JDN2H M5Y I76BVD3]"]$,, '&)LN6JK5IC7= DI5H6U7I= LN6JNTVNH7= 2I 6B6ZT7HL Y2B S7J5B67 2U Y2BI BHN2H 5JDNONDN763]"]$,, '&)M5`7 BHNV5D7I5V JK5HC76 NH DK7 P5C76= K2BI6= 2I 2DK7I D7IM6 5HL J2HLNDN2H6 2U 7MTV2YM7HD NH DK7 S5IC5NHNHC BHND 2U 2BI 7MTV2Y776 I7TI767HD7L SY DK7 +M7INJ5H R26D5V ]2I`7I6 GHN2H= +(,9#$&= PNDK2BD TIN2I H2DNJ7 D2 2I S5IC5NHNHC PNDK DK5D GHN2H 56 Y2BI 7WZJVB6NO7 J2VV7JDNO7ZS5IC5NHNHC I7TI767HD5DNO73]"]$,, '&)U5NV D2 UBIHN6K 2I U5NV D2 DNM7VY UBIHN6K NHU2IM5DN2H I7^B76D7L SY DK7 GHN2H DK5D N6 I7V7O5HD 5HL H7J7665IY D2 DK7 GHN2H\6 UBHJDN2HNHC 56 DK7 J2VV7JDNO7ZS5IC5NHNHC I7TI767HD5DNO7 2U DK7 BHND 7MTV2Y7763]" ]$,, '&)NH 5HY VN`7 2I I7V5D7L M5HH7I NHD7IU7I7 PNDK= I76DI5NH= 2I J27IJ7 Y2B NH DK7 7W7IJN67 2U DK7 INCKD6 CB5I5HD77L Y2B SY %7JDN2H < 2U DK7 +JD3]"]$,,=PNDKNH 80 L5Y6 UI2M DK7 L5D7 2U DK7 -25IL\6 &IL7I=2UU7I 7MTV2Y776 Q2KH RNH`6D2H= -2SSY F5I`6= *2P5IL #I5HU2IL= 5HL #VYL7 "O5H6 UBVV 5HL NMM7LN5D7 I77MTV2YM7HD NH DK7NI U2IM7I [2S6= 2I NU DK267 [2S6 H2 V2HC7I 7WN6D= D2 5 6BS6D5HDN5VVY 7^BNO5V7HD T26NDN2H PNDKZ2BD TI7[BLNJ7 D2 DK7NI 67HN2INDY 2I 2DK7I INCKD6 5HL TINONZV7C76 TI7ON2B6VY 7H[2Y7L3]"]$,,M5`7 7MTV2Y776 Q2KH RNH`6D2H= -2SSY F5I`6= *2P5IL #I5HU2IL= #VYL7 "O5H6= 5HL (7IH #V5I` PK2V7 U2I 5HY V26D 75IHNHC6 5HL 2DK7I S7H7UND6 6BUU7I7L 56 5 I76BVD 2U DK7 LN6JINMNH5DN2H 5C5NH6D DK7M= PNDK NHD7I76D3]"]$,,M5`7 (I5H` #IB_= .NJK5IL R5N_= 5HL 5HY 2DK7I BHND 7MTV2Y77 PK2V7= PNDK NHD7I76D= U2I 5HY V26676 6BUU7I7L 56 5 I76BVD 2U BHV5PUBV J2HLBJD DK5D I76BVD7L NH DK7 7MTV2Y77 I7J7NONHC V766 DK5H DK7Y P2BVL K5O7 S77H 7HDNDV7L D2 U2I DK7NI P2I` K5L DK7 +JD H2D S77H ON2V5D7L3]"]$,,=PNDKNH 80 L5Y6 UI2M DK7 L5D7 2U DK7 -25IL\6 &IL7I=I7M2O7 UI2M 2BI UNV76 5VV I7U7I7HJ76 D2 DK7 BHV5PZUBV 5JDN2H D5`7H 5C5NH6D Q2KH RNH`6D2H= -2SSY F5I`6= *2P5IL #I5HU2IL= #VYL7 "O5H6= (I5H` #IB_= .NJK5IL R5N_= 5HL (7IH #V5I`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f$#"=$'#3=-E.! ).G#l$'X #&3=$'#3=%b-%)+X",$'"%=$'#3=+,+F& F+$, %".f$#"=$'#3="b,F+$,=$'#3=+'! *b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m1;=;;; 5D ND6 !5VV56 SB6NH766 2T7I5DN2H6= SY DI5H6T2IDNHC M5NV LNI7JDVY D2 JB6D2M7I V2J5DN2H6 2BD6NL7 )7W563 +D 5VV M5D7IN5V DNM76 .76T2HL7HD K56 S77H 5H 7MTV2Y7I 7HC5C7L NH J2MM7IJ7 PNDKNH DK7 M75HNHC 2U %7JDN2H :@:A= @4A= 5HL @<A 2U DK7 '5DN2H5V ,5S2I .7V5DN2H6 +JD3 )N6K (5II7VV N6 DK7 TI76NL7HD 2U 5VV DK7 J2MT5HN76 NHO2VO7L 56 .7Z6T2HL7HD NHJVBLNHC %2BDK7IH F5NV %7IONJ7= $HJ3= -YIL )IBJ`NHC #23= $HJ3= %b- %D5C7VNH76= $HJ3= +V5M2 F5NV %7IONJ7= $HJ3= "b, F5NV= $HJ3= 5HL *b, F5NV= $HJ3)K7 GHN2H J2HLBJD7L 5H 2IC5HN_NHC J5MT5NCH NH 75IVY :;;;3 !BINHC DK5D J5MT5NCH 67O7I5V 7MTV2Y776 2T7HVY T5IDNJNT5D7L NH BHN2H 5JDNONDN763 .2H !5`NH 5HL .BLY %5HJK7_ D76DNUN7L 5S2BD BHN2H M77DNHC6 5D 5 V2J5V J2HO7HN7HJ7 6D2I7jDK7 FNDY lPN`3 )76DNM2HY 6K2P7L DK5D .NJK5IL .2M7I2 2S67IO7L DK7 7MTV2YZ776 7HC5C7L NH BHN2H M77DNHC6 5D DK7 FNDY lPN`= 5HL I7M5NH7L PKNV7 75DNHC NJ7 JI75M 5D 5 D5SV7 H75I DK7 LINO7I6 5DD7HLNHC DK7 M77DNHC3 .2M7I2 2UU7I7L 62L56 D2 LINO7I6 5HL 2IC5HN_7I6 5D 5 FNDY lPN` BHN2H M77DNHC3 Q2KH R22V J5M7 NHD2 DP2 2U DK7 FNDY   8.76T2HL7HD 6DNTBV5D7L 6BT7ION62IY 5VV7C5DN2H6 NHJVBLNHC DK5D )N6K (5II7VV N6 DK7 2PH7I= Q5M76 .7NVVY N6 ONJ7 TI76NL7HD 2U KBM5H I762BIJ76= .NJK5IL .2M7I2 N6 D7IMNH5V M5H5C7I NH %5H +HD2HN2= Q5M76 FJFBVV7H N6 D7IMNH5V M5H5C7I NH *2B6D2H= -NVV %DBILNO5HD P56 65U7DY M5H5C7I NH !5VV56 BHDNV (7SIB5IY 8<= :;;8= "IH76D #V7O7V5HL N6 6BT7ION62I NH !5VZV56= 5HL Q2KH R22V N6 6BT7ION62INH %5H +HD2HN23 %&G)*".' F+$,=$'#341/lPN` M77DNHC63 &H DK7 UNI6D 2JJ56N2H K7 P5V`7L NH= 65P DK7 7MTV2Y776= 5HL V7UD3 )K7H 5I2BHL (7SIB5IY 2I F5IJK= Q2KH R22V J5M7 NH DK7 FNDY lPN` 5HL I7M5NH7L 5I2BHL 8; D2 81 MNHBD763 &H QBVY :; PK7H K7 I7J7NO7L 5 PINDD7H P5IHNHC (I5H` #IB_ 56`7L .2M7I2 5HL R22V NU K7 P56 S7NHC P5IH7L S7J5B67 2U DK7 GHN2H R22V [BMT7L BT 5HL 65NL= c$ 65P Y2B 5D DK5D M77DZNHC3 $ 65P Y2B 5D DK5D M77DNHC3d:.76T2HL7HD 5LMNDD7L DK5D 5H 7V7JDN2H P56 J2HLBJD7L 5M2HC 7MTV2Y776 NH DK7 U2VV2PNHC S5IC5NHNHC BHND 5HL DK7 I76BVD6 P7I7 5HH2BHJ7L 2H +BCB6D /8= 5HL DK5D DK7 GHN2H P56 J7IDNUN7L 56 DK7 7WJVB6NO7 S5IC5NHNHC 5C7HD 2U DK267 7MTV2Y776 2H %7TD7MZS7I ?= :;;;a?$.*-%9%X+VV T7IM5H7HD UBVVZDNM7 5HL T5IDZDNM7 DIBJ` LINO7I6 7MTV2Y7L SY %2BDK7IH F5NV %7IONJ7= $HJ3= -YIL )IBJ`NHC #23= $HJ3= %b- %D5C7VNH76= $HJ3= +V5M2 F5NV %OJ3= $HJ3= "b, F5NV= $HJ3= 5HL *b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a.76T2HL7HD "HC5C7L NH %7JDN2H ?@5A@8A #2HLBJD -YaQ2KH R22Va9$HD7II2C5DNHC 7MTV2Y776 I7C5ILNHC DK7 GHN2H NH QBVY :;;;e  :+6 6K2PH S7V2P= Q2KH R22V L7HN7L DK5D K7 D2VL #IB_ DK5D K7 K5L 677H KNM 5D 5 M77DNHC3 $JI7LND DK7 D76DNM2HY 2U 67O7I5V PNDH76676 NHZJVBLNHC (I5H` #IB_= I7C5ILNHC M77DNHC6 5D DK7 FNDY lPN` J2HO7HN7HJ7 6D2I73 ]NDK DK5D NH MNHL 5HL DK7 UBVVI7J2IL $JI7LND DK7 D76DNM2HY 6K2PZNHC .2M7I2 5HL R22V\6 TI767HJ7 LBINHC FNDY lPN` M77DNHC63/)K7 7MTV2Y7I6 5I7 62M7DNM76 I7U7II7L D2 56 %2BDK7IH F5NV= -YIL= %b-= +V5M2= "b,= 5HL *b,30)K7 U2IM5V L2JBM7HD6 NHJVBL7L 5 DKNIL 2IL7I J2H62VNL5DNHC J5676= J2H62VNL5D7L 5M7HL7L J2MTV5NHD @X# "W 8@CCA TVB6 5H 5M7HLM7HD D2 5M7HL7L J2H62VNL5D7L J2MTV5NHD @X# "W 8@[[AA3$H ND6 5H6P7I .76T2HL7HD 5VV7C7L 6NW c5UUNIM5DNO7d L7U7H6763 )K267 NHJVBL7L 5H 5VV7C5DN2H DK5D DK7 J2MTV5NHD U5NV7L D2 6D5D7 5 JV5NMe DK5D 5VV .76T2HL7HD\6 5JDN2H6 P7I7 M2DNO5D7L SY SB6NH766 I7562H6e DK5D .7Z6T2HL7HD\6 5JDN2H6 P7I7 D5`7H PNDK2BD NHD7IU7I7HJ7 D2 7MTV2Y776\ INCKD6 D2 2IC5HN_7e DK5D 62M7 2U DK7 J2MTV5NHD 5VV7C5DN2H6 6K2BVL S7 LN6MN667L NU DK267 5VV7C5DN2H6 7WJ77L7L DK7 6J2T7 2U DK7 BHL7IVYNHC JK5IC76e DK5D DK7 JV5NM6 5I7 S5II7L SY 76D2TT7V 5HL P5NO7Ie 5HL DK5D DK7 JV5NM6 5I7 S5II7L SY DK7 5TTVNJ5SV7 6D5DBD7 2U VNMND5DN2H63 %2M7 U5JD2I6 DK5D M5Y D2BJK 2H DK267 L7U7H676 5I7 LN6JB667L K7I7NH SBD D2 DK7 7WD7HD DK267 M5DD7I6 5I7 H2D LN6JB667L S7V2P= $ UNHL DK7I7 P56 H2 7ONL7HJ7 6BTT2IDZNHC 5HY 2U DK7 O5IN2B6 JV5NM63$H DK7 5M7HLM7HD D2 5M7HL7L J2H62VNL5D7L J2MTV5NHD= X7H7I5V #2BH67V 677`6 5LLNDN2H5V I7M7LN76 NHJVBLNHC 5H 2IL7I I7NMSBI6NHC 5VV7C7L LN6JINMNH5D776 U2I 7WDI5 (7L7I5V 5HL %D5D7 D5W76e 5HL 5 0#&12#. +,-*"&(I7M7LY39)KI75D7HNHC 7MTV2Y776 PNDK V266 2U 7MTV2YM7HD NH QBVY :;;;e9)KI75D7HNHC 7MTV2Y776 DK5D DK7 SB6NH766 P2BVL JV267 NH QBVY :;;;e9)KI75D7HNHC 7MTV2Y776 PNDK V266 2U T5Y 5I2BHL %7TZD7MS7I 81= :;;;3(I5H` #IB_ D76DNUN7L DK5D K7 P56 NHO2VO7L NH BHN2H 5JDNONDY NHJVBLNHC 5DD7HLNHC BHN2H M77DNHC6 5HL Q2KH R22V 65P KNM 5D DP2 2U DK267 M77DNHC63 +I2BHL QBVY := :;;; R22V 56`7L #IB_ 5S2BD DK7 GHN2H3 #IB_ I7TVN7L= c]7 K5O7 D2 DIY ND= S7J5B67 P7 5NH\D C2D H2DKNHC3d  R22V I7TVN7L= c]7VV= (I5H`= L2 Y2B `H2P DK5D P7 MNCKDjY2B MNCKD V267 Y2BI [2S 2I 7V67 6K7 MNCKD 67VV DK7 J2MT5HYnd .76T2HL7HD LN6DINSBD7L 5 UVY7I @X# "WK3 :A1D2 ND6 7MTV2Y776 5 U7P P77`6 S7U2I7 +BCB6D /8= :;;; I7C5ILNHC 67HN2INDY3 .2H !5`NH PNDK .BL2VU2 %5HJK7_4D5V`7L D2 Q2KH R22V 5S2BD DK5D UVY7I3 R22V 65NL DK5D DK7 GHN2H P5HD7L 5 2H7ZJ2MT5HY 67HN2INDY3 !5`NH I7TVN7L DK5D P56 H2D DK7 GHN2H\6 T26NDN2H3 R22V 65NL DK5D DK7 GHN2H D76DNUN7L NH DK7 K75INHC NH (D3 ]2IDK DK5D 5VV DK7 J2MZT5HN76 NHO2VO7L P7I7 2H7 J2MT5HY 5HL= 62 6NHJ7 cP7\I7 2H7 J2MT5HY=d NU Y2B O2D7 DK7 GHN2H NH P7 5I7 C2NHC D2 C2 PNDK DKN6 2H7ZJ2MT5HY 67HN2INDY VN6D SBD NU Y2B L2 H2D O2D7 ND NH P7 5I7 C2NHC D2 6D5Y PNDK 2BI J2MT5HYZSYZJ2MT5HY 67HN2INDY3 R22V 65NL DK7I7 P7I7 UNO7 2I 6NW LINO7I6 PNDK KNCK 67HN2INDY DK5D P5HD7L D2 M2O7 UI2M !5VV56 D2 %5H +HD2HN2 5HL DK267 LINO7I6 P2BVL S7 SBMTNHC %5H +HD2HN2 LINO7I6 2UU DK7NI IBH63 !5`NH D76DNUN7L DK5D 5 2H7ZJ2MT5HY 67HN2INDY 6Y6D7M P2BVL TV5J7 62M7 2U DK7 LINO7I6 2H DK7 c2BD6NL73d.2H !5`NHD76DNUN7L DK5D 5I2BHL %7TD7MS7I 81 PKNV7 !5`NH P56 NH DK7 2UUNJ7 C7DDNHC DNM7J5IL6 U2I Q2KH R22V= R22V 56`7L KNM K2P DK7 GHN2H P56 J2MNHC 5V2HC3 R22V 65NL DK5D K7 K5L [B6D C2DD7H 2UU DK7 TK2H7 PNDK FI63 (5II7VV=<5HL 6K7 P56 I75VVY   1$( )*" G'$&' ]$'%j]*+) +-&G) E&G. %"'$&.$)E·)K5H` h6NJi 5S2BD DK7 BHN2H\6 c2H7 J2MT5HYd TV5H3 )K7Y\O7 5VI75LY 56`7L DK7 C2O7IHM7HD D2 DI75D LINO7I6 56 NU P7 K5L 2H7 J2MT5HY3·%&jDK7 BHN2H P5HD6 D2 JK5HC7 DK7 P5Y P7 SNL 2BI IBH63·'&]j]7\O7 5VP5Y6 `7TD 67HN2INDY 2H 5 J2MT5HYZSYZJ2MT5HY S56N63 $U Y2B SNL 5 IBH U2I %F%= 5H +F%= *b,= -E.! 2I %b- LINO7I J5HH2D SBMT Y2B 2I SNL 2H Y2BI IBHo%5M7 C276 U2I DK7M3 )K7 LINO7I6 U2I 75JK J2MT5HY P7I7 TI2D7JD7L3·)*"'j$U DK7 BHN2H PNH6= DK7H 2H7 67HN2INDY VN6DjDK5D M75H6 DK5D LINO7I6 UI2M 5H2DK7I J2MT5HYj7O7H UI2M 5H2DK7I JNDYjJ2BVL D5`7 Y2BI I2BD7 NU DK7Y\O7 C2D M2I7 67HN2INDY= PK7DK7I 2I H2D DK7Y\O7 SNL 5 I7CBV5I IBH 5HL PK7DK7I 2I H2D DK7Y\O7 7O7I P2I`7L U2I DK7 J2MT5HY Y2B P2I` U2I3·$ DKNH` DKN6 NL75 N6 S7NHC TB6K7L SY DK267 DK5D 6D5HL D2 C5NH 62M7DKNHC &',E U2I DK7M67VO763·)KNH` 5S2BD PK7DK7I 2I H2D Y2B I75VVY P5HD DK5D3 +HL DKNH` 5S2BD PK7DK7I DK7 BHN2H N6 ."+,,E K7I7 D2 K7VT Y2B &. 2HVY K7VT DK7NI UIN7HL63·+DD5JK7L N6 5 BHNUN7L 67HN2INDY VN6D S567L 2H KNI7 L5D73 ,22` 5D ND 5HL 677 PK5D Y2B DKNH`3 $U Y2B DKNH` DK7I7 N6 5H 7II2I NH Y2BI KNI7 L5D7 TV7567 V7D QNM .7NVVY NH !5VV56 `H2P34-2DK !5`NH 5HL %5HJK7_ D76DNUN7L 5S2BD DKN6 NHJNL7HD3<)N6K (5II7VV N6 DK7 2PH7I 2U DK7 7MTV2Y7I63 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!410J2H6NL7INHC JBDDNHC S5J` DK7 IBH6 D2 0; K2BI6 5 P77`3 !5`NH 56`7L PKY 5HL R22V I7TVN7L DK5D NU P7 C7D 5 J2HDI5JD DK5D J5VV6 U2I DNM7Z5HLZ5ZK5VU 2O7I 0; K2BI6 FI63 (5II7VV 65NL 6K7 P56 H2D C2NHC D2 P5HD D2 T5Y 5HL 62 6K7 P56 DKNH`NHC 2U JBDDNHC DK7 IBH6 S5J` D2 0; K2BI6 5 P77`3 !5`NH 65NL ND P2BVL S7 5 SNC SV2P U2I DK5D D2 K5TT7H3 R22V I7TVN7L DK5D K7 P56 H2D DK7 S266 5HL P56 [B6D I7V5YNHC DK7 NHU2IM5DN2H3 Q2KH R22V L7HN7L D7VVNHC 5H 7MZTV2Y77 DK5D DK7 #2MT5HY P56 J2H6NL7INHC JBDDNHC S5J` LINO7I6\ IBH6 2I K2BI6 D2 0; K2BI6 5 P77`3Q2KH R22V D76DNUN7L DK5D K7 N6 DK7 566N6D5HD D7IMNH5V M5H5C7I U2I .76T2HL7HD NH %5H +HD2HN23 *7 L7HN7L DK5D K7 D2VL 5HY LINO7I DK5D DK7 #2MT5HY P56 J2H6NL7INHC JBDDNHC S5J` LINO7I6\ IBH6 D2 0; K2BI6 5 P77`3 R22V L7HN7L DK5D K7 D2VL 5HY2H7 DK5D DK7 #2MT5HY P2BVL C2 D2 5 #2MT5HYPNL7 67HN2INDY 6Y6D7M NU DK7 GHN2H P56 O2D7L NH 5HL NU DK7 GHN2H P7I7 H2D O2D7L NH= DK7 #2MT5HY P2BVL 6D5Y PNDK DK7 NHLNONLB5V J2MT5HYZSYZJ2MT5HY 6Y6D7M3 *7 L7HN7L DK5D K7 D2VL 5HY2H7 DK7Y MNCKD V267 DK7NI [2S 2I DK7 #2MT5HY MNCKD S7 62VL NU DK7 GHN2H P56 O2D7L NH3 R22V L7HN7L D7VVNHC 5HY2H7 DK5D K7 65P KNM 2I K7I 5D 5 BHN2H M77DZNHC3 *7 L7HN7L DK5D K7 NH6DIBJD7L 5HY2H7 D2 I7J2IL 5HYDKNHC 2DK7I DK5H 5JDB5V DNM7 2H V2C6 2I DNM7J5IL6 5HL K7 L7HN7L D7VVZNHC 5HY2H7 D2 U5V6NUY DK7NI V2C63 R22VL7HN7L D7VVNHC 5HY LINO7I D2 ON2V5D7 !&)?I7CBV5DN2H63)K7 J2HJVB6N2H6= JI7LNSNVNDY L7D7IMNH5DN2H6= 5HL UNHLNHC6 D2 5VV ?@5A@8A 5VV7C5DN2H6 5I7 67D 2BD S7V2P 5D T5C76 /1 D2 />3.76T2HL7HD "HC5C7L NH %7JDN2H ?@5A@8A 5HL @/A #2HLBJD -Y9!N6JK5ICNHC Q2KH RNH`6D2H 5I2BHL %7TD7MS7I 4 5HL -2SSY F5I`6 5I2BHL %7TD7MS7I <= :;;;3Q2KH RNH`6D2H LI2O7 U2I ,77P5Y (I7NCKD UI2M +TINV 81= 8>>> BHDNV K7 P56 DI5H6U7II7L D2 %2BDK7IH F5NV 5 Y75I V5D7I3 *7 LI2O7 DK7 *2B6D2H D2 !5VV56 IBH U2I %2BDK7IH F5NV3 RNH`6D2H\6 6JK7LZBV72H DK5D IBH P56 D2 V75O7 *2B6D2H 5D 8;a8; T3M3 5HL 5IINO7 NH !5VV56 5D 4a11 53M3 &H DK7 I7DBIH K7 V7UD !5VV56 5D 0a01 T3M3 5HL 5IINO7L NH *2B6D2H 5D >a0; T3M3 -2SSY F5I`6 LI2O7 U2I %2BDKZ7IH F5NV UI2M (7SIB5IY :?= 8>?> BHDNV %7TD7MS7I <= :;;83RNH`6D2H S7J5M7 NHO2VO7L NH BHN2H 5JDNONDY LBINHC QBVY 5HL +BCB6D :;;;3 +S2BD DKI77 2I U2BI DNM76 75JK P77` K7 P2I7 5 BHN2H J5T= BHN2H )Z6KNID= 5HL BHN2H SBDD2H63 *N6 TNJDBI7 P56 NHJVBL7L 2H 5 BHN2H SBVV7DNH 56 2H7 2U DK7 7MTV2Y776 DK5D P2BVL O2D7 U2I DK7 GHN2H @X# "WK3 1/A3 +I2BHL QBVY :;;;= -2SSY F5I`6 6D5ID7L P75INHC 5 BHN2H J5T 5HL BHN2H SBDD2H63 *7 6NCH7L 5 BHN2H 5BDK2IN_5DN2H J5IL 5HL 6BJJ766UBVVY 62VNJND7L < 2I ? 7MTV2Y776 D2 6NCH 5BDK2IN_5DN2H J5IL63)K7 ',.- 5HH2BHJ7L DK7 7V7JDN2H I76BVD6 2H +BCB6D /8= :;;;3 Q5M76 .7NVVY D76DNUN7L DK5D RNH`6D2H M5L7 5 *2B6D2H D2 !5VV56 IBH DK5D HNCKD3 .7NVVY 5HL "5IH76D #V7O7V5HL JK7J`7L RNH`6D2H S7J5B67 2U RNH`6D2H\6 cDNM7 TI2SV7M3d .7NVVY P56 BHJ7ID5NH 56 D2 DK7 DNM7 RNH`6D2H JV2J`7L 2BD 2H DK7 M2IHNHC 2U %7TD7MS7I 8= SBD K7 LNL I7J5VV DK5D RNH`6D2H LNL H2D JV2J` 2BD 56 75IVY 56 K7 6K2BVL K5O73 #V7O7V5HL P56 5V62 BH5SV7 D2 I7J5VV PK7H RNH`6D2H 7HL7L KN6 IBH= SBD K7 I7J5VV7L DK5D RNH`6D2H JV5NM7L M2I7 DNM7 DK5H K7 6K2BVL K5O73 .7NVVY H2DNUN7L DK7 D7IMNH5V M5H5C7I NH *2B6D2H= Q5M76 FJFBVV7H= D2 JK7J` RNH`6D2H 2BD 2H DK7 I7DBIH DINT D2 *2B6D2H3  RNH`6D2H D76DNUN7L   ?)K7 !7T5IDM7HD 2U )I5H6T2ID5DN2H3DK5D K7 5IINO7L 5D '2IDK *2B6D2H S7DP77H > 5HL >a81 T3M3 )7IZMNH5V F5H5C7I FJFBVV7H PI2D7 5 M7M2 6D5DNHCa&H %7TD 8= :;;; $ 2S67IO7L Q2KH RNH`6D2H 5IINONHC 5D DK7 '2IDK *2B6D2H R & 5D :8;?3 +D DK5D 5IINO5V DK7 LINO7I K5L DNM7 D2 SBMT DK7 L2J` 5HL BHK22` 5HL S7 2UU LBDY H2D V5D7I DK5H :8/;3RNH`6D2H D76DNUN7L DK5D K7 5IINO7L 5D DK7 *2B6D2H SBV` M5NV J7HD7I>75IVN7I DK5H >a0; SBD P5ND7L S7J5B67 K7 BHL7I6D22L K7 P56 H2D D2 SBMT DK7 L2J` BHDNV >a0;3 *7 P56 I7^BNI7L D2 JK7J` PNDK DK7 G%R%8;7WT7LND7I 5D DK7 -F# D2 L7D7IMNH7 DK7 TI2T7I L22I= DK7H S5J` KN6 DIBJ` 5HL SBMT DK7 L2J`3 +UD7I DK5D K7 BHZK22`7L DK7 DI5NV7I 5HL LI2O7 DK7 DI5JD2I D2 K22` BT DK7 H7WD DI5NV7I U2I DK7 H7WD LINO7I3 RNH`6D2H DK7H LNL KN6 T26DDINT NH6T7JZDN2H= UNHN6K7L KN6 LBDN76 5I2BHL 8; 5HL JV2J`7L 2BD 5D 8; T3M3(I2M QBH7 :;= :;;;= BHDNV KN6 D7IMNH5DN2H= -2SSY F5I`6 2TZ7I5D7L 5 IBH UI2M !5VV56 D2 '2IDK *2B6D2H 5HL I7DBIH SY P5Y 2U *BHD6ONVV73 *7 5V62 M5L7 5H2DK7I IBH 7O7IY 2DK7I (INL5Y3 &H QBH7 :;= 2H KN6 UNI6D I7CBV5I !5VV56p'2IDK *2B6D2H IBH F5I`6 JV2J`7L 2BD 5UD7I KN6 I7DBIH D2 DK7 !5VV56 -F# 5I2BHL ?a/; T3M3 &H QBH7 :8= K7 P56 D2VL DK7 DI5JD2I B67L 2H DK5D IBH P56 5 L2BZSV7ZIBH DI5JD2I 5HL K7 6K2BVL C7D S5J`/; D2 01 MNHBD76 75IVN7I3 FN`7 (7VD2H D2VL KNM D2 UNVV 2BD KN6 DNM7J5IL6 5HL V2C68856 DK7 IBH P56 6JK7LBV7L NH 2IL7I D2 5O2NL 5 !&) ON2V5DN2H3 F5I`6 BHL7I6D22L DK5D K7 P56 D2 J2HDNHB7 D2 V2C 2BD 5D ?a/; T3M3 F5I`6 MN6D5`7HVY V2CC7L 2BD 5D ::/;3 *7 M5L7 DK5D 65M7 MN6ZD5`7 5VM26D 7O7IY HNCKD K7 P2I`7L DK5D IBH38:F5I`6 D76DNUN7L DK5D K7 LNL H2D BHL7I6D5HL DK7 :0ZK2BI JV2J` 5HL MN6D22` ::/; U2I ?a/; I5DK7I DK5H 8;a/; T3M3 *N6 DNM7J5IL P56 I7DBIH7L 2H 67O7I5V 2JJ56N2H6 5HL K7 P56 NH6DIBJD7L D2 J2II7JD DK7 DNM73 *7 P56 H2D LN6JNTVNH7L U2I PINDNHC ::/; 56 KN6 JV2J`Z2BD DNM73 &H QBH7 :/= %5U7DY F5H5C7I %DBILNO5HD J5VV7L F5I`6 NH 5HL 56`7L NU K7 K5L M5L7 DK7 5VD7IH5D7 (INL5Y IBH 56 6K2PH 2H KN6 L2JBZM7HD5DN2H3 F5I`6 I7TVN7L DK5D P56 DK7 P5Y K7 M5L7 DK7 IBH3 %DBILNO5HD D2VL KNM DK5D K7 P56 5H K2BI 5HL 5 K5VU 2O7I DK7 <; K2BI6 NH 5H ?9L5Y VNMND SBD K7 P56 H2D LN6JNTVNH7L3 !BINHC DK7   >)K7I7 P56 2H7 T2NHD 2U J2HUB6N2H DK5D P56 H2D JV5INUN7L LBINHC DK7 K75INHC3 +JJ2ILNHC D2 KN6 M7M2 @X# "WK3 :;A= Q5M76 FJFBVV7H 2SZ67IO7L RNH`6D2H 5IINO7 5D '2IDK *2B6D2H R & 5D :8;?3 RNH`6D2H I7U7II7L D2 5IINONHC 5D DK7 *2B6D2HSBV` M5NV J7HD7I S7U2I7 :80; 5HL P5NDNHC S7U2I7 SBMTNHC DK7 L2J` DK7I7 5D DK7 -F# 5D :80;3 RNH`6D2H\6 DNM7ZJ5IL 6K2P6 DK5D K7 P56 2H SI75` UI2M :;3>: BHDNV :838<= S7U2I7 JV2J`ZNHC 2BD 5D ::3;;3 RNH`6D2H P56 H2D 56`7L 5S2BD 5TT5I7HDVY S7NHC 2H SI75` 5D DK7 DNM7 K7 P56 2S67IO7L 5D DK7 '2IDK *2B6D2H T26D 2UUNJ73 )K7 I7J2IL L276 H2D JV75I BT DK7 NHJ2H6N6D7HJN76 H2D7L NH DKN6 U22DH2D73 )K7I7U2I7= $ K5O7 H2D J2H6NL7I7L 5HY 2U DKN6 NH MY L7VNS7I5DN2H6 I7C5ILZNHC DK7 J2MTV5NHD 5VV7C5DN2H638;)K7 GHND7L %D5D76 R26D5V %7IONJ7388"5JK LINO7I N6 I7^BNI7L D2 M5NHD5NH 5 V2C= PKNJK N6 S567L 2H 5 CI5TK 67D 2BD 2H DK7 S56N6 2U 5 JNONVN5H JV2J` @N373= 6K2PNHC 53M3 5HL T3M3A3 )K7 V2C MB6D S7 DBIH7L NH 75JK L5Y 5HL ND DK7H C276 DKI2BCK 5 V2C JK7J`7I 6Y6D7M3 )K5D JK7J`7I 6Y6D7MC7H7I5D76 5 I7T2ID NU 5 !&) ON2V5ZDN2H K56 2JJBII7L @X# "WK3 ?A3 !INO7I6 P7I7 5V62 I7^BNI7L D2 M5NHD5NH L5NVY DNM7J5IL63 )NM7J5IL6 5I7 67D 2H 5 MNVND5IY @:0 K2BIA JV2J`3 )NM7 J5IL6 5I7 NMTBD7L NHD2 5 J2MTBD7I 6Y6D7M 5HL 5 DNM7J5IL 6BMM5IY I7T2ID N6 C7H7I5D7L @X# "WK3 ?:A38:F5I`6 D76DNUN7L D2 U2BI 7WJ7TDN2H6 D2 KN6 V2CCNHC 2BD 5D ::/;3 &H DP2 2JJ56N2H6 F5I`6 I7J2IL7L KN6 DNM7 2BD 56 :8/; PK7H K7 LNL NH U5JD UNHN6K P2I` 5D >a/; T3M3 5HL 2H DK7 V56D : L5Y6 K7 P2I`7L=j+BCB6D /; 5HL /8jK7 V2CC7L 2BD 5D :;/;3 %&G)*".' F+$,=$'#3411T7IN2L UI2M QBH7 :; BHDNV %7TD7MS7I 0= DK5D P56 DK7 2HVY 2JJ5Z6N2H LBINHC PKNJK 5 6BT7ION62I D5V`7L D2 F5I`6 5S2BD KN6 V2C6 5HL DNM7J5IL63+6 P56 DK7 J567 PNDK Q2KH RNH`6D2H= Q5M76 .7NVVY= 5HL "5IZH76D #V7O7V5HL NHO76DNC5D7L F5I`6 2H DK7 HNCKD 2U +BCB6D /83 .7NVVY 5HL #V7O7V5HL 2S67IO7L F5I`6 5IINO7 5D DK7 !5VV56 -F# 5I2BHL <a81 T3M3 *7 C2D S5J` D2 DK7 !5VV56 D7IMNH5V 5HL UNHZN6K7L KN6 IBH 5D <a00 T3M38/.7NVVY LNL H2D D5V` D2 F5I`6 5S2BD KN6 DNM73 F5I`6 P56 TV5J7L 2H 2UUZLBDY 6D5DB63 &H %7TD7MS7I 0= F5I`6 P56 D2VL D2 677 "IH76D #V7O7V5HL3 F5I`6 D2VL #V7O7V5HL DK5D K7 H77L7L D2 D5V` 5S2BD KN6 DNM7J5IL6 S7J5B67 K7 K5L M5L7 5 MN6D5`7 5HL J5BCKD ND2H +BCB6D /83 F5I`6 P7HD NH DK7 2UUNJ7 PNDK #V7O7V5HL 5HL FN`7 (7VD2HjDK7 SI5HJK M5H5C7I3 #V7O7ZV5HL 65NL= c-2SSY= Y2B\I7 S7NHC TBD 2H 6B6T7H6N2H U2I U5V6NUYZNHC DNM7J5IL63d ,5D7I DK5D P77` F5I`6 D5V`7L PNDK Q5M76 .7NVVY UI2M 5 6T75`7ITK2H7 NH #V7O7V5HL\6 2UUNJ73 .7NVVY D2VL KNM DK5D K7 P56 D7IMNH5D7L U2I U5V6NUYNHC DNM7J5IL63&H %7TD7MS7I 4= Q5M76 FJFBVV7H TK2H7L RNH`6D2H DK5D K7 P56 D7IMNH5D7L U2I U5V6NUYNHC 5 DNM7J5IL3 RNH`6D2H 56`7L SBD FJFBVV7H LNL H2D 65Y PKNJK DNM7J5IL3 RNH`6D2H DK7H TK2H7L "IH76D #V7O7V5HL 5HL 56`7L KNM PKY K7 LNL H2D D7VV RNH`6D2H DK5D K7 P56 C2NHC D2 S7 D7IMNH5D7L3 #V7O7V5HL D2VL KNM DK5D K7 LNL H2D `H2P K7 P56 C2NHC D2 S7 D7IMNH5D7L3 RNH`6D2H D5V`7L PNDK Q5M76 .7NVVY DK5D P77` SBD .7NVVY D2VL KNM 2HVY DK5D K7 K5L S77H D7IMNH5D7L U2I U5V6NUYNHC KN6 DNM7J5IL3 .7NVVY LNL H2D D7VV KNM PKNJK DNM7J5IL K7 P56 5JJB67L 2U U5V6NUYNHC3#&'#,G%$&'#I7LNSNVNDY$ JI7LND DK7 D76DNM2HY 2U -2SSY F5I`6 5HL Q2KH RNH`6D2H NH ON7P 2U DK7NI L7M75H2I 5HL DK7 UBVV I7J2IL3 -2SSY F5I`6 5HL Q2KH RNH`6D2H\6 D76DNM2HY P56 7667HDN5VVY NH 5JJ2IL PNDK DK5D 2U Q5M76 .7NVVY= "5IH76D #V7O7V5HL= 5HL Q5M76 FJFBVV7H I7C5ILZNHC DK7NI 5IINO5V 5D O5IN2B6 D7IMNH5V63 F5I`6 5HL RNH`6D2H LNL H2D D76DNUY NH J2HUVNJD PNDK 7ONL7HJ7 DK5D F5I`6 NHJ2II7JDVY M5I`7L KN6 DNM7J5IL : K2BI65UD7I K7 P56 NH6DIBJD7L D2 V2C 2BD 2I DK5D RNH`6D2H I2BDNH7VY 6K2P7L DK7 65M7 JK7J` NH 5HL JK7J` 2BD DNM763 )K7 D76DNM2HY 2U F5I`6 5HL RNH`6D2H I7C5ILNHC NHZ6DIBJDN2H6 UI2M 6BT7ION6N2H 56 D2 DK7NI JV2J`NHC NH 5HL 2BD P56 H2D LN6TBD7L3 )K7 ^B76DN2H P56 H7O7I 56 5ICB7L SY .76T2HL7HD= @N373= PK7DK7I F5I`6 5HL RNH`6D2H\6 MN66D5D7L DK7NI DNM7A3 $H U5JD= S2DK 5LMNDD7L D2 5VD7INHC DK7NI DNM7 NH 5JJ2IL PNDK NH6DIBJZDN2H6 UI2M .76T2HL7HD 5D O5IN2B6 DNM76 LBINHC DK7NI D7HBI7 PNDK DK7 J2MT5HY3(NHLNHC6RNH`6D2H 5HL F5I`6 P7I7 5JDNO7 6BTT2ID7I6 2U DK7 GHN2H3 -2DK P2I7 BHN2H K5D6 5HL SBDD2H6 5D P2I`3 RNH`6D2H\6 TNJDBI7 5HL H5M7 5TT75I7L 2H 5 BHN2H V75UV7D DNDV7L c]7\I7 f2DNHC E763d $H ON7P 2U RNH`6D2H 5HL F5I`6\ BHN2H 5JDNONDY= .76T2HZL7HD\6 2DK7I BHU5NI V5S2I TI5JDNJ76 5HL DK7 DNMNHC 2U ND6 5JDN2H6 5C5NH6D RNH`6D2H 5HL F5I`6 @N373= DK267 5JDN2H6 P7I7 NHNDN5D7L 2H DK7 L5Y DK7 GHN2H P2H DK7 7V7JDN2HA= ND N6 TI2T7I D2 NHU7I #2MZ  8/<a00 P56 DK7 5TTI2WNM5D7 DNM7 F5I`6 B6B5VVY UNHN6K7L3 $H 5JJ2IL PNDK KN6 NH6DIBJDN2H6 UI2M FN`7 (7VD2H= K7 NHD7HL7L D2 V2C 2BD 5D ?a/;3 G6B5VVY= 56 6K2PH 5S2O7= K7 MN6D5`7HVY V2CC7L 2BD 5D ::/;3 F5I`6 J5BCKD KN6 MN6D5`7 5HL V2CC7L 2BD 5D :;/; 2H +BCB6D /; 5HL /83 *7 D76DNUN7L DK5D K7 DIN7L D2 D7VV DK5D D2 "5IH76D #V7O7V5HL3T5HY `H2PV7LC7802U RNH`6D2H 5HL F5I`6\ BHN2H 5JDNONDN76 @+#$1A/",$=//4 ',.- /;1= /;1 @:;;8AA= 5HL NH ON7P 2U DK7 6K2PNHC DK5D .76T2HL7HD 7HC5C7L NH HBM7I2B6 BHU5NI V5S2I TI5JDNJ76 S2DK LBINHC 5HL 5UD7I DK7 BHN2H 2IC5HN_NHC J5MT5NCH= $ UNHL DK5D .76T2HL7HD L7M2H6DI5D7L BHN2H 5HNMB6 @3#"9&C6**#&< ?$.3=/:: ',.- 4<0= 4<? @8>>4AA3 $H ON7P 2U DK7 UBVV I7J2IL 5HL DK7 6K2PNHC DK5D .76T2HL7HD P56 5P5I7 2U RNH`6D2H 5HL F5I`6\ TI2SV7M6 PNDK DNM7= V2HC S7U2I7 +BCB6D /8= $ UNHL DK5D .76T2HL7HD P56 M2DNO5D7L D2 LN6JK5IC7 RNH`6D2H 5HL F5I`6 SY DK7NI BHN2H 5JDNONDN763 +6 6K2PH SY Q5M76 .7NVVY\6 D76DNM2HY= .76T2HL7HD `H7P 2U RNH`6D2H\6 cDNM7 TI2SV7M6d S7U2I7 DK7 GHN2H\6 7V7JDN2H3 )K7 UBVV I7J2IL 5V62 6K2P6 DK5D .76T2HL7HD P56 UBVVY 5P5I7 2U F5I`6 TI2SV7M PNDK DK7 :0ZK2BI JV2J` 5HL KN6 I2BDNH7 NHJ2II7JD JV2J` 2BD3 )K7 ^B76DN2H TI767HD7L K7I7 N6 PKY LNL .76T2HL7HD P5ND BHDNV DK7 GHN2H 7V7JDN2H K5L S77H 5HH2BHJ7L D2 5JD 5C5NH6D DP2 7MTV2Y776 DK5D ND `H7P P7I7 OBVZH7I5SV7 D2 5VV7C5DN2H6 2U U5V6NUNJ5DN2H 2U DNM7J5IL63 )K7 2HVY NHD7IO7HNHC U5JD2I 6K2PH D2 K5O7 2JJBII7L 2H +BCB6D /8 P56 DK7 5HH2BHJ7M7HD 2U DK7 BHN2H ONJD2IY3 $ UNHL DK5D X7H7I5V #2BH67V TI2O7L DK5D .76T2HL7HD P56 M2DNO5D7L SY ND6 BHN2H 5HNMB6= D2 D7IMNH5D7 -2SSY F5I`6 5HL Q2KH RNH`6D2H3.76T2HL7HD J2HD7HL6 DK5D RNH`6D2H 5HL F5I`6 P7I7 LN6ZJK5IC7L U2I SB6NH766 I7562H63 RNH`6D2H 5HL F5I`6 U5V6NUN7L DK7NI DNM7J5IL63 $6K5VV UBVVY J2H6NL7I DK5D J2HD7HDN2H D2 L7D7IMNH7 PK7DK7I .76T2HL7HD P2BVL K5O7 LN6JK5IC7L RNH`6D2H 2I F5I`6 NH DK7 5S67HJ7 2U DK7NI BHN2H 5JDNONDN763$H DK7 UNI6D NH6D5HJ7= DK7I7 5TT75I6 D2 S7 67IN2B6 L2BSD 56 D2 PK7DK7I RNH`6D2H 5JDB5VVY U5V6NUN7L KN6 DNM7J5IL 2H %7TD7MS7I 83 $H U5JD= DK7 BHLN6TBD7L 7ONL7HJ7 6K2P6 DK5D K7 LNL H2D3 RNH`6D2H D76DNUN7L DK5D K7 P56 6JK7LBV7L D2 SBMT DK7 L2J` NH *2B6D2H 5D >a0; T3M3 5HL= 7O7H DK2BCK K7 5IINO7L 75IVN7I DK5H DK5D= K7 P5ND7L BHDNV >a0; D2 SBMT DK7 L2J`3 *7 D76DNUN7L DK5D P56 KN6 BHL7I6D5HLNHC 2U KN6 6JK7LBV7 @N373= K7 P56 H2D D2 SBMT DK7 L2J` S7U2I7 >a0; T3M3A3 .76T2HL7HD 2UU7I7L H2 7ONL7HJ7 D2 I7SBD RNH`6D2H\6 BHL7I6D5HLNHC NH DK5D I7C5IL3 +UD7I SBMTNHC DK7 L2J`= RNH`6D2H T7IU2IM7L DK7 I7M5NHL7I 2U KN6 LBDN76 NHZJVBLNHC T7IU2IMNHC KN6 NH6T7JDN2H6 5HL C5DK7INHC KN6 S7V2HCZNHC63 *7 D76DNUN7L DK5D K7 UNHN6K7L KN6 IBH 5I2BHL 8;3 )K7I7 P56 H2 J2HDI5IY 7ONL7HJ73 '2 2H7 D76DNUN7L DK5D RNH`6D2H LNL 5HYZDKNHC 7V673 '7O7IDK7V766= PNDK2BD M2I7 5HL PNDK2BD 7O7H JK7J`ZNHC U2I RNH`6D2H\6 O7I6N2H 2U DK7 U5JD6= .76T2HL7HD LN6JK5IC7L Q2KH RNH`6D2H3 -2SSY F5I`6 TI767HD7L 5H 2TT26ND7 6NDB5DN2H3 F5I`6 JV75IVY M5I`7L KN6 DNM7J5IL NHJ2II7JDVY BHDNV K7 J5BCKD KN6 7II2I 2H +BCB6D /;381*7 M5I`7L KN6 J5IL PNDK DK7 65M7 DNM7 K7 K5L I2BDNH7VY M5I`7L KN6 DNM7 2BD3 -7U2I7 +BCB6D :>= RNH`6D2H I2BDNH7VY M5I`7L DK5D K7 P56 JV2J`NHC 2BD 5D 8; 5HL F5I`6 I2BDNH7VY M5I`7L DK5D K7 P56 JV2J`NHC 2BD 5D ::/;3 $H 5JDB5V U5JD RNH`6D2H `H7P K7 P56 UNHN6KNHC KN6 6KNUD 5I2BHL SBD H2D H7J7665INVY7W5JDVY 5D 8; T3M3 5HL F5I`6 UNHN6K7L KN6 6KNUD 5I2BHL /; D2 01 MNHBD76 S7U2I7 ?a/; 5HL DK2BCKD K7 P56 V2CZ  80+6 H2D7L 5S2O7= NH 5LLNDN2H D2 RNH`6D2H\6 2T7H BHN2H 5JDNONDN76= DK7 2H7Z6NL7L ONJD2IY SY DK7 GHN2H 2H +BCB6D /8= M5L7 ND 5TT5I7HD DK5D 5 V5IC7 M5[2INDY 2U .76T2HL7HD\6 LINO7I6 U5O2I7L DK7 GHN2H381+VDK2BCK K7 I2BDNH7VY M5I`7L KN6 JV2J` 2BD 5D ::/;= F5I`6 J5BCKD KN6 7II2I 5HL JV2J`7L 2BD J2II7JDVY 2H +BCB6D /; 5HL /83 +6 6K2PH K7I7NH K7 DIN7L BH6BJJ766UBVVY D2 7WTV5NH KN6 7II2I6 D2 "5IH76D #V7O7ZV5HL3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!414CNHC 2BD 5D ?a/; T3M384(2I 62M7 DNM7 S7U2I7 +BCB6D /8= .7Z6T2HL7HD K5L DK7 DNM7J5IL6 6K2PNHC K2P RNH`6D2H 5HL F5I`6 I2BDNH7VY V2CC7L 2BD3 )K7I7U2I7= .76T2HL7HD `H7P DK5D S2DK 5TT75I7L OBVH7I5SV7 6NHJ7 ND J2BVL I7562H5SVY 566BM7 DK5D S2DK P2BVL V2C 2BD NH DK7NI I2BDNH7 M5HH7I 2H +BCB6D /8 5HL %7TZD7MS7I 83 $H 2DK7I P2IL6= .76T2HL7HD `H7P DK5D ND K5L L2JBZM7HD5DN2H DK5D ND U7VD P2BVL [B6DNUY LN6JK5ICNHC 7NDK7I RNH`6D2H 2I F5I`6 5D ND6 TV756BI73 $D P56 H2D BHDNV DK7 GHN2H P2H DK7 7V7JDN2H DK5D .76T2HL7HD L7JNL7L D2 D5`7 5LO5HD5C7 2U DK267 I7J2IL63 .76T2HL7HD I7UB67L D2 J2H6NL7I DK7 7WTV5H5DN2H 2UU7I7L SY -2SSY F5I`6 2H %7TD7MS7I 03 $H U5JD= ND N6 5TT5I7HD DK5D .76T2HL7HD `H7P DK5D F5I`6 K5SNDB5VVY M5I`7L KN6 DNM7 2UU NHJ2II7JDVY 5D ::/;= V2HC S7U2I7 +BCB6D /83)K7I7 N6 5 ^B76DN2H 2U PK7DK7I .76T2HL7HD L7T5ID7L UI2M T56D TI5JDNJ7 D2 LN6JK5IC7 RNH`6D2H 5HL F5I`63 $U DK5D N6 U2BHL D2 S7 DK7 J567= 5 ^B76DN2H 5IN676 56 D2 PK7DK7I DK5D H7P TI5JDNJ7 P56 ND67VU LN6JINMNH5D2INVY 5TTVN7L 6NHJ7 ND J5M7 NMM7LN5D7VY 5UD7I DK7 7V7JDN2H 2U DK7 GHN2H3 *7I7= 5C5NH= DK7 7ONL7HJ7 6BTZT2ID6 X7H7I5V #2BH67V3 -7U2I7 +BCB6D /8= SY 5VV 5JJ2BHD6= 7O7H DK267 2U .76T2HL7HD\6 PNDH76676= S2DK RNH`6D2H 5HL F5I`6 K5L TI2SV7M6 `77TNHC 5JJBI5D7 DNM7 I7J2IL63 RNH`6D2H 5HL F5I`6 D76DNUN7L DK5D DK7Y U5V6NUN7L DNM7 I7J2IL6 SBD 5D DK7 LNI7JDN2H 2U 6BT7ION62I638<+6 6K2PH DKI2BCK2BD DKN6 I7J2IL= ND P56 .76T2HZL7HD\6 TI5JDNJ7 S7U2I7 +BCB6D /8 D2 D2V7I5D7 5HL 7O7H 7HJ2BI5C7 LINO7I6 D2 U5V6NUY V2C6 5HL DNM7 I7J2IL6 NH 2IL7I D2 5O2NL SI75`ZNHC !&) I7CBV5DN2H63 (2I 7W5MTV7= RNH`6D2H JI7LNSVY D76DNUN7L DK5D K7 P56 LNI7JD7L D2 I7J2IL DK7 65M7 6D5ID 5HL UNHN6K DNM76 5HL LNL 62 UI2M (7SIB5IY :;;;8?@X# "WK3 ::A3)K7I7 N6 5V62 5 ^B76DN2H 2U PK7DK7I .76T2HL7HD P56 5JDB5VVY J2HJ7IH7L PNDK ND6 LINO7I6\ DNM7 I7J2IL6 56 DK267 I7J2IL6 NMZT5JD7L 2H 5H 7MTV2Y77\6 T5Y3 $D P56 .76T2HL7HD\6 TI5JDNJ7 D2 T5Y LINO7I6 5 S7HJKM5I` 2I 6D5HL5IL 2U T7IU2IM5HJ7 5M2BHD 67D SY .76T2HL7HD3 )K5D 6D5HL5IL 2U T7IU2IM5HJ7 L7T7HL7L 2H .76T2HL7HD\6 L7D7IMNH5DN2H 2U K2P V2HC DK7 T5IDNJBV5I IBH 6K2BVL D5`73 !INO7I6 DK5D 7WJ77L7L DK7 DNM7 76D5SVN6K7L SY DK7 T5IDNJBV5I 6D5HL5IL 2U T7IU2IM5HJ7 P7I7 T5NL DK7 KNCK7I 5M2BHD 2H DK7 S56N6 2U 5H K2BIVY I5D7= SBD DK7 LINO7I P56 J2BH67V7L 5HL LN6J2BI5C7L 5C5NH6D 7WJ77LNHC DK7 6D5HL5IL 2U T7IU2IM5HJ73 &H 2JJ56N2H PK7H .76T2HL7HD U2BHL DK5D 5 LINO7I K5L I7J7NO7L T5Y U2I 7WJ77LNHC DK7 6D5HL5IL 2U T7IU2IM5HJ7= DK5D LINO7I P56 56`7L D2 6NCH 5 6D5HL5IL U2IM DK5D T7IMNDD7L .76T2HL7HD D2 L7LBJD UBHL6 UI2M DK7 7MTV2Y77\6 T5YJK7J` D2 I7T5Y P5C76 T5NL NH 7WJ766 2U DK7 S7HJKM5I` @X# "WK3 81A3 $D P56 H2D 5VP5Y6 DK7 J567 DK5D LINO7I6 S7H7UND7L DKI2BCK 7WZDI5 T5Y SY 7WJ77LNHC DK7 6D5HL5IL 2U T7IU2IM5HJ73  $H DK7 J567   84+6 6K2PH 5S2O7= F5I`6 P56 NH6DIBJD7L D2 V2C 2BD 5D ?a/; T3M3 7O7H DK2BCK K7 UNHN6K7L KN6 IBH /; D2 01 MNHBD76 S7U2I7 ?a/; NH 2IL7I D2 I7DBIH KN6 DIBJ` U2I ND D2 S7 I75LY U2I ND6 L2BSV7 IBH38<(2I 7W5MTV7= )7IMNH5V F5H5C7I FJFBVV7H 5HL %BT7ION62I (7VD2H D2VL RNH`6D2H NH (7SIB5IY :;;;=D2 6D5ID KN6 DNM7J5IL U2I KN6 !5VV56 D2 '2IDK *2B6D2H IBH 5D 0a:; 2I 0a:13 RNH`6D2H 56`7L NU K7 J2BVL 6D5ID KN6 DNM7J5IL 5D 0a81 5HL FJFBVV7H 5HL (7VD2H 5CI77L3 )NM7J5IL6 6K2P DK5D 5UD7I KN6 (7SIB5IY M77DNHC= K7 LNL 6D5ID KN6 DNM7J5IL6 5D 0a81 @843:1 56 6K2PH 2H .76T2HL7HD\6 :0ZK2BI JV2J` DK5D I7UV7JD6 T2IDN2H6 2U DK7 K2BI SY 8;;6 @X# "WK3 ::AA38?)K7 .76T2HL7HD\6 7WT7ID PNDH766 #5IV -566 D76DNUN7L DK5D K7 7W5MZNH7L RNH`6D2H\6 :;;; DNM7J5IL6 5HL U2BHL DK7 7HDIN76 D2 S7 J2H6N6D7HDVY DK7 65M73 )K7 DNM7J5IL6 5I7 NH 7ONL7HJ7 56 X# "WK3 ::32U Q2KH RNH`6D2H 2H %7TD7MS7I 8= DK7I7 P56 H2 7ONL7HJ7 DK5D DK7 DNM7 I7J2IL7L 7WJ77L7L DK7 6D5HL5IL 2U T7IU2IM5HJ7 U2I DK5D IBH3  RNH`6D2H\6 D76DNM2HY P56 J2H6N6D7HD PNDK KN6 DNM7J5IL6 6K2PNHC DK5D K7 B6B5VVY JV2J`7L NH 5HL 2BD 5D DK7 65M7 DNM76 75JK L5Y3$ 5M J2HONHJ7L DK5D .76T2HL7HD P2BVL H2D K5O7 D7IMNH5D7L Q2KH RNH`6D2H 2I -2SSY F5I`6 NH DK7 5S67HJ7 2U DK7NI BHN2H 5JDNONDN763 $ UNHL DK5D .76T2HL7HD LN6JK5IC7L RNH`6D2H 5HL F5I`6 S7J5B67 2U DK7NI BHN2H 5JDNONDN76 5HL .76T2HL7HD U5NV7L D2 6K2P DK5D RNH`6D2H 2I F5I`6 P2BVL K5O7 S77H LN6JK5IC7L NH DK7 5S67HJ7 2U KN6 BHN2H 5JDNONDN763.76T2HL7HD "HC5C7L NH ?@5A@8A 5HL @1A #2HLBJD -Y9GHNV5D7I5VVY I7LBJNHC DK7 IBH6 2U 7WDI5ZS25IL LINO7I6 NH -75BM2HD UI2M 5S2BD 431 D2 131 K2BI6 NH %7TD7MS7I :;;;hei9(5NVNHC 5HL I7UB6NHC D2 UBIHN6K NHU2IM5DN2H I7^B76D7L SY DK7 GHN2H 6NHJ7 5S2BD &JD2S7I 0= :;;;e9GHNV5D7I5VVY 5VD7INHC DK7 K2BI6 5HL I2BD76 2U DK7 !5VZV56 D2 !7HO7I IBH 5I2BHL &JD2S7I 80= :;;;e9GHNV5D7I5VVY DI5H6U7IINHC LINO7I6 566NCH7L D2 DK7 !7HZO7I9!5VV56 I2BD7 D2 DK7 7WDI5ZS25IL 5I2BHL&JD2S7I 80= :;;;e9GHNV5D7I5VVY V5YNHC 2UU %TINHCUN7VL LINO7I6 5I2BHL &JZD2S7I 80= :;;;e9(5NVNHC 5HL I7UB6NHC D2 M77D 5HL S5IC5NH PNDK DK7 GHZN2H U2VV2PNHC GHN2H PINDD7H 5HL 2I5V I7^B76D6 5I2BHL %7TZD7MS7I :>= &JD2S7I 4= &JD2S7I >= &JD2S7I 8; 5HL &JD2S7I 8:= :;;;e9(5NVNHC 5HL I7UB6NHC D2 S5IC5NH PNDK DK7 GHN2H J2HZJ7IHNHC DK7 5VD7I5DN2H NH DK7 K2BI6 5HL I2BD7 2U DK7 !5VV56 D2 !7HO7I IBH6 6NHJ7 %7TD7MS7I :>= :;;;e9(5NVNHC 5HL I7UB6NHC D2 UBIHN6K NHU2IM5DN2H I7^B76D7L SY DK7 GHN2H 6NHJ7 5S2BD &JD2S7I 1= :;;;=I7C5ILNHC DK7 5VD7I5DN2H6 NH DK7 !5VV56 D2 !7HO7I IBH6e8>9GHNV5D7I5VVY V5YNHC 2UU %TINHCUN7VL LINO7I6 5I2BHL &JZD2S7I 80= :;;;3&H %7TD7MS7I :>= :;;;= .76T2HL7HD H2DNUN7L DK7 GHN2H DK5D ND K5L I7J7NO7L H2DNJ7 UI2M G%R% DK5D 7UU7JDNO7 &JD2S7I 80= :;;;= DK7 6JK7LBV7 2U DK7 !5VV56 D2 !7HO7I IBH6 P2BVL JK5HC7 5HL DK5D DK267 JK5HC76 P2BVL 5UU7JD 8; [2S63 .76T2HL7HD P56 PNVVNHC D2 H7C2DN5D7 2O7I JK5HC76 @QD3 "WK3 8A3 )K7 GHN2H C5O7 .76T2HL7HD 5 V7DD7I LBINHC &JD2S7I 1= :;;; H7C2DN5DN2H6=:;DK5D   8>)K7 GHN2H\6 I7^B76D NHJVBL7La·+ J2TY 2U DK7 GHND7L %D5D76 R26D &UUNJ7 JK5HC7 2IL7I=·"MTV2Y7I\6 TI2T265V 2U K2P DK7 IBH6 P7I7 D2 S7 5VD7I7L=·)K7 V7HCDK6 2U V5Y2O7I6=·$HD7IM7LN5D7 6D2T6=·+ VN6D 2U LINO7I6 NMT5JD7L SY DK7 5VD7I5DN2H=·+VV I7T2ID6 2I 6DBLN76 J2H6NL7I7L SY DK7 "MTV2Y7I NH J2HZH7JDN2H PNDK DK7 5VD7I5DN2H= 5HL=·+ VN6D 2U 6T7JNUNJ 6JK7LBV7 5VD7I5DN2H6 S7NHC TI2T267L SY DK7 "MTV2Y7I3:;)K7 V7DD7I= PKNJK P56 L5D7L &JD2S7I 0= I7^B76D7L= 5M2HC 2DK7I DKNHC6a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`NHC 2BD 2U +M5INVV2 SBD DK5D LINO7I6 PN6KNHC D2 I7V2J5D7 MB6D H2DNUY ND SY &JD2S7I 8;= :;;;3 .76T2HL7HD TI2ONL7L DK7 GHN2H PNDK DK7 H5M76 2U DK7 5UU7JD7L LINO7I6 5HL DINT 6JK7LBV7 NHU2IM5DN2H3 .76T2HL7HD LNL H2D TI2ONL7 DK7 GHN2H PNDK DK7 G%R% JK5HC7 2IL7I= DK7 I7562H6 PKY .76T2HL7HD H2 V2HC7I TV5HH7L D2 IBH DK7 DINT6 2BD 2U !5VV56 5HL JV267 L2PH DK7 %TINHCUN7VL I7V5Y T2NHD= 2I PKNJK 6D2T6 P7I7 NHJVBL7L NH DK7 JK5HC7L IBH63 @QD3 "WK63 0 5HL 1A3&H DK5D 65M7 L5Y=j&JD2S7I 4jDK7 GHN2H I76T2HL7L D2 .7Z6T2HL7HD\6 V7DD7I3 )K7 GHN2H TI2D76D7L DK5D H2 H7C2DN5DN2H6 P7I7 K7VL 2H DK7 !5VV56p!7HO7I M5DD7I PK7H DK7 T5IDN76 M7D 2H &JD2S7I 1= 5HL DK5D .76T2HL7HD K5L BHNV5D7I5VVY M5L7 JK5HC76    13 #2TN76 2U 5VV JBII7HD J2HDI5JD6 PNDK DK7 G%R% 5HL 5VV JK5HC76 D2 DK267 IBH6 6NHJ7 DK7 J2MM7HJ7M7HD 2U 75JK J2HDI5JD343 #2TN76 2U 5VV JBII7HD IBH 6JK7LBV76 56 N66B7L SY DK7 G%R%3<3 %7HN2INDY VN6D6 J2O7INHC 5VV JBII7HD S5IC5NHNHC BHND 7MTV2YZ776 56 DK7Y K5O7 S77H B67L NH DK7 T56D U2I DK7 IBH SNLLNHC TI2J7663 ]7 PNVV H77L 5 67T5I5D7 VN6D U2I 75JK J2MT5HY 2I 7WDI5 S25IL SY D7IMNH5V3>3 + P5C7 KN6D2IY 2U 75JK JBII7HD 7MTV2Y77= S2DK BHND 5HL H2HZBHND= NHJVBLNHC DK7 JBII7HD P5C7= DK7 L5D7 5HL 5M2BHD 2U DK7 V56D NHJI7567= 5HL DK7 P5C7 T5NL D2 75JK 7MTV2Y77 U2I 75JK 2U DK7 T56D DKI77 Y75I63883 +VV T56D LN6JNTVNH5IY I7J2IL6 5HL 2DK7I NHU2IM5DN2H I7V5D7L D2 DK7 I7J7HD LN6JNTVNH7 2U -2SSY F5I`6= Q2KH RNH`6D2H= )2LL #2VSBID= )2HY F5IDNH7_ 5HL F5I` ]5VV5J7 PNDKNH DK7 T56D 1 Y75I63 803 ]5C7 I5D76 5HL S7H7UND6 NHU2IM5DN2H TI2ONL7L D2 ,77P5Y LINO7I63 ]7 5V62 H77L 5 VN6D 2U 5HY T26D5V M5NV K5BV IBH T7IU2IM7L SY 5 ,77P5Y LINO7I NH DK7 T56D Y75I NHJVBLNHC H5M76= L5D76= 7MZTV2Y77 5LLI76676= 5HL IBH HBMS7I U2I ,77P5Y LINO7I6 PK2 K5O7 K5BV7L M5NV U2I ,77P5Y NH DK7 T56D Y75I3813 #2TN76 2U J2HDI5JD6 2I 2DK7I L2JBM7HD6 I7V5D7L D2 DK7 KNIZNHC 2U !INO7I6 GHVNMND7L U2I T26D5V IBH63 ]7 5V62 H77L 5 VN6D 2U 5HY T26D5V M5NVK5BV IBH T7IU2IM7L SY 5 !INO7I6 GHVNMND7L LINO7I NH DK7 T56D Y75I NHJVBLNHC H5M76= L5D76= 7MTV2Y77 5LLI76676= 5HL IBH HBMS7I63843 )K7 5JDB5V 0;8@`A TV5H 5HL %R! U2I ]KND7 b ,565D7I= $HJ3= 0;8@`A RI2UND %K5INHC RV5He $HU2IM5DN2H 2H J2MT5HY J2HDINZSBDN2H V7O7V6e RI767HD UBHLNHC U2I DK7 TV5He #2MTV7D7 T2IDU2VN2e #2HDI5JD6 PNDK 5LMNHN6DI5D2I6 5HL NHO76DM7HD LNI7JD2I6e 5HL H5M7 PNDK DNDV76 2U 5VV DIB6D7763 $HJVBL7 J2MT5HY 75IHNHC6 NHU2IM5DN2H 56 B67L D2 L7D7IMNH7 TI2UND 6K5INHC U2I BHND 7MTV2Y7763:8+M2HC 2DK7I DKNHC6 DK7 V7DD7I NHJVBL7Lah)iK7 #2MT5HY K56 L7D7IMNH7L DK5D DK7 S76D P5Y D2 2T7I5D7 DK7 H7P IBH N6 2BD 2U +M5INVV2= )7W563 )K7 #2MT5HY TBIZT2676 DK5D DK7 %TINHCUN7VL LINO7I6 S7 CNO7H DK7 2TDN2H 2U I7V2ZJ5DNHC 5HL P2I`NHC 2BD 2U DK5D V2J5DN2H3 $U 5HY %TINHCUN7VL @2I !5VV56A LINO7I PN6K76 D2 I7V2J5D7= P7 MB6D S7 H2DNUN7L SY H22H 2H &JD2S7I 8;= :;;;3 h)K7 #2MT5HYi K56 H2 2DK7I 2T7I5DN2H6 NH DK7 %TINHCUN7VL= #2V2I5L2 5I753 $5M 5LON67L DK7I7 N6 5O5NVZ5SV7 P2I` U2I 5UU7JD7L !5VV56 S567L LINO7I63 "5JK 2U DK7M PNVV S7 CNO7H 2TT2IDBHNDY U2I LN6T5DJK763NHJVBLNHC DK5D DK7 P2I` PNVV S7 M2O7L D2 +M5INVV2 5HL DK7 %TINHCUN7VL= #2V2I5L2 I7V5Y T2NHD P2BVL S7 6KBD L2PHe DK5D H2 H7C2DN5DN2H6 K5L S77H M5L7 I7C5ILNHC DK7 NMT5JD 2U .76T2HZL7HD\6 JK5HC76e 5HL DK5D DK7 &JD2S7I 8; L75LVNH7 U2I I7J7NTD 2U H2DNJ7 UI2M LINO7I6 P56 TI7M5DBI73 )K7 GHN2H TI2D76D7L DK5D ND H77L7L DK7 I7M5NHNHC NHU2IM5DN2H 62 DK5D ND J2BVL S5IC5NH 2O7I DK7 JK5HC76 NH DK7 !5VV56p!7HO7I IBH6e DK5D ND PN6K7L D2 H7C2DNZ5D7 2O7I K2P DIBJ`6 P2BVL S7 I7V5Y7L= PK7I7 V5Y2O7I6 P2BVL S7= 67HN2INDY INCKD6= DI5H6U7I6= V5YZ2UU6= DK7 INCKD 2U !5VV56 LINOZ7I6 D2 SNL 2H 2DK7I P2I` 5HL .76T2HL7HD\6 I76T2H6NSNVNDY D2 H2DNUY 5UU7JD7L LINO7I6e 5HL DK7 GHN2H TI2D76D7L .76T2HL7HD\6 L7JN6N2H D2 M2O7 P2I` D2 +M5INVV2 5HL 6KBD L2PH DK7 %TINHCZUN7VL I7V5Y T2NHD @QD3 "WK3 0A3)K7 GHN2H 67HD 5 V7DD7I 2H &JD2S7I 8; I7^B76DNHC DK7 S5V5HJ7 2U DK7 I7^B76D7L NHU2IM5DN2H @QD3 "WK3 1A3 )K7 GHN2H J2MZTV5NH7L D2 .76T2HL7HD DK5D ND K5L H2D S77H TI2ONL7L PNDK I7Z^B76D7L NHU2IM5DN2H 5HL DK7 GHN2H 6T7JNUNJ5VVY TI2T267L J2HZDI5JD V5HCB5C7 D2 DK7 7UU7JD DK5D DK7 IBH6 P2BVL J2HDNHB7 2BD 2U !5VV56 5HL J2HDNHB7 D2 I7V5Y 2BD 2U %TINHCUN7VL= #2V2I5L23 &H &JD2S7I 88= .76T2HL7HD 5LON67L DK7 GHN2H DK5D ND6 TI2T265V D2 M5NHD5NH DK7 6D5DB6 ^B2 J2BVL H2D S7 K2H2I7L @QD3 "WK3 4A3 -Y TK2H7 2H &JD2S7I 88= DK7 GHN2H H2DNUN7L .76T2HL7HD ND P56 6DNVV P5NDNHC U2I DK7 NHU2IM5DN2H ND K5L I7^B76D7L 2H &JD2S7I 13 .7Z6T2HL7HD 6BTTVN7L DK7 GHN2H PNDK DK7 I7^B76D7L NHU2IM5DN2H 2H &JD2S7I 8/ U2I DK7 IBH6 DK5D P7I7 D2 S7 NMTV7M7HD7L DK7 H7WD L5Y3 .76T2HL7HD LNL H2D U2IP5IL D2 DK7 GHN2H DK7 G%R% JK5HC7 2IL7I3 $H6D75L .76T2HL7HD 6D5D7L DK5D ND K5L H2D Y7D I7J7NO7L DK5D JK5HC7 2IL7I3 )K7 %TINHCUN7VL= #2V2I5L2 LINO7I6 P7I7 D7IZMNH5D7L 2I V5NL 2UU 5HL DK7 !5VV56 LINO7I6 P7I7 TV5J7L 2H DK7 7WDI5 S25IL3 )K7 GHN2H TK2H7L .76T2HL7HD\6 5DD2IH7Y 6D5DNHC DK7 GHN2H K5L H2D I7J7NO7L 5VV DK7 I7^B76D7L NHU2IM5DN2H3 .7Z6T2HL7HD PI2D7 DK7 GHN2H 2H &JD2S7I 8/= 7HJV267L V75O7p5IINO5V DNM76 2H DK7 H7P I2BD76 5HL 6D5D7L DK5D M2I7 NHU2IM5DN2H P2BVL S7 67HD D2 DK7 GHN2H BT2H I7J7NTD @QD3 "WK3 ?A3 .76T2HL7HD NMZTV7M7HD7L DK7 JK5HC76 DK7 H7WD L5Yj&JD2S7I 80= :;;;3.76T2HL7HD PI2D7 DK7 GHN2H 2H &JD2S7I 8> 5HL I7[7JD7L DK7 GHN2H\6 TI2T265V D2 M5NHD5NH DK7 6D5DB6 ^B2 5HL 6D5D7L ND P56 PNVVNHC D2 LN6JB66 5HY TI2T265V6= NHJVBLNHC 67O7I5HJ7= TI7U7I7HZDN5V KNINHC= I7J5VV= 7DJ3= .76T2HL7HD 6D5D7L ND P2BVL TI2ONL7 DK7 G%R% JK5HC7 2IL7I BT2H I7J7NTD SY ND 5HL 5D DK5D DNM7= ND P2BVL 6JK7LBV7 5 M77DNHC D2 LN6JB66 DK7 M5DD7I3 +6 6K2PH 5S2O7= DK7 GHN2H 5V62 62BCKD NHU2IM5DN2H I7C5ILZNHC J2VV7JDNO7 S5IC5NHNHC NH ND6 NHU2IM5DN2H I7^B76D L5D7L &JD2ZS7I 0 5HL CNO7H D2 .76T2HL7HD 2H &JD2S7I 1 @UH 8>= 6BTI5A3 &H '2O7MS7I :;= .76T2HL7HD I76T2HL7L D2 DK267 I7^B76D6 5HL TI2ONL7L NHU2IM5DN2H I7V5DNO7 D2 GHN2H I7^B76D6 8= 62M7 2U /= 8;= 8:= 8/= 5HL 8<3 .76T2HL7HD I7UB67L D2 TI2ONL7 NHU2IM5DN2H NH I76T2H67 D2 GHN2H I7^B76D6 := 1= 4= >= 88= 5HL 803 '5M76 P7I7 TI2ONL7L NH I76T2H67 D2 GHN2H I7^B76D / SBD H2D JBII7HD 6JK7LBV76= IBH HBMS7I6= D7IMNH5V6= 5HL 7MTV2YM7HD 6D5DB6 @QD3 "WK3 :A3 $H I76T2H67 D2 I7^B76D HBMS7I <= .76T2HL7HD TI2ONL7L 5 #2MT5HYPNL7 67HN2INDY VN6D 7O7H DK2BCK ND6 TI5JDNJ7 P56 D2 I7J2CHN_7 67HN2INDY PNDKNH DK7 6NW LNUU7I7HD J2MT5HN763 .7C5ILZNHC 84= .76T2HL7HD J2HLNDN2H5VVY 2UU7I7L 5 SI2JKBI7 TI2M2DNHC 5 0;8@`A TV5H3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!41?#&'#,G%$&'%#I7LNSNVNDY)K7 U5JD6 I7C5ILNHC DK767 5VV7C5DN2H6 5I7 C7H7I5VVY U2BHL NH DK7 [2NHD 7WKNSND6= PKNJK P7I7 6DNTBV5D7L NH 7ONL7HJ7 SY 5VV T5IZDN763 )2 DK5D 7WD7HD DK7I7 N6 H2 JI7LNSNVNDY LN6TBD73 )2 DK7 7WD7HD JI7LNSNVNDY L7D7IMNH5DN2H6 5I7 I7^BNI7L= $ 6K5VV M5`7 DK267 L7ZD7IMNH5DN2H6 S7V2P BHL7I UNHLNHC63(NHLNHC6.76T2HL7HD N6 2SVNC5D7L D2 I7UI5NH UI2M M5`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e E6$$ ?$%-/"&69/< ?$.3=/80 ',.- 114 @8>>0AA3 .76T2HL7HD LNL H2D TI2ONL7 DK7 GHN2H PNDK 62M7 2U DK7 I7^B76D7L NHU2IM5DN2H= PKNJK P56 I7V7O5HD D2 S5IC5NHNHC 2O7I DK7 !7HO7Ip!5VV56 IBH6 BHDNV 5UD7I ND K5L T7IM5H7HDVY NMTV7M7HD7L DK7 JK5HC763::)K7 7ONL7HJ7 NVVB6DI5D7L DK7I7 P56 5H BHI7562H5SV7 L7V5Y NH TI2ONLZNHC I7^B76D7L NHU2IM5DN2H DK5D J2H6DNDBD7L 5H BHU5NI V5S2I TI5JZDNJ7 2U I7UB65V D2 S5IC5NH @D-$%( 3,&C3=:>: ',.- 4<8 @8>?>AA3 X7H7I5V #2BH67V 5HL #K5ICNHC R5IDY 5V62 5ICB7L= DK5D .76T2HZL7HD\6 J2HLBJD M5L7 ND NMT266NSV7 U2I DK7 GHN2H D2 H7C2DN5D7 2O7I DK7 7UU7JD6 2U DK7 BHNV5D7I5V JK5HC76 NH DK7 !5VV56p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e E6$$ ?$%-/"&69/< ?$.3=/80 ',.- 114 @8>>0AA3:0  ::+VDK2BCK DK7 G%R% I7^BNI7L NHNDN5DN2H 2U JK5HC76 2H &JD2S7I 80= DK7I7 P56 H2 6K2PNHC DK5D .76T2HL7HD\6 5JDN2H6 NHJVBLNHC DK7 L75LVNH7 U2I H2DNJ7 UI2M LINO7I6 56 D2 I7V2J5DN2H= P56 H7J7665IY NH 2IL7I D2 65DZN6UY DK7 G%R% LNI7JDNO73:/.76T2HL7HD\6 BHV5PUBV U5NVBI7 D2 TI2ONL7 I7^B76D7L 5HL I7V7O5HD NHU2IM5DN2H TI7O7HD7L MY UNHLNHC 5 P5NO7I 2U ND6 INCKD6 SY DK7 GHN2H I7UB6NHC D2 M77D D2 H7C2DN5D7 2O7I DK7 7UU7JD6 2U .76T2HL7HD\6 !5VZV56p!7HO7I JK5HC76 @E03 3,&C3=:>; ',.- 0?/= 0?? UH3 80 @8>??AA3:0.76T2HL7HD J2HD7HD7L DK5D DK7 GHN2H N6 5 SB6NH766 J2MT7DND2I 5HL DK5D 62M7 2U DK7 I7^B76D7L NHU2IM5DN2H N6 J2HUNL7HDN5V 5HL MB6D H2D S7 LN6JV267L D2 5 J2MT7DND2I3 )K7 -25IL K56 L7JNL7L DK5D ^B76DN2H NH U5O2I 2U DK7 GHN2H3 $H 5 I7J7HD J567 DK7 -25IL U2BHL DK5D DK7 +(]G N6 H2D 5 "O7H DK2BCK .76T2HL7HD 7WTI7667L 5 PNVVNHCH766 D2 S5IC5NH 2O7I JK5HC76 NH !5VV56p!7HO7I= ND LNL H2D TI2ONL7 DK7 GHN2H PNDK I7^B76D7L NHU2IM5DN2H= S7U2I7 ND T7IM5H7HDVY JK5HC7L P2I`NHC J2HLNDN2H6 U2I BHND 7MTV2Y776= NH I7C5IL D2 DK7 !5VZV56p!7HO7I IBH3 (I2M DK7 UBVV I7J2IL ND N6 5TT5I7HD DK5D .76T2HZL7HD BHNV5D7I5VVY 5VD7I7L DK7 K2BI6 5HL I2BD76 2U DK7 !5VZV56p!7HO7I IBH= BHNV5D7I5VVY DI5H6U7II7L !5VV56p!7HO7I LINO7I6 D2 DK7 7WDI5 S25IL= 2H &JD2S7I 80e BHNV5D7I5VVY I7^BNI7L %TINHCUN7VL LINO7I6 D2 H2DNUY ND SY &JD2S7I 8; 2I DK7NI NHD7HD D2 I7V2J5D7= U5NV7L 5HL I7UB67L D2 UBIHN6K NHU2IM5DN2H I7^B76D7L SY DK7 GHZN2H 6NHJ7 &JD2S7I 1 I7C5ILNHC 5VD7I5DN2H6 NH DK7 !5VV56p!7HO7I IBH6e 5HL BHNV5D7I5VVY V5NL 2UU %TINHCUN7VL LINO7I6 2H &JD2S7I 803 !76TND7 DK7 G%R% JK5HC7 2IL7I I7^BNINHC JK5HC76 2H &JD2ZS7I 80= .76T2HL7HD U5NV7L D2 6K2P 5H 7J2H2MNJ H7J766NDY DK5D I7^BNI7L ND D2 7HC5C7 NH DK7 BHNV5D7I5V JK5HC76 5HL I7UB65V D2 TI2ONL7 I7^B76D7L NHU2IM5DN2H3 .76T2HL7HD U5NV7L D2 6K2P PKY ND P56 NMT266NSV7 U2I ND D2 J2MTVY PNDK DK7 G%R% 2IL7I PNDK2BD M5`NHC DK267 BHNV5D7I5V JK5HC76 5HL PNDK2BD DNM7VY UBIHN6KNHC NHU2IM5DN2H I7^B76D7L SY DK7 GHN2H 5HL H7C2DN5DNHC 5UD7I DK7 GHN2H K5L 5 I7562H5SV7 2TT2IDBHNDY D2 J2H6NL7I DK5D NHU2IM5ZDN2H3 +H 7W5MTV7 2U .76T2HL7HD\6 BHV5PUBV 5JDN2H P56 ND6 L7ZM5HL DK5D %TINHCUN7VL LINO7I6 H2DNUY ND SY &JD2S7I 8; 2U DK7NI NHD7HD D2 I7V2J5D73 GHDNV .76T2HL7HD 6BTTVN7L DK7 GHN2H PNDK I7^B76D7L I7V7O5HD NHU2IM5DN2H= DK7I7 J2BVL S7 H2 M75HNHCUBV H7C2DN5DN2H6 2H DK7 H7J766NDY U2I %TINHCUN7VL LINO7I6 D2 I7V2J5D73 )K7I7U2I7= DK7 L75LVNH7 U2I DK267 LINO7I6 D2 H2DNUY 2U DK7NI NHD7HD NH DK5D I7C5IL P56 TI7M5DBI73 $ L2 UNHL DK5D .76T2HL7HD 7HC5C7L NH BHV5PUBV J2HLBJD 56 TI26JINS7L NH %7JDN2H ?@5A@8A 5HL @1A PK7H ND U5NV7L 5HL I7UB67L D2 UBIHN6K DK7 GHN2H PNDK I7^B76D7L NHU2IM5DN2H PKNJK P56 I7V7O5HD D2 DK7 GHN2H\6 LBDN76 56 7WJVB6NO7 J2VV7JDNO7ZS5IC5NHNHC I7TI767HD5DNO7 2U .76T2HL7HD\6 7MTV2Y776 UI2M &JD2S7I 1e BHNV5D7I5VVY 5VD7I7L K2BI6 5HL I2BD76 2U DK7 !5VZV56p!7HO7I IBH 2H &JD2S7I 80e BHNV5D7I5VVY DI5H6U7II7L LINO7I6 566NCH7L D2 DK7 !5VV56p!7HO7I IBH D2 DK7 7WDI5 S25IL 2H &JD2S7I80e BHNV5D7I5VVY I7^BNI7L %TINHCUN7VL LINO7I6 D2 H2DNUY ND 2U DK7NI NHD7HD I7C5ILNHC I7V2J5DN2H SY &JD2S7I 8;e BHNV5D7I5VVY V5NL 2UU %TINHCUN7VL LINO7I6 2H &JD2S7I 80e 5HL I7UB67L D2 M77D PNDK DK7 GHN2H J2HJ7IHNHC DK7 5VD7I5DN2H NH DK7 K2BI6 5HL I2BD7 2U DK7 !5VV56p!7HO7I IBH6 SY U5NVNHC D2 DNM7VY UBIHN6K DK7 GHN2H PNDK I7^B76D7L NHU2IM5DN2H PKNJK P56 I7V7O5HD D2 DK7 GHN2H\6 LBZDN763:1$ UNHL DK7 I7J2IL L276 H2D 6K2P DK5D .76T2HL7HD BHNV5D7I5VVY I7LBJ7L DK7 IBH6 U2I 7WDI5ZS25IL LINO7I6 NH -75BM2HD3.76T2HL7HD "HC5C7L NH %7JDN2H ?@5A@8A #2HLBJD -YQ5M76 FJFBVV7Ha9$HD7II2C5DNHC 5H 7MTV2Y77 I7C5ILNHC DK7 GHN2H 5I2BHL &JD2S7I :?e 5HL DKI75D7HNHC 5H 7MTV2Y77 PNDK DI5H6U7I D2 5 V2P7I T5YNHC [2S PNDK 5 H2HZBHN2H J2MT5HY 5I2BHL &JD2S7I :?= :;;;3   J2MT7DND2I 2U M5NV K5BV7I6 U2I G%R% @30> ?$.4=/// ',.- 8/;< @:;;8AA3:1+66K2PH S7V2P= DK767 BHU5NI V5S2I TI5JDNJ76 MB6D S7 I7M7LN7L SY= 5M2HC 2DK7I DKNHC6= M5`NHC PK2V7 DK267 S5IC5NHNHC BHND LINO7I6 U2I P5C76 5HL S7H7UND6 V26D S7J5B67 2U .76T2HL7HD\6 BHV5PUBV 5JDN2H NH ON2V5DN2H 2U %7J3 ?@5A@8A 5HL @1A3 %&G)*".' F+$,=$'#341>,7H2I5K +HD2NH7 P56 NHO2VO7L NH DK7 BHN2H J5MT5NCH3 %K7 T5667L 2BD TNH6 5HL T5MTKV7D6 NH DK7 6BMM7I 2U :;;;= 5HL 6K7 P56 2H DK7 H7C2DN5DNHC J2MMNDD773 &H &JD2S7I :?= :;;;= +HZD2NH7 6BSMNDD7L 5 DNM76K77D I7^B76DNHC : L5Y6 2UU D2 5DD7HL 5 J2VV7JDNO7ZS5IC5NHNHC 6766N2H3 %K7 P56J5VV7L S5J` NH 5HL M7D PNDK )7IMNH5V F5H5C7I Q5M76 FJFBVV7H3 FJFBVV7H DKI7P DK7 DNM76K77D 5JI266 DK7 L76` 5HL 56`7L +HD2NH7 PK5D DK5D P563 +HD2NH7 I7TVN7L DK5D K7I BHL7I6D5HLNHC P56 DK5D cP7 K5L D2 UNVV DKN6 2BD NH 2IL7I D2 S7 2UU DK7 DP2 L5Y6 NH '2O7MS7ID2 5DD7HL DK7 M77DNHC NH !5VV563d FJFBVV7H I7TVN7La c]7VV= J5H Y2B 5UZU2IL D2 D5`7 DP2 L5Y6 2UUn ]K5D N6 DK7 GHN2H TI2MN6NHC Y2Bnd +HD2NH7 I7TVN7L DK5D 5VV 6K7 `H7P P56 DK7Y P7I7 C2NHC D2 D5`7 J5I7 2U DK5D3 FJFBVV7H DK7H 6D5D7L c]7VV $ P56 UNWNHC D2 JK5HC7Y2B 2O7I D2 ,77P5Y3d:4FJFBVV7H L7HN7L DK5D K7 7O7I 65NL cJ5H Y2B 5UU2IL D2 D5`7 DP2 L5Y6 2UUd D2 ,7H2I5K +HD2NH7 5HL K7 L7HN7L DK5D K7 7O7I 56`7L K7I cPK5D N6 GHN2H T5YNHC Y2Bnd *7 L7HN7L DK5D K7 D2VL +HD2NH7 DK5D K7 P56 C2NHC D2 DI5H6U7I K7I D2 ,77P5Y3 &H JI266Z7W5MNH5DN2H= FJFBVV7H D76DNUN7L DK5D PK7H ,7H2I5K +HD2NH7 SI2BCKD NH 5 DNM7 2UU I7^B76D= K7 c56`7L K7I= P56 DK7 GHN2H T5YNHC K7I= 2I 62M7DKNHC D2 DK5D 7UU7JD3d FJFBVV7H 5LMNDD7L DK5D ,77P5Y )I5H6T2ID5DN2H N6 S567L 2BD 2U DK7 *b, D7IMNH5V NH *2B6D2H= DK5D DK7 (5II7VV6 2PH ,77P5Y 5HL DK5D FJFBVV7H N6 I76T2H6NSV7 U2I DK7 C7H7I5V 2T7I5DN2H6 2U ,77P5Y )I5H6T2ID5DN2H3 *7 5LMNDD7L DK5D 2H7 LINO7I K56 S77H DI5H6U7II7L UI2M *b, D2 ,77P5Y )I5H6T2ID5DN2H3)K7 J2HJVB6N2H6= JI7LNSNVNDY L7D7IMNH5DN2H6 5HL UNHLNHC6 D2 5VV ?@5A@8A 5VV7C5DN2H6 5I7 67D 2BD S7V2P 5D T5C76 /1 D2 />3.76T2HL7HD "HC5C7L NH ?@5A@8A 5HL @/A #2HLBJD -Y9)I5H6U7IINHC (I5H` #IB_ 5HL .NJK5IL R5N_ D2 V2P7I T5YNHC I2BD76 5I2BHL '2O7MS7I 0= :;;;3.76T2HL7HD "HC5C7L NH ?@5A@8A 5HL @1A #2HLBJD -Y9GHNV5D7I5VVY 5VD7INHC DK7 K2BI6 5HL I2BD7 2U DK7 %5H +HD2HN2 5HL 'B7O2 ,5I7L2 LINO7I6 NH %7TD7MS7I :;;;3(I5H` #IB_ K56 S77H 5 LINO7I U2I +V5M2 F5NV U2I 5S2BD /1 Y75I63 .NJK5IL R5N_ K56 S77H 5 LINO7I U2I 5S2BD /; Y75I6 5HL K56 LINO7H U2I +V5M2 F5NV U2I 88Y75I63 -2DK T5IDNJNT5D7L NH BHN2H 5JDNONDN76 LBINHC DK7 :;;; J5MT5NCH3 #IB_ D5V`7L D2 LINO7I6 5S2BD 6NCHNHC BHN2H J5IL6 5HL 5DD7HL7L 5S2BD 8: BHN2H M77DZNHC6 5D FNDY lPN`3 !BINHC 2H7 M77DNHC Q2KH R22V J5M7 NH 5HL V22`7L LNI7JDVY 5D #IB_ 5HL DK7 BHN2H I7TI767HD5DNO73 +6 6K2PH K7I7NH 2H QBVY :;= :;;;= #IB_ 56`7L R22V NU K7 P56 C7DDNHC 5 PIND7BT S7J5B67 2U DK7 BHN2H 5HL R22V I7T75D7L 67O7I5V DNM76 DK5D K7 K5L 677H #IB_ 5D DK5D M77DNHC3 #IB_ P2I7 5 BHN2H )Z6KNID 5HL 5 BHN2H K5D 5D V756D 2HJ7 5 P77`3 R5N_ 5DD7HL7L DKI77 2U DK7 BHN2H M77DNHC6 5HL KN6 H5M7 P56 2H 5 BHN2H V75UV7D LN6DINSZBD7L S7U2I7 DK7 7V7JDN2H @X# "WK3 /A3#IB_ 5HL R5N_ I5H DK7 'B7O2 ,5I7L2= F7WNJ2 IBH3 #IB_ M5L7 DK7 IBH U2I 5S2BD 4 Y75I6 5HL R5N_ P56 5V62 2H DK7 IBH LBINHC 5 DNM7 PNDK #IB_jUI2M F5IJK 2I +TINV :;;;3 )K7 DP2 I7M5NH7L 2H DK7 IBH BHDNV '2O7MS7I 0= :;;;3 #IB_ 5HL R5N_ 5VD7IH5D7L T26NDN2H6 2H DK7 IBH3 GHDNV %7TD7MS7I DK7 IBH I5H UI2M 5 T2NHD 5D 7WND /:1 H75I ]5J2= )7W56 D2 'B7O2 ,5I7L2 5HL I7DBIH7L3 )K7 IBH 6D5ID7L PK7H DK7 DIBJ` P56 M7D5D 7WND /:1=   :4&H &JD2S7I :?= +HD2NH7 P56 5 LINO7I PNDK *b, F5NV3 *b, LINOZ7I6 5I7 NHJVBL7L NH DK7 S5IC5NHNHC BHND SBD ,77P5Y )I5H6T2ID5DN2H LINOZ7I6 5I7 H2D NHJVBL7L NH DK7 BHND35HL 7NDK7I #IB_ 2I R5N_ LI2O7 D2 %5H +HD2HN2= PKNJK P56 5TZTI2WNM5D7VY MNLP5Y D2 'B7O2 ,5I7L23 )K7H DK7 2DK7I LINO7I= 7NDK7I #IB_ 2I R5N_= LI2O7 2H D2 'B7O2 ,5I7L2 5HL I7DBIH7L D2 %5H +HD2HN2 PK7I7 DK7 2DK7I P2BVL D5`7 DK7 IBH S5J` D2 7WND /:1PK7I7 K7 M7D X72IC7 'NJK2V63 'NJK2V6 P56 DK7 LINO7I DK5D I5H S7DP77H 7WND /:1 5HL !5VV563 #IB_ 5HL R5N_ K5L H2 DI2BSV7 PNDK DK7 IBH3 $H +TINV 2I %7TD7MS7I :;;;=:<5 H7P J2MM7IJN5V DI5UUNJ SINLC7 P56 2T7H7L 5D DK7 S2IL7I3 (I2M DK5D DNM7 DK7I7 P7I7 L7V5Y6 2H DK7 IBH J5B67L SYa @8A DI5UUNJ 2H DK7 H7P SINLC7 J5B67L 5D V756D NH T5ID= SY DK7 SINLC7 2T7HNHC 5D ? 53M3 75JK L5Y:?I76BVDNHC NH 5 S5J`BT 2U DI5UUNJ P5NDNHC U2I DK5D 2T7HNHCe @:A DK7 5LLNDN2H 2U 5TTI2WNM5D7VY :1 MNV76 LINONHC 75JK P5Y D2 DK7 H7P SINLC7e @/A 5 JK5HC7 NH K5HLVNHC SY JB6D2M6 PK7H JB6ZD2M6 6D5ID7L 5 H7P 6JI77HNHC TI2CI5M DK5D NHJVBL7L WZI5YNHC 2U DIBJ`6e 5HL @0A V266 2U 5 TINONV7C7j@N373= 5D DK7 2VL SINLC7 DK7 JB6D2M6 2UUNJN5V6 P2BVL 5VV2P DK7 DIBJ` D2 T566 2DK7I DI5UUNJ SBD 2H DK7 H7P SINLC7 DK7 DIBJ` P56 I7^BNI7L D2 VNH7 BT 5HL C2 DKI2BCK JB6D2M6 PNDK DK7 2DK7I J2MM7IJN5V DI5UUNJA3  .76T2HZL7HD M5L7 JK5HC76 NH DK7 IBH 2H %7TD7MS7I >3:>)K7 6D5IDNHC DNM7 P56 M2O7L S5J` UI2M 4a01 53M3 D2 : 53M3 5HL DK7 DNM7 U2I DK7 IBH D2 I7DBIH UI2M 'B7O2 ,5I7L2 P56 M2O7L D2 : T3M3 )P2 6D2T6 P7I7 I7M2O7L 5HL DK7 IBH P56 7WD7HL7L SY 8;; MNV76=/;D2 IBH T56D 7WND /:1 5VV DK7 P5Y D2 DK7 !5VV56 5NIT2ID NHD7IH5ZDN2H5V M5NV 67IONJ73+6 6K2PH 5S2O7= DK7 GHN2H P56 L7JV5I7L PNHH7I 2U DK7 7V7JZDN2H 2H +BCB6D /8= 5HL J7IDNUN7L S5IC5NHNHC I7TI767HD5DNO7 2H %7TD7MS7I ?= :;;;3 $ UNHL DK7 .76T2HL7HD M5L7 DK7 5S2O7 JK5HC76 2H DK7 L5Y 5UD7I DK7 GHN2H P56 J7IDNUN7L3 +D DK5D DNM7 .76T2HL7HD K5L 5 LBDY D2 H2DNUY 5HL S5IC5NH 2O7I M5HL5D2IY J2HLNDN2H6 2U 7MTV2YM7HD3 $D U5NV7L D2 H2DNUY DK7 GHN2H TIN2I D2 DK7 %7TD7MS7I > JK5HC76 NH DK7 'B7O2 ,5I7L2 IBH3 +UD7I DK7 %7TD7MS7I JK5HC76= .NJK5IL .2M7I2 M5L7 5 IBH PNDK #IB_ 5HL 65NL DK5D DK7 IBH J2BVL H2D S7 M5L7 2H DK7 5VV2DZD7L 6JK7LBV73 '2DKNHC P56 L2H7 D2 JK5HC7 DK7 IBH 5HL 7H5SV7 DK7 LINO7I6 D2 IBH 2H 6JK7LBV73 +S2BD 5 M2HDK 5UD7I .2M7I2 I2L7 PNDK #IB_= K7 D2VL #IB_ 5HL R5N_ DK5D DK7Y P7I7 C7DDNHC 11;;6/87O7IY DNM7 DK7Y I5H V5D7 2H DK7 'B7O2 ,5I7L2 IBH3!BINHC DK7 DKNIL P77` 2U %7TD7MS7I :;;;= .NJK5IL .2M7I2 J2HUI2HD7L #IB_ 5HL R5N_ 6D5DNHC DK7Y H77L7L cD2 6D5ID L2NHC 62M7DKNHC 5S2BD DKN6 IBH S7J5B67 ND\6 J2MNHC NH V5D73 )K7 G%R% N6 D5V`NHC 5S2BD TBVVNHC DK7 IBH 2I J5HJ7VNHC DK7 IBH3d .2M7I2 L7M5HL7L DK5D #IB_ LINO7 U56D7I 2H DK7 I2BD7 D2 M5`7 BT DK7   :<)K7I7 P56 J2HUVNJDNHC 7ONL7HJ7 I7C5ILNHC PK7H DK7 SINLC7 UNI6D 2T7H7L @.3 "WK3 :/A3 $UNHL DK5D LN6TBD7 N6 H2D M5D7IN5V NH ON7P 2U 2DK7I 7ONL7HJ7 6K2PNHC DK5D .76T2HL7HD M5L7 JK5HC76 NH DK7 IBH NH %7TD7MZS7I3 :?)K7 SINLC7 JV267L 75JK HNCKD 5D MNLHNCKD3:>.76T2HL7HD 5ICB7L DK5D H2 JK5HC76 P7I7 M5L7 D2 DK7 'B7O2 ,5I7L2 IBH BHDNV 5UD7I #IB_ 5HL R5N_ P7I7 I7M2O7L UI2M DK5D IBH3 X# "WK3 /< 6K2P6 BHL7I ND7M < DK5D 5 JK5HC7 P56 M5L7 2H %7TD7MS7I >= :;;;3/;-7U2I7 %7TD7MS7I > DK7 IBH 7HL7L H75I ]5J2 SBD P56 7WD7HL7L 2H %7TD7MS7I > D2 DK7 !5VV56 $HD7IH5DN2H5V %7IONJ7 #7HD7I V2J5D7L 5D DK7 !5VV56 5NIT2ID3/8+ U2IM 11;; @J2HDI5JD I2BD7 NII7CBV5INDY I7T2IDA P56 N66B7L SY DK7 R26D5V %7IONJ7 PK7H7O7I .76T2HL7HD U5NV7L D2 J2MTV7D7 5 IBH PNDKNH DK7 5VV2J5D7L DNM7 L76NCH5D7L SY DK7 R26D5V %7IONJ73 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!44;V26D DNM7 J5B67L SY DK7 L7V5Y63/:#IB_ 5HL R5N_ 5CI77L 5M2HC DK7M67VO76 DK5D DK7Y P2BVL H2D 7WJ77L DK7 6T77L VNMND NH 2IL7I D2 M5`7 BT DK7 L7V5Y6 S7J5B67 DK5D J2BVL [72T5ILN_7 DK7NI LINOZ7I6\ VNJ7H673&H '2O7MS7I 0= :;;;= #IB_ P56 D2VL SY Q2KH R22V DK5D K7 P56 S7NHC JK5HC7L D2 DK7 FJ#5VV5H IBH 5HL DK5D K7 6K2BVL 677 .NJK5IL .2M7I2 NU K7 K5L ^B76DN2H63 #IB_ P7HD D2 .2M7I2 PK2 65NL DK7Y K5L L7JNL7L D2 TBD H7P T72TV7 2H DK7 'B7O2 ,5I7L2 IBH3 #IB_ 56`7L NU KN6 67HN2INDY LNL H2D J2BHD3 .2M7I2 D2VL KNM D2 7NDK7I D5`7 DK7 FJ#5VV5H IBH 2I DK7Y P2BVL B67 DK7 7WDI5 S25IL3 -2DK #IB_ 5HL R5N_ P7I7 D5`7H 2UU DK7 'B7O2 ,5I7L2 IBH3 #IB_ 5JJ7TD7L DK7 FJ#5VV5H IBH 5HL K56 J2HDNHB7L D2 LINO7 DK5D IBH 6NHJ7 DK5D L5Y3 *7 M5`76 V766 DK5H K7 LNL 2H DK7 'B7O2 ,5I7L2 IBH3 .76T2HL7HD TV5J7L +H67VM2 %5HJK7_ 2H DK7 'B7O2 ,5I7L2 IBH= 5HL B67L 7WDI5ZS25IL LINO7I6 2H DK7 G3%3 6NL7 2U DK7 S2IL7I3 $D I7^BNI7L %5HJK7_ D2 IBH 75JK V7C 2U DK7 IBH J2HDNHBZ2B6VY I5DK7I DK5H DK7 TI5JDNJ7 ND K5L B67L PNDK #IB_ 5HL R5N_ 2U 5VD7IH5DNHC UI2M P77`ZD2ZP77` 2H 75JK V7C 2U DK7 IBH3 %5HJK7_ J2HDNHB7L D2 M5`7 DK7 IBH V5D7 56 K5L #IB_ 5HL R5N_ 5HL K7 V7UD DK7 I2BD7 5UD7I 5 P77`3 !7V5 (B7HD7 P56 DK7H 566NCH7L DK7 F7WZNJ2 V7C 2U DK7 IBH 5HL FNJK57V -I2PH P56 566NCH7L D2 LINO7 DK7 G3%3 V7C3//#&'#,G%$&'#."!$-$,$)E$ P56 NMTI7667L PNDK DK7 L7M75H2I 5HLD76DNM2HY 2U S2DK (I5H` #IB_ 5HL .NJK5IL R5N_ 5HL $ JI7LND DK7NI D76DNM2HY3  ($'!$'X%X7H7I5V #2BH67V 5ICB7L DK5D .76T2HL7HD DI5H6U7II7L #IB_ 5HL R5N_ 2UU DK7 'B7O2 ,5I7L2 IBH S7J5B67 2U DK7NI BHN2H 5JZDNONDN763 -2DK #IB_ 5HL R5N_ 7HC5C7L NH BHN2H 5JDNONDN76 5HL .76T2HL7HD P56 5P5I7 2U DK7NI BHN2H 5JDNONDN763 +6 6K2PH 5S2O7= #IB_ 5HL R5N_ 5DD7HL7L BHN2H M77DNHC6 5HL .76T2HL7HD 2S67IO7L DK267 M77DNHC63 -2DK .NJK5IL .2M7I2 5HL Q2KH R22V P7HD NHD2 FNDY lPN` PKNV7 M77DNHC6 P7I7 NH 6766N2H 5HL 2H DP2 2JJ56N2H6=.2M7I2 2I R22V I7M5NH7L U2I 67O7I5V MNHBD76 2S67IONHC DK7 7MTV2Y776 5D DK7 M77DNHC3 #IB_ P2I7 BHN2H K5D6 5HL 6KNID6 5HL 62VNJND7L 2DK7I LINO7I6 D2 6NCH BHN2H J5IL6 5HL R5N_\ H5M7 5TT75I7L 2H 5 BHN2H V75UV7D LN6DINSBD7L D2 7MTV2YZ7763/0)K7 JI7LND7L 7ONL7HJ7 6K2P6 DK5D .76T2HL7HD P56 M2DNO5D7L SY DK7 BHN2H 5JDNONDN76 2U #IB_ 5HL R5N_ 5HL 76T7JN5VVY SY DK267 5JDNONDN76 2U #IB_3 &H QBVY := :;;;= Q2KH R22V 56`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jN373= 8>/ D2 013 )K7I7U2I7= 7O7H NH DK7 5S67HJ7 2U 5VV 2DK7I 7ONL7HJ7= .76T2HL7HD K5L 5 I7562H D2 S7VN7O7 ND6 7MTV2Y776 U5O2I7L DK7 GHN2H @+#$ZA/",$ 3,3= //4',.- /;1= /;? @:;;8AA3S7 62VL NU DK7 BHN2H N6 O2D7L NH3 &H QBVY :;= #IB_ 56`7L NU K7 P56 I7J7NONHC 5 PIND7BT S7J5B67 2U DK7 BHN2H 5HL R22V I7TVN7L DK5D K7 K5L 677H #IB_ 5D DK5D M77DNHC3 (NH5VVY= ND N6 I7562H5SV7 D2 566BM7 DK5D DK7 NHO2VBHD5IY DI5H6U7I 2U LINO7I6= 76T7JN5VVY PK7H 2H7 P56 6BJK 5 ON6NSV7 BHN2H 5LO2J5D7 56 (I5H` #IB_= K5L DK7 7UU7JD 2U LN6J2BI5CNHC M7MS7I6KNT NH DK7 GHN2H @=*9.1"&,H9%6./< ?$.3=:>> ',.- >:?= >/<= 5UUL3 >0< (3:L >1/ @8;DK #NI3 8>>8AA3 &H DK7 S56N6 2U DK7 I7J2IL 5HL76T7JN5VVY NH VNCKD 2U DK7 5S2O7 UNHLNHC6= $ 5M J2HONHJ7L DK5D .76T2HL7HD P56 M2DNZO5D7L SY ND6 BHN2H 5HNMB6 NH JK5HCNHC #IB_ 5HL R5N_ UI2M DK7 'B7O2 ,5I7L2 IBH @24B4I4 E,,%3,&C3= //4 ',.- 0/1= 010 @:;;8Ae >,..,< ?$.3=/:/ ',.- 0?; 5D 0?<A3X7H7I5V #2BH67V 5V62 5ICB7L DK5D .76T2HL7HD P56 M2DNO5D7L SY #IB_ 5HL R5N_ J2VV7JDNO7VY L7JNLNHC D2 I7UB67 D2 LINO7 U56D7I3 $ 5M BH5SV7 D2 UNHL 6BTT2ID U2I DK5D 5ICBM7HD NH ON7P 2U DK7 5S67HJ7 2U 7ONL7HJ7 DK5D .76T2HL7HD `H7P 2U DK5D J2HJ7ID7L 5JDNONDY3 )K7I7U2I7= $ UNHL DK5D DK7 7ONL7HJ7 U5NV6 D2 6BTT2ID 5 UNHLNHC DK5D .76T2HL7HD P56 5V62 M2DNO5D7L SY 5HNMB6 5C5NH6D DK5D J2HJ7ID7L 5JDNONDY3+6 D2 PK7DK7I .76T2HL7HD P2BVL K5O7 DI5H6U7II7L #IB_ 5HL R5N_ UI2M DK7 'B7O2 ,5I7L2 IBH NH DK7 5S67HJ7 2U BHN2H 5JDNOZNDY= $ K5O7 J2H6NL7I7L DK7 D76DNM2HY 2U fNJ7 RI76NL7HD ,5HJ7 (5II7VV3 (5II7VV D76DNUN7L DK5D= 5M2HC 2DK7I I7562H6= DK7 LINO7I6 P7I7 DI5H6U7II7L S7J5B67 2U DK7NI CI266 NH6BS2ILNH5DN2H3 #IB_ 5HL R5N_ M5L7 DK7 IBH6 2H '2O7MS7I 8 5HL := PKNJK P7I7 5VZV7C7L SY .76T2HL7HD 56 S7NHC K2VNL5Y6 NH F7WNJ23 )K7 G%R% 6JK7LBV7 LNL H2D NHJVBL7 DK267 DP2 L5D76 56 K2VNL5Y63 (5II7VV D76DNUN7L DK5D DK7 6JK7LBV7 P56 NHJ2II7JD 5HL DK5D .76T2HL7HD K5L 5 V7DD7I UI2M DK7 T26DM56D7I NH ,5I7L2 6D5DNHC DK7 IBH 6K2BVL H2D S7 M5L7 2H '2O7MS7I 8 2I := SBD .76T2HL7HD U5NV7L D2 TI2LBJ7 DK5D V7DD7I 5UD7I S7NHC LNI7JD7L D2 L2 623/1)K7I7 P56 H2 L2JBM7HD5DN2H DK5D .76T2HL7HD NHO76DNC5D7L PK7DK7I #IB_ 5HL R5N_ M5L7 DK7 IBH 2H 7NDK7I '2O7MS7I 8 2I : PNDK2BD [B6DNZUNJ5DN2H3)K7 D76DNM2HY 2U ,5HJ7 (5II7VV D7HL7L D2 6K2P= 5M2HC 2DK7I DKNHC6= DK5D DK7 JK5HC76 SI2BCKD 5S2BD SY DK7 H7P SINLC7 5HL SY .76T2HL7HD JK5HCNHC DK7 I2BD7= K5L VNDDV7 D2 L2 PNDK .76T2HZL7HD\6 L7JN6N2H D2 DI5H6U7I #IB_ 5HL R5N_3 $ UNHL DK5D .76T2HL7HD U5NV7L D2 TI2O7 DK5D #IB_ 5HL R5N_ 7HC5C7L NH CI266 NH6BS2ILNZH5DN2H 5HL .76T2HL7HD U5NV7L D2 TI2O7 DK5D #IB_ 5HL R5N_ LNL 5HYDKNHC 7V67 2DK7I DK5H DK7NI BHN2H 5JDNONDY= PKNJK [B6DNUN7L DK7NI DI5H6U7I3 $ UNHL DK5D .76T2HL7HD\6 TBIT2ID7L BHK5TTNH766 PNDK #IB_ 5HL R5N_ P56 5 TI7D7WD L76NCH7L D2 KNL7 ND6 DIB7 I75Z62H U2I DK7NI DI5H6U7I63 $ UNHL DK5D .76T2HL7HD 7HC5C7L NH J2HZLBJD NH ON2V5DN2H 2U %7JDN2H ?@5A@8A 5HL @/A SY DI5H6U7IINHC #IB_ 5HL R5N_ 2UU DK7 'B7O2 ,5I7L2 IBH 5HL .76T2HL7HD U5NV7L D2 TI2O7 ND P2BVL K5O7 DI5H6U7II7L #IB_ 2I R5N_ NH DK7 5S67HJ7 2U DK7NI BHN2H 5JDNONDY3 )K7 7ONL7HJ7 6K2P7L DK5D .76T2HL7HD M5L7 %7TD7MS7I JK5HC76 NH DK7 'B7O2 ,5I7L2 IBH PNDK2BD H2DNJ7 2I S5IC5NHNHC PNDK DK7 GHN2H3 $ UNHL DK5D .76T2HL7HD 7HC5C7L NH J2HLBJD NH ON2V5DN2H 2U %7JDN2H ?@5A@8A 5HL @1A SY BHNV5D7I5VVY JK5HCNHC DK7 'B7O2 ,5I7L2 IBH NH %7TD7MS7I :;;;3 .76T2HL7HD "HC5C7L NH ?@5A@8A #2HLBJD -Y-Y-NVV %DBILNO5HD  /1)K7I7 P56 H2 L2JBM7HD5DN2H 6K2PNHC DK5D #IB_ 5HL R5N_ P7I7 5LZON67L 2U DK7 5VV7C7L V7DD7I UI2M DK7 ,5I7L2 T26DM56D7I3 %&G)*".' F+$,=$'#34489$HD7II2C5DNHC 5H 7MTV2Y77 5S2BD DK7 GHN2H 5HL DK7 GHN2H\6 NHO2VO7M7HD NH 5 !7T5IDM7HD 2U )I5H6T2ID5DN2H NHO76DNC5DN2H 5I2BHL '2O7MS7I 81= :;;;3]KNV7 NH *2B6D2H LBINHC KN6 P2I` NH DK7 67J2HL P77` 2U '2O7MS7I :;;;= *2P5IL #I5HU2IL 6D2TT7L 5HL D5V`7L PNDK %5U7DY F5H5C7I %DBILNO5HD3/4%DBILNO5HD 56`7L= c-Y DK7 P5Y= LNLjLNL DK7 GHN2H K5O7 5HYDKNHC D2 L2 PNDK DBIHNHC DK7 #2MZT5HY NHD2 !&)nd #I5HU2IL I76T2HL7LDK5D K7 cLNL H2D `H2P SBD K7 DK2BCKD 5S2BD ND KNM67VU3d)K7 J2HJVB6N2H6= JI7LNSNVNDY L7D7IMNH5DN2H6 5HL UNHLNHC6 D2 5VV ?@5A@8A 5VV7C5DN2H6 5I7 67D 2BD S7V2P 5D T5C76 /1 D2 />3.76T2HL7HD "HC5C7L NH ?@5A@8A 5HL @1A #2HLBJD -Y9GHNV5D7I5VVY 5VD7INHC ND6 T2VNJY I7C5ILNHC LINO7I6 J2IZI7JDNHC DK7NI DNM7  J5IL6 5HL !&) V2C6 NH (7SIB5IY :;;839GHNV5D7I5VVY 5VD7INHC DK7 LN6JNTVNH5IY T2VNJY I7C5ILNHC !&) V2C6 NH (7SIB5IY :;;83Q5M76 .7NVVY D76DNUN7L DK5D ND N6 .76T2HL7HD\6 T2VNJY D2 N66B7 O7IS5V P5IHNHC6= PINDD7H P5IHNHC6 5HL 6B6T7H6N2H 2I 7O7H LN6ZJK5IC7 U2I ON2V5DNHC !&) I7CBV5DN2H63 *7 D76DNUN7L DK5D U5V6NUNJ5ZDN2H 2U 5 V2C MNCKD [B6DNUY D7IMNH5DN2H3/<RIN2I D2 DK7 +BCB6D /8= :;;; 7V7JDN2H 5HL 5UD7I QBH7 8>><= 2HVY DKI77 7MTV2Y776 P7I7 D7IMNH5D7L U2I U5V6NUNJ5DN2H2U 5 V2C @X# "WK3 >A3/?)K267 DKI77 P7I7 LN6JK5IC7L NH 8>><= 8>>?= 5HL +TINV := 8>>>3 fNJ7 RI76NL7HD .7NVVY D76DNUN7L DK5D PK7H7O7I T5YI2VV 7MZTV2Y776 H2DNJ7L 7II2I6 NH DNM7J5IL6 DK7Y P2BVL 5V7ID DK7 LN6ZT5DJK7I PK2 P2BVL K5O7 DK7 LINO7I J2II7JD DK7 DNM7J5IL= 5HL PK7H7O7I DK7I7 P56 5 TI2SV7M PNDK 5 LINO7I\6 V2C= DK7 #2MZT5HY P2BVL I2BDNH7VY I7DBIH DK7 V2C PNDK DK7 LINO7I\6 T5YJK7J` 62 DK5D DK7 V2C J2BVL S7 J2II7JD7L3 -7U2I7 +BCB6D /8= .76T2HZL7HD LNL H2D I2BDNH7VY D7IMNH5D7 7MTV2Y776 U2I DNM7J5IL 7II2I63 "O7HI7T75D 2UU7HL7I6 P7I7 2UD7H DNM76 NCH2I7L 2I= 5D M26D= 2UD7H DNM76 I7J7NO7L O7IS5V J2BH67VNHC3 -7U2I7 DK7 7HL 2U +BZCB6D= LINO7I6 P7I7 H2D JV267VY M2HND2I7L3 .76T2HL7HD\6 LN6ZT5DJK7I f5VL7_ 5LMNDD7L DK5D DK7 LINO7I6 K5L UI7^B7HD TI2SV7M6 M5NHD5NHNHC DK7NI V2C63 f5VL7_ P2BVL J2II7JD V2C6 U2I LINO7I63 .76T2HL7HD J5VV7L !5ONL F2K2H 56 5H 7WT7ID PNDH7663 F2K2H D76DNUN7L DK5D K7 7W5MNH7L .76T2HL7HD\6 DNM7J5IL6 5HL LINO7I6\ V2C6 5HL= S7U2I7 F5IJK :;;8= DK7 #2MT5HY LNL H2D K5O7 5HY U2IM5V TI2J7LBI7 U2I JK7J`NHC DNM7J5IL6 5C5NH6D V2C63 ,2C6 5HL DNM7J5IL6 P7I7 JK7J`7L 67T5I5D7VY3 +6 6K2PH 5S2O7j@UH3 88A=jLINO7I6 P7I7 I7^BNI7L D2 DBIH NH DK7NI V2C6 75JK L5Y3 )K7 V2C P7HD DKI2BCK 5 V2C JK7J`7I PKNJK C7H7I5D7L 5 I7T2ID PK7HZ7O7I 5 !&) ON2V5DN2H 2JJBII7L3 !INO7I6 5V62 M5NHD5NH7L L5NVY DNM7J5IL6 PKNJK P7I7 NMTBD7L NHD2 5 J2MTBD7I PKNJK C7H7IZ5D7L U2I .76T2HL7HD 5 DNM7J5IL 6BMM5IY I7T2ID3"ONL7HJ7 NHJVBLNHC D76DNM2HY SY Q2KH RNH`6D2H= -2SSY F5I`6= 5HL QBVN2 X2M7_ 6K2P6 DK5D ND P56 .76T2HL7HD\6 T2VNJY S7U2I7 5HL NH 62M7 NH6D5HJ76 7O7H 5UD7I +BCB6D /8= D2 NCH2I7   /4)K7 T5IDN76 6DNTBV5D7L DK5D -NVV %DBILNO5HD P56 5 6BT7ION62I 5HL DK7 65U7DY M5H5C7I NH !5VV56 BHDNV (7SIB5IY 8<= :;;83/<!76TND7 .7NVVY\6 D76DNM2HY= .76T2HL7HD 5ICB7L DK5D ND K56 TI5JZDNJ7L 5 _7I2 D2V7I5HJ7 T2VNJY U2I !&) U5V6NUNJ5DN2H 6NHJ7 8>>03/?.76T2HL7HD\6 6JK7LBV7 2U D7IMNH5DN2H6 @X# "WK3 >A 6K2P6 DK7 U2VZV2PNHC 7MTV2Y776 P7I7 D7IMNH5D7L U2I U5V6NUYNHC V2C6a .2H5VL %P5CZC7IDY 2H F5IJK := 8>>?= "MND )56`7I 2H +TINV ::= 8>>>= 5HL &IONVV7 ]K75D 2H QBH7 :;= 8>><3DNM7J5IL 5HL V2C 7II2I6= 5HL D2 7O7H 7HJ2BI5C7 ND6 LINO7I6 D2 U5V6NUY V2C63/>!INO7I6 IBHHNHC UI2M ,2BN6N5H5 P2BVL LI2T 2UU DK7NI V2C6 5HL DNM7J5IL6 NH !5VV56 S7U2I7 UNHN6KNHC DK7NI IBH6 NH (2ID ]2IDK3 %NHJ7 DK267 LINO7I6K5L H2D UNHN6K7L DK7NI IBH6 ND P56 2SON2B6 D2 .76T2HL7HD DK5D DK267 V2C6 5HL DNM7J5IL6 P7I7 H2D 5VP5Y6 5JJBI5D73 .76T2HL7HD I75JD7L NMM7LN5D7VY 5UD7I DK7 GHN2H\6 +BCB6D /8 ONJD2IY SY JK5HCNHC ND6 T2VNJY I7C5ILNHC DNM7JV2J`63 Q2KH RNH`6D2H 5HL -2SSY F5I`6P7I7 LN6JK5IC7L U2I 5VV7C7L DNM7 NHUI5JDN2H6 7O7H DK2BCK H7NDK7I K5L I7J7NO7L 5HY TIN2I LN6JNTVNZH5IY 5JDN2H3 .76T2HL7HD\6 5JDN2H 5C5NH6D RNH`6D2H 5HL F5I`6 D7HL6 D2 NVVB6DI5D7 DK5D .76T2HL7HD JK5HC7L D2 5 V766 UV7WNSV7 DNM7JV2J` T2VNJY 5UD7I DK7 +BCB6D /87V7JDN2H3 .76T2HL7HD D22` 2DK7I 5JDN2H6 D2P5IL 5 H7P T2VNJY3 $MM7LN5D7VY 5UD7I DK7 7V7JZDN2H %BT7ION62I6 (7VD2H 5HL #V7O7V5HL 6D5ID7L JK7J`NHC DNM7ZJ5IL6 5C5NH6D V2C63!BINHC 5HL 5UD7I DK7 BHN2H 2IC5HN_NHC J5MT5NCH= .76T2HL7HD 7HC5C7L NH DKI75D6 D2 JK5HC7 P2I`NHC J2HLNDN2H63 (2I 7W5MTV7= 5I2BHL QBVY := :;;; Q2KH R22V DKI75D7H7L (I5H` #IB_ DK5D #IB_ MNCKD V267 KN6 [2S 2I 7V67 .76T2HL7HD M5Y 67VV DK7 J2MT5HY S7J5B67 2U DK7 BHN2He 2H QBVY :; R22V NMTVN7L D2 (I5H` #IB_ DK5D #IB_ P56 I7J7NONHC 5 PIND7BT S7J5B67 R22V 65P KNM 5D 5 BHN2H M77DNHCe 5 U7P P77`6 S7U2I7 +BCB6D /8= :;;;= .76T2HZL7HD DKI75D7H7L D2 JK5HC7 D2 5H 5VV J2MT5HY 67HN2INDY 6Y6D7Me 5I2BHL %7TD7MS7I 81 Q2KH R22V DKI75D7H7L .2H !5`NH DK5D .76T2HL7HD P56 J2H6NL7INHC JBDDNHC S5J` DK7 IBH6 D2 0; K2BI6 5 P77`e NH V5D7 &JD2S7I Q5M76 FJFBVV7H DKI75D7H7L D2 DI5H6U7I 7MTV2Y77 ,7H2I5K +HD2NH7 2BD 2U DK7 S5IC5NHNHC BHNDe NH '2ZO7MS7I .76T2HL7HD JK5HC7L DK7 !5VV569'B7O2 ,5I7L2 IBH 5HL DI5H6U7II7L LINO7I6 #IB_ 5HL R5N_ 2UU DK5D IBHe 5HL NH !7J7MS7I :;;;= Q5M76 .7NVVY DKI75D7H7L D2 UNI7 5HY2H7 DK5D LI2O7 NH 7WZJ766 2U DK7 6T77L VNMND30;)K7 I7J2IL NVVB6DI5D7L DK5D .76T2HL7HD\6 LN6JNTVNH5IY T2VNJY I7C5ILNHC !&) V2C6 D22` 5 DBIH 5I2BHL (7SIB5IY 8= :;;83 .7Z6T2HL7HD LN6JK5IC7L DKI77 M2I7 7MTV2Y776 5HL 2H DK5D 2JJ5Z6N2Hj@BHVN`7 DK7 6NDB5DN2H6 PNDK RNH`6D2H 5HL F5I`6A=jDK7 LN6JK5IC76 P7I7 U2I 5VV7C7L V2C U5V6NUNJ5DN2H63 +6 6K2PH S7V2P= X7H7I5V #2BH67V 5VV7C7L DK5D DP2 2U DK267j*2P5IL #I5HU2IL 5HL #VYL7 "O5H6jP7I7 BHV5PUBVVY LN6JK5IC7L3!PNCKD -26D2H 5HL ]NVVN7 f5BCKH M7D PNDKQ5M76 .7NVVY 5HL "5IH76D #V7O7V5HL 2H Q5HB5IY /;= :;;8 I7C5ILNHC 5 IBM2I DK5D 5 HBMS7I 2U 7MTV2Y776 K5L S77H UNI7L3 .7NVVY I7TVN7L DK5D LINO7I6 K5L S77H 6B6T7HL7L 5HL H2D UNI7L3 %22H DK7I75UD7I .7Z6T2HL7HD LN6JK5IC7L LINO7I6 *2P5IL #I5HU2IL= #VYL7 "O5H6= 5HL .BLY #5D76 5HL .76T2HL7HD RI76NL7HD )N6K (5II7VV N66B7L 5 M7M2 D2 5VV LINO7I6= I7C5ILNHC DK267 D7IMNH5DN2H6 @G3 "WK3 8Aa  />$H(7SIB5IY :;;8= .2M7I2 5HL R22V 7HJ2BI5C7L QBVN2 X2M7_ D2 M5`7 5 IBH U2I 5H2DK7I LINO7I 7O7H DK2BCK DK5D P2BVL J5B67 X2M7_ D2 C2 2O7I KN6 !&) VNMND3 .2M7I2 D2VL X2M7_ D2 C2 D2 R22V5HL V75IH K2P D2 UNW KN6 V2CS22`63 +6 6K2PH 5S2O7= X2M7_ P56 6B6T7HL7L U2I I7UB6NHC D2 M5`7 5 IBH DK5D P2BVL J5B67 KNM D2 7WJ77L DK7 !&) K2BI6 VNMND3 $H QBH7 :;;;= (7VD2H D2VL 5 LINO7I D2 M5`7 5 IBH LNUU7I7HDVY UI2M DK7 6JK7LBV7 SBD V2C ND 56 6JK7LBV7L3 .2M7I2 TI766BI7L !5`NH 5HL %5HJK7_ NH !7J7MS7I :;;; D2 U5V6NUY DNM7J5IL6 D2 6K2P SI75`6 DK7Y K5L H2D D5`7H= 5HL D2 U5V6NUY DK7NI V2C6 D2 M5DJK DK7 DNM7J5IL63  0;.7NVVY D2VL .2H !5`NH DK5D K7 P2BVL UNI7 5HY2H7 DK5D LI2O7 2O7I DK7 6T77L VNMND3 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!44:%7O7I5V LINO7I6 5I7 BT67D 5HL K5O7 56`7L 5S2BD DK7 D7IMNH5DN2H 2U 67O7I5V V2HC D7IM LINO7I63 $ P5HD7L Y2B D2 K75I LNI7JDVY UI2M M7 DK7 J5B67 2U DK267 D7IMNH5DN2H63)P2 M7MS7I6 2U DK7 +R]G -5IC5NHNHC #2MMNDD77 ^BND7 TI2T7IVY SI2BCKD D2 DK7 #2MT5HY\6 5DD7HDN2H DK5D J7ID5NH LINO7I6 P7I7 U5V6NUYNHC DK7NI !&) V2C63-NVV %DBILNO5HD J5I7UBVVY NHO76DNC5D7L DK7 5VV7C5DN2H63 $H 5LLNDN2H= QNM .7NVVY 5HL "5IH76D #V7O7V5HL 6T2`7 D2 DK7 5UU7JD7L LINO7I63 )K7Y 5LMNDD7L D2 U5V6NUYNHC DK7NI V2C63]7 NHU2IM7L DK7 !&) 5HL K5O7 D7IMNH5D7L DK7 LINO7I6 NL7HDNUN7L3 ]7 K5L H2 JK2NJ7 BHL7I 5TTVNJ5SV7 V5P BHL7I 2BI ON7P3$ BIC7 75JK 5HL 7O7IY2H7 2U Y2B D2 I7UI76K Y2BI M7MZ2IY 2U !&) I7CBV5DN2H6 5HL #2MT5HY T2VNJY DK5D 65Y6 DK5D DK7 U5V6NUYNHC 2U !&) V2C6 N6 5H 2UU7H67 U2I PKNJK Y2B PNVV S7 LN6JK5IC7L3 )K7 !&) 5V62 K56 DK7 T2P7I D2 UNH7 5HLp2I TI267JBD7 DK7 5UU7JD7L LINO7I63$ D22 5M O7IY BT67D DK767 T72TV7 5I7 H2V2HC7I PNDK B63 %7O7I5V 2U DK767 LINO7I6 5I7 V2HC D7IM 7MTV2Y776 5HL UIN7HL6 2U MNH7 SBD DK7I7 P56 H2 JK2NJ73 )K7 !&) J5H 6KBD DK7 #2MT5HY L2PH NU ND J2HL2H7L 2I D2V7I5D7L 6BJK S7K5ON2I3 $H DK5D J567 H2 2H7 K56 5 [2S3 $ J5HH2D 5HL PNVV H2D TBD 5VV 2U Y2B 5HL Y2BI U5MNVN76 5D IN6` U2I 6BJK S7K5OZN2I3(5II7VV\6 V7DD7I 6K2P6 DK5D .76T2HL7HD JK5HC7L ND6 T2VNJY I7ZC5ILNHC !&) V2C6 5HL 5VV7C7L D2 ND6 7MTV2Y776 DK5D JK5HC7 P56 J5B67L SY J2MTV5NHD6 UI2M DK7 GHN2H3#&'#,G%$&'%#I7LNSNVNDY+6 6K2PH K7I7NH= $ JI7LND DK7 D76DNM2HY 2U Q2KH RNH`6D2H= -2SSY F5I`6= 5HL QBVN2 X2M7_3 $ 5V62 JI7LND7L DK7 7ONL7HJ7 6K2PNHC DK7 .76T2HL7HD DKI75D7H7L ND6 7MTV2Y776 S7J5B67 2U DK7NI BHN2H 5JDNONDY3 $ 5V62 JI7LND DK7 D76DNM2HY 2U !PNCKD -26ZD2H NH ON7P 2U KN6 L7M75H2I 5HL DK7 UBVV I7J2IL3(NHLNHC6+6 6K2PH 5S2O7 DK7 5VV7C5DN2H6 I7C5ILNHC .76T2HL7HD 5HL ND6 5VV7C7L JK5HC7 NH DK5D T2VNJY= I7C5ILNHC !&) V2C6= I5N676 ^B76DN2H6 BHL7I %7JDN2H ?@5A@1A3 GHL7I %7JDN2H ?@5A@1A ND N6 H7J7665IY D2 6K2P DK5D .76T2HL7HD JK5HC7L 5 J2HLNDN2H 2U 7MZTV2YM7HD DK5D P56 5 M5HL5D2IY 6BS[7JD 2U S5IC5NHNHC @+9C/6Z3,*# D,""*6$7 3,4 ,; E#(9""9:6**9= //; ',.- >;; @:;;;AA= PNDK2BD H2DNUYNHC 2I S5IC5NHNHC PNDK DK7 GHN2H S7U2I7 DK7 JK5HC7 @E6*9$9@/ D#/9H9$" !",&9= :>> ',.- 8?/ @8>>;AA3.76T2HL7HD U5NV7L D2 H2DNUY DK7GHN2H 2U ND6 TV5H D2 JK5HC7 ND6 DNM7 5HL V2C6 T2VNJN76 NH +BCB6D 5HL (7SIB5IY3 *2BI6= TV5HD IBV76= 5HL LN6JNTVNH7 5I7 M5HL5D2IY 6BS[7JD6 2U S5IC5NHNHC @MH9&6.#$ )#&9K,-/6$7= /88 ',.- 5D /?4e I,.#* T$6,$ 8,4 [Q\< MH#*7#H#"9% 09#" 3-""9&/ #$% D-".K9& ),&OH9$ ,; 8,&"K MH9&6.#< MEIZ3?A :4 29J9* >9# 3,3=/?8 G3%3 4<4= 4>8 @8>41Ae !.K&#;;"/ 3#$%( 3,3=:00 ',.- 1?8 @8><>Ae 8#"6,$#* I6.,&6.9 3,4 :4 8IBD= /;> G3%3 /1; @8>0;AA= 5HL 5H 7MTV2Y7I M5Y H2D V5PUBVVY JK5HC7 2I M2LNUY DK7 D7IM6 5HL J2HLNDN2H6 2U 7MTV2YM7HD PNDK2BD CNONHC DK7 J2VV7JDNO7ZS5IC5NHNHC I7TI767HZD5DNO7 H2DNJ7 2U DK7 NHD7HD D2 JK5HC7 5HL 5H 2TT2IDBHNDY D2 S5IZC5NH3 $ UNHL DK5D .76T2HL7HD ON2V5D7L %7JDN2H ?@5A@8A 5HL @1A SY BHNV5D7I5VVY JK5HCNHC ND6 IBV76 I7C5ILNHC DNM7 5HL V2C6 M5NHD7ZH5HJ7e 5HL SY BHNV5D7I5VVY 5VD7INHC DK7 LN6JNTVNH5IY T2VNJY I7ZC5ILNHC !&) V2C63.76T2HL7HD "HC5C7L NH ?@5A@8A 5HL @/A #2HLBJD -Y9$MT26NHC M2I7 2H7I2B6 P2I`NHC J2HLNDN2H6 SY 5VD7IZNHC ND6 LN6JNTVNH5IY T2VNJY I7C5ILNHC !&) V2C6 5I2BHL (7SZIB5IY 8= :;;839)7IMNH5DNHC *2P5IL c-2d #I5HU2IL 5HL #VYL7 "O5H6 5I2BHL (7SIB5IY 8= :;;83+6 6K2PH 5S2O7= !PNCKD -26D2H 5HL ]NVVN7 f5BCKH= 2H S7ZK5VU 2U DK7 BHN2H= M7D PNDK Q5M76 .7NVVY 5HL #V7O7V5HL 2H Q5HB5IY /;= :;;8 I7C5ILNHC 5 IBM2I DK5D 5 HBMS7I 2U 7MTV2YZ776 K5L S77H UNI7L3 .7NVVY I7TVN7L DK5D LINO7I6 K5L S77H 6B6ZT7HL7L 5HL H2D UNI7L3 %22H DK7I75UD7I .76T2HL7HD LN6JK5IC7L LINO7I6 *2P5IL #I5HU2IL= #VYL7 "O5H6= 5HL .BLY #5D763 &H (7SIB5IY 8= :;;8= .76T2HL7HD\6 &PH7I )N6K (5II7VV N66B7L K7I M7M2j@^B2D7L 5S2O7Aj5VV7CNHC DK5D DK7 GHN2H K5L SI2BCKD D2 K7I 5DD7HDN2H DK5D J7ID5NH LINO7I6 P7I7 U5V6NUYNHC DK7NI !&) V2C63 )K7 X7H7I5V #2BH67V 5VV7C7L DK5D DK7 LN6JK5IC76 2U DP2 2U DK267 LINO7I6=j#I5HU2IL 5HL "O5H6=jP7I7 BHV5PUBV3 *2P5IL #I5HU2IL LI2O7 PNDK %2BDK7IH F5NV UI2M F5Y 1= 8>?> BHDNV K7 P56 UNI7L 2H (7SIB5IY 8= :;;83 #I5HU2IL P56 5 ON6NSV7 BHN2H 6BTT2ID7I3 *7 62VNJND7L LINO7I6 D2 6NCH BHN2H J5IL6 5HL P56 6BJJ766UBV NH 6NCHNHC BT UI2M 4 D2 > 7MTV2Y7763 *7 P2I7 BHN2H )Z6KNID6 2H (INL5Y6 5HL 5 BHN2H K5D 5VV DK7 DNM73 #VYL7 "O5H6 6D5ID7L 56 5H 7WDI5ZS25IL LINO7I 2BD 2U !5VV56 U2I %2BDK7IH F5NV 2H +BCB6D ?= :;;;3 "O5H6 6NCH7L 5 BHN2H 5BDK2IN_5DN2H J5IL 2H KN6 UNI6D L5Y 2U P2I`3#I5HU2IL D76DNUN7L DK5D K7 P56 D2VL D2 U5V6NUY KN6 V2C6 SY KN6 D7IMNH5V M5H5C7I NH !7J7MS7I 8>>> NH 2IL7I D2 5O2NL DIBDKUBVVY 6K2PNHC DK5D K7 P56 IBHHNHC 2O7I DK7 !&) <; K2BI6 NH ?ZL5Y6 IBV7308+C5NH NH Q5HB5IY :;;; K7 P56 NH6DIBJD7L D2 U5V6NUY KN6 V2Cj@DKN6 DNM7 SY %BT7ION62I #V7O7V5HLAjNH 2IL7I D2 5O2NL I7O75VNHC ON2V5DN2H 2U DK7 <;ZK2BI IBV73 %BT7ION62I (7VD2H 56`7L #I5HU2IL NH F5IJK 2I +TINV :;;; PKY KN6 V2C6 5HL DNM7J5IL6 LNL H2D M5DJK 5HL #I5HU2IL D2VL KNM DK5D DK7 IBH J2BVL H2D S7 M5L7 V7C5VVY SBD DK5D KN6 DNM7J5IL6 P7I7 5JJBI5D73 #I5HU2IL P56 H2D LN6JNTVNH7L3+UD7I 6K2PNHC BT 5D DK7 D7IMNH5V= #I5HU2IL I7UB67L D2 D5`7 5H 566NCH7L IBH 2H %7TD7MS7I /;= :;;;3 ]K7H #I5HU2IL 6K2P7L BT U2I P2I` DK7 H7WD 7O7HNHC= !N6T5DJK7I +HDK2HY f5VL7_ D2VL KNM DK5D K7 J2BVL H2D M5`7 KN6 IBH S7J5B67 K7 K5L I7UB67L D2 M5`7 5 IBH DK7 HNCKD S7U2I73 &H &JD2S7I := :;;;= #I5HU2IL 7WTV5NH7L D2 #V7O7V5HL 5HL %DBILNO5HD DK5D K7 K5L 6D2TT7L M5`ZNHC IBH6 DK5D P2BVL TBD KNM NH ON2V5DN2H 2U DK7 <;ZK2BI IBV73 *7 7WTV5NH7L DK7 6NDB5DN2H DK5D K5L 6D5ID7L NH 8>>> V5D7I DK5D L5Y NH 5 M77DNHC PNDK Q5M76 .7NVVY 5HL #V7O7V5HL3 +D DK5D DNM7 #I5HZ  08+UD7I IBHHNHC 2O7I <; K2BI6 T7I ? L5Y6 #I5HU2IL\6 V2C6 P7I7 I7ZDBIH7L 5HL K7 6T2`7 D2 5 !5VV56 D7IMNH5V M5H5C7I3 )K7 M5H5C7I= %T5I`6= D2VL #I5HU2IL K2P D2 U5V6NUY KN6 V2C6 NH 2IL7I D2 5O2NL I7O75VNHC ON2V5DN2H 2U DK7 <;ZK2BI IBV73 '7O7IDK7V766= #I5HU2IL\6 P56 6K2PNHC5 <;ZK2BI ON2V5DN2H 2H KN6 V2C NH Q5HB5IY :;;;3 +D DK5D DNM7 "5IH76D #V7O7V5HL D2VL #I5HU2IL DK5D K7 H77L7L D2 D5`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` NH +BCB6D :;;;3 %5U7DY F5H5C7I %DBILNO5HD P56 6JK7LBV7L D2 NH6DIBJD "O5H6 SBD %DBILNO5HD K5L 5H 7M7IZC7HJY 5HL U5NV7L D2 CNO7"O5H6 DK267 NH6DIBJDN2H6 DK7H 2I V5D7I3 $H %7TD7MS7I :;;;= "O5H6 P56 566NCH7L 5 IBH UI2M !5VV56 D2 +M5INVV23 "O5H6 D2VL !N6T5DJK7I f5VL7_ DK5D K7 J2BVL H2D M5`7 DK7 IBH S7J5B67 K7 K5L 6M5VV JKNVLI7H 5HL DK7 IBH I7^BNI7L 5H ?ZK2BI SI75`3 f5VL7_ D2VL KNM D2M5`7 DK7 IBH PNDK2BD DK7 ?ZK2BI SI75`3 *7 M5L7 DK7 IBH 2H %7TD7MS7I 81 PNDK2BD D5`NHC 5H ?ZK2BI SI75`30/"O5H6 P56 H2D LN6JNTVNH7L U2I DK5D NHJNL7HD3$H DK7 U5VV :;;;= +HDK2HY f5VL7_ J5VV7L "O5H6 NH 5HL 65NL "O5H6 P56 K5ONHC DI2BSV7 PNDK KN6 V2C63 f5VL7_ D2VL "O5H6 K7 K5L D2 J2M7 NH 5HL P5DJK 5 UNVM I7C5ILNHC M5NHD5NHNHC !&) V2C6 S7U2I7 K7 J2BVL LINO7 5C5NH3 +UD7I "O5H6 P5DJK7L DK7 UNVM f5VL7_ K7VT7L KNM BTL5D7 KN6 V2CS22`3 "O5H6 P56 H2D LN6JNZTVNH7L3&H Q5HB5IY :>= %DBILNO5HD D2VL #I5HU2IL DK7I7 P56 5 TI2SV7M PNDK KN6 V2C3 #I5HU2IL 65NL DK5D K7 P2BVL J2HDNHB7 D2 V2C DK7 IBH6 56 I5H 5HL %DBILNO5HD TBD KNM 2H 2UUZLBDY 6D5DB63 #VYL7 "O5H6 P56 J5VV7L NH D2 D5V` PNDK %5U7DY F5H5C7I %DBILNO5HD 2H Q5HB5IY /;= :;;83 ]K7H DK7Y M7D "O5H6 I7MNHL7L %DBILNO5HD DK5D %DBILNO5HD K5L H7O7I 6K2PH "O5H6 K2P D2 TI7T5I7 KN6 V2C63 %DBILNO5HD V22`7L 5D "O5H6\6 V2C 5HL 65NL DK5D "O5H6 K5L IBH 2O7I 2H 5 TI7ON2B6 IBH300"O5H6 D76DNUN7L DK5D K7 K5L I7J7NO7L 5H 7M7IC7HJY TK2H7 J5VV 2H DK5D IBH PKNV7 NH I2BD7 D2 +M5INVV2= DK5D KN6 U5DK7I K5L S77H IB6K7L D2 DK7 K26TND5V3 "O5H6 D76DNUN7L DK5D K7 M5L7 DK7 DBIH 5I2BHL NH +M5INVV2 PNDK2BD D5`NHC 5 I7Z^BNI7L ?ZK2BI SI75`3 %DBILNO5HD D2VL "O5H6 DK5D K7 P56 C2NHC D2 CNO7 KNM 5 P5IHNHC V7DD7I @X# "WK3 /:A3#I5HU2IL M7D PNDK .7NVVY 5HL %DBILNO5HD 2H Q5HB5IY /;= SBD .7NVVY 65NL K7 J2BVL H2D J2HDNHB7 DK7 M77DNHC PK7H 5LON67L DK5D #I5HU2IL K5L SI2BCKD NH LINO7I Q7IIY FJ#2Y D2 5JD 56 KN6 BHN2H I7TI767HD5DNO73&H Q5HB5IY /8= %DBILNO5HD TK2H7L "O5H6 D2 J2M7 NHD2 DK7 2UZUNJ73 "O5H6 M7D PNDK Q5M76 .7NVVY 5HL%DBILNO5HD3 .7NVVY 56`7L   0:)K7 P5IHNHC 65NL H2DKNHC 5S2BD #I5HU2IL U5V6NUYNHC KN6 V2C 2I ON2ZV5DNHC DK7 <;ZK2BI IBV73 $H6D75L ND I75La83  (5NV7L NH Y2BI 5UUNIM5DNO7 LBDY D2 H2DNUY LN6T5DJK 2U Y2BI 5O5NV5SV7 LINONHC K2BI6 J5B6NHC 5 DINT D2 S7 V5D7 I76BVDNHC NH 5 11;;3:3  (5NV7L= NH Y2BI LBDY D2 I7J2IL LBDY 6D5DB6 JK5HC76 56 M5HZL5D7L SY !&) I7CBV5DN2H630/"O5H6 K5L DI2BSV7 UNVVNHC 2BD KN6 V2C6 5HL DK7 LN6T5DJK7I= f5VL7_= I2BDNH7VY J5VJBV5D7L "O5H6\ K2BI6 5HL UNVV7L NH DK7 I7J5T 6K2PNHC PK7DK7I DK7 LINO7I P56 2O7I 2H K2BI63 "O5H6 J2MTV7D7L DK7 CI5TK 2H KN6 V2C6 6BJK 56 DK7 %7TD7MS7I 81 V2C= 5HL f5VL7_ LNL DK7 J5VJBV5DN2H6 5HL I7J5T3 )K7 %7TD7MS7I 81 CI5TK 6K2P6 DK5D "O5H6 P56 2H LBDY UI2M >a/; 53M3 BHDNV 8: T3M3 PNDK2BD D5`NHC 5H ?ZK2BI SI75` @X# "WK ?<A300"O5H6 D76DNUN7L DK5D K7 J2BVL H2D I7J5VV PK7H DK5D IBH 2JJBII7L SBD I7J5VV7L DK5D ND P56 S7U2I7 %DBILNO5HD J5VV7L KNM NH 2H Q5HB5IY /;3 .7ZJ2IL6 @.3 "WK3 :8A 6K2P7L DK5D "O5H6 K5L U5NV7L D2 D5`7 5 !&) SI75` LBINHC 5 Q5HB5IY >= :;;8 IBH3 )K7 CI5TK 6K2P7L DK5D "O5H6 P56 2H LBDY UI2M ?a/; 53M3 BHDNV >a/; T3M3 PNDK2BD D5`NHC 5H ?ZK2BI SI75`3"O5H6 D2 7WTV5NH KN6 U5NVBI7 D2 D5`7 DK7 I76D SI75` 5HL "O5H6 7WTV5NH7L 5S2BD DK7 7M7IC7HJY J5VV3 .7NVVY 65NL DK5D PK5D "O5H6 K5L L2H7 P56 5C5NH6D !&) I7CBV5DN2H6 5HL K7 P56 C2NHC D2 K5O7 D2 D7IMNH5D7 KNM3 .7NVVY 5HL FJ#2Y M7D PNDK #I5HU2IL 5C5NH 2H (7SIB5IY :3 .7NVVY D2VL #I5HU2IL DK5D KN6 V2C6 K5L S77H T7IU7JD BHDNV QBVY3 #I5HU2IL I7MNHL7L .7NVVY DK5D P56 62 S7J5B67 )7IMNH5V F5HZ5C7I %T5I`6 K5L D2VL KNM D2 U5V6NUY KN6 V2C63 .7NVVY 67HD #I5HZU2IL K2M73 *7 TK2H7L V5D7I DK5D L5Y 5HL D2VL #I5HU2IL K7 P56 LN6JK5IC7L3 #&'#,G%$&'%#I7LNSNVNDY$ P56 H2D NMTI7667L PNDK DK7 L7M75H2I 2U *2P5IL #I5HU2IL3 *N6 D76DNM2HY J2HUVNJD6 PNDK 6BS6D5HDN5V 7ONL7HJ7 6K2PNHC DK5D K7 U5V6NUN7L V2C6 LBINHC DK7 4 M2HDK6 S7U2I7 KN6 LN6JK5IC73 )K7I7U2I7= $ 6K5VV H2D JI7LND KN6 D76DNM2HY D2 DK7 7WD7HD ND P56 NH J2HUVNJD PNDK 2DK7I 7ONL7HJ7 DK5D P56 H2D 6T7JNUNJ5VVY LN6JI7LZND7L3 $ P56 NMTI7667L PNDK DK7 D76DNM2HY 2U #VYL7 "O5H6 5HL $ JI7LND KN6 D76DNM2HY3 +6 6K2PH S7V2P= $ L2 H2D JI7LND DK7 D76DNZM2HY 2U Q5M76 .7NVVY2I "5IH76D #V7O7V5HL3(NHLNHC6$ 6K5VV ^B76DN2H PK7DK7I .76T2HL7HD P56 M2DNO5D7L D2 LN6ZJK5IC7 #I5HU2IL 5HL "O5H6 S7J5B67 2U ND6 BHN2H 5HNMB63 #I5HZU2IL 7HC5C7L NH 2T7H BHN2H 5JDNONDY 5HL "O5H6 6NCH7L 5 BHN2H 5BDK2IN_5DN2H J5IL 2H KN6 UNI6D L5Y 2U P2I`3#I5HU2IL P56 D2VL DK7I7 P56 5 TI2SV7M PNDK KN6 V2C 5HL K7 P56 TV5J7L NH 2UUZLBDY 6D5DB6 2H Q5HB5IY :>= :;;83 +6 6K2PH 5S2O7= 5JJ2ILNHC D2 #I5HU2IL\6 D76DNM2HY .76T2HL7HD P56 UBVVY 5P5I7 2U #I5HU2IL U5V6NUYNHC KN6 V2C 2H HBM7I2B6 2JJ56N2H6 S7U2I7 Q5HB5IY :;;83 (NI6D DK7 DK7H C7H7I5V M5H5C7I= )2MMY %T5I`6= D2VL #I5HU2IL D2 U5V6NUY KN6 V2C301!BINHC DK7 6TINHC :;;;= FNJK57V (7VD2H 56`7L 5S2BD #I5HU2IL\6 V2C 5HL DNM7J5IL H2D M5DJKNHC3 #I5HU2IL 7WTV5NH7L DK7 IBH P56 D22 V2HC 5HL P2BVL TBD KNM 2O7I 2H K2BI6 SBD= 5C5NH= #I5HU2IL P56 H2D LN6ZJNTVNH7L @.3 "WK3 /8A3.76T2HL7HD 5ICB7L DK5D #I5HU2IL LNL I7CBV5IVY U5V6NUY KN6 V2C LBINHC DK7 67J2HL K5VU 2U :;;;3 '7O7IDK7V766= DK7 I7J2IL 6K2P6 DK5D #I5HU2IL P56 H2D LN6JNTVNH7L BHDNV 5UD7I DK7 GHN2H P2H DK7 +BCB6D :;;; 7V7JDN2H3 $H &JD2S7I K7 P56 LN6JNTVNH7L 5UD7I D7VVZNHC .7NVVY 5HL #V7O7V5HL DK5D K7 K5L S77H NH6DIBJD7L D2 U5V6NUY KN6 V2C63 "O7H DK7H #I5HU2IL P56 H2D LN6JNTVNH7L U2I U5V6NUYNHC KN6 V2C3 *7 P56 LN6JNTVNH7L U2I H2D I7J2ILNHC KN6 LBDY 6D5DB6 5HL H2D H2DNUYNHC LN6T5DJK 2U KN6 5O5NV5SV7 LINONHC K2BI6 @X# "WK3 10A3 "O5H6 I7J7NO7L 5 P5IHNHC V7DD7I 2H Q5HB5IY /;= 5HL P56 LN6ZJK5IC7L 2H Q5HB5IY /8= :;;8 U2I U5NVNHC D2 D5`7 5H ?ZK2BI SI75`3 *7 K5L U5NV7L D2 D5`7 5H ?ZK2BI SI75` 2H DK7 !5VV56p+M5INVV2 IBH 2H Q5HB5IY >= :;;83 !BINHC DK5D IBH "O5H6 V75IH7L 2U KN6 U5DK7I\6 K26TND5VN_5DN2H 5HL I7DBIH7L D2 !5VV56 PNDK2BD 5 SI75`3 "O5H6 K5L 67O7H 2DK7I 8;ZK2BI NHUI5JDN2H6 S7U2I7 Q5HB5IY 5HL P56 H2D LN6JNTVNH7L304+6 5H 7W5MTV7= NH %7TD7MS7I :;;;= "OZ5H6 K5L M5L7 DK7 65M7 !5VV56p+M5INVV2 IBH PNDK2BD 5H ?ZK2BI   01#I5HU2IL\6 D76DNM2HY 5S2BD %T5I`6 P56 H2D I7SBDD7L3 %T5I`6 LNL H2D D76DNUY304'2 I7J2IL6 P7I7 TI2LBJ7L TBI6B5HD D2 X7H7I5V #2BH67V\6 6BSZT27H5 U2I= 5M2HC 2DK7I DKNHC6= "O5H6\6 LN6JNTVNH5IY I7J2IL63 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!440SI75` 5HL P56 H2D LN6JNTVNH7L3 &H DK5D 2JJ56N2H K7 TI2D76D7L DK5D K7 J2BVL H2D M5`7 DK7 IBH PNDK DK7 ?ZK2BI SI75` S7J5B67 K7 K5L Y2BHC JKNVLI7H D2 J5I7 U2I3 !N6T5DJK7I f5VL7_ D2VL KNM D2 M5`7 DK7 IBH PNDK2BD 5H ?ZK2BI SI75` 5HL"O5H6 LNL 623 $H &JD2S7I 2I '2O7MS7I "O5H6 M7D PNDK f5VL7_ 5HL P56 D2VL D2 J2MTV7D7 CINL60<I7C5ILNHC KN6 IBH6 5HL f5VL7_ J2MTV7D7L DK7 HBMS7I6 U2I "O5H6= 2H DK7 UI7NCKD VNH7 5HL I7J5T J2VBMH3 "O5H6 P56 H2D LN6JNTVNH7L 7O7H DK2BCK K7 K5L NHJ2II7JD V2C63 )K7 UBVV I7J2IL NHJVBLNHC 7ONL7HJ7 6K2PNHC .76T2HL7HD\6 `H2PV7LC7 2U LINO7I6\ BHN2H 5JDNONDN76= DK7 ?; T7IJ7HD O2D7 U2I DK7 GHN2H 5HL .76T2HL7HD\6 BHU5NI V5S2I TI5JDNJ76 D7HL D2 6K2P DK5D .76T2HL7HD `H7P 2U #I5HU2IL 5HL "O5H6\6 BHN2H 5JDNONDY30?+D N66B7 N6 PK7DK7I .76T2HL7HD P56 M2DNO5D7L SY ND6 BHN2H 5HNMB6 5HL PK7DK7I .76T2HL7HD P56 M2DNO5D7L D2 LN6JK5IC7 #I5HU2IL 5HL "O5H6 NH 5H 7UU2ID D2 SV5M7 DK7 GHN2H U2I DK7NI D7IMNH5DN2H63)N6K (5II7VV 5DDINSBD7L DK7 LN6JK5IC76 D2 DK7 GHN2H SINHCNHC D2 DK7 #2MT5HY\6 5DD7HDN2H DK5D J7ID5NH LINO7I6 P7I7 U5V6NUYNHC DK7NI V2C63 !PNCKD -26D2H JI7LNSVY D76DNUN7L DK5D 7O7H DK2BCK K7 5HL LINO7I ]NVVN7 f5BCKH M7D PNDK Q5M76 .7NVVY D2 LN6JB66 DK7 6B6T7H6N2H 2U 67O7H LINO7I6= H7NDK7I H5M7L LINO7I6 PK2 P7I7 U5V6NUYNHC DK7NI V2C63 $H U5JD NH J2HD76DNHC DK7 5VV7C5DN2H6 DK5D DK7 GHN2H K5L c@UNHC7I7LA LINO7I6 5S2BD IBHHNHC NVV7C5V IBH6=d DK7 GHN2H I5N67L DK7 ^B76DN2H 2U K2P 5HY2H7 2DK7I DK5H DK7 #2MZT5HY J2BVL `H2P PKNJK LINO7I6 P7I7 U5V6NUYNHC V2C6 @X# "WK3 ?;A3.76T2HL7HD JV5NM7L DK5D BT2H V75IHNHC UI2M DK7 GHN2H 2U LINO7I6 U5V6NUYNHC V2C6= ND NHO76DNC5D7L DK7 GHN2H\6 NHU2IM5DN2H3 $U DK5D N6 DIB7= DK7H .76T2HL7HD MB6D K5O7 5JD7L O7IY ^BNJ`VY3 -26D2H 5HL f5BCKH M7D PNDK .7NVVY 2H Q5HB5IY /;3 -BD .7Z6T2HL7HD K5L 5VI75LY J2HUI2HD7L #I5HU2IL 5S2BD KN6 V2C 2H DK7 :>DK PK7H %5U7DY F5H5C7I %DBILNO5HD D2VL #I5HU2IL DK5D K7 K5L 5 TI2SV7M PNDK KN6 V2C 5HL TV5J7L #I5HU2IL 2H 2UUZLBDY3 "O5H6 P56 P5IH7L 2H Q5HB5IY /; U2I KN6 Q5HB5IY > IBH30>)K7 JI7LND7L 7ONL7HJ7 D7HL6 D2 6K2P DK5D .76T2HL7HD P56 H2D DIBDKUBV NH )N6K (5II7VV\6 Q5HB5IY /; M7M2 5HL ND 5V62 D7HL6 D2 6K2P DK5D .76T2HL7HD N66B7L DK5D M7M2 NH 5H 7UU2ID D2 TV5J7 SV5M7 2H DK7 GHN2H U2I 5H 5JDN2H ND K5L 5VI75LY J2MM7HJ7L3 )K5D 7ONL7HJ7 5HL DK7 UBVV I7J2IL 6K2P DK5D .76T2HL7HD P56 M2DNO5D7L D2 LN6JK5IC7 "O5H6 5HL #I5HU2IL S7J5B67 2U ND6 BHN2H 5HNMB63 @3#"9&C6**#&< ?$.3=/:: ',.- 4<0= 4<? @8>>4AA3.76T2HL7HD J2HD7HL7L DK5D "O5H6 5HL #I5HU2IL P7I7 H2D LN6JK5IC7L 2BD 2U BHN2H 5HNMB6 5HL $ 6K5VV J2H6NL7I PK7DK7I .76T2HL7HD P2BVL K5O7 LN6JK5IC7L 7NDK7I NH DK7 5S67HJ7 2U   0<"5JK LINO7I V2C N6 67D BT 56 5 CI5TK 2I CINL3 $H 2IL7I D2 J2MTV7D7 75JK L5Y\6 V2C ND N6 5V62 H7J7665IY D2 J2MTNV7 UNCBI763 f5VL7_ P56 D7VVZNHC "O5H6 D2 VNH7 2BD DK7 CI5TK 5HL DK5D K7 @f5VL7_A P2BVL J2MTNV7 DK7 UNCBI7630?GHL7I 2H7 2U X7H7I5V #2BH67V\6 5ICBM7HD6 ND N6 H2D H7J7665IY D2 TI2O7 DK5D .76T2HL7HD 5JDB5VVY `H7P DK5D S2DK #I5HU2IL 5HL "O5H6 U5O2I7L DK7 GHN2H3 X7H7I5V #2BH67V 5ICB7L DK5D .76T2HL7HD LN6JK5IC7L DK7 DP2 S7J5B67 2U DK7NI BHN2H 5JDNONDY 5HL DK5D .76T2HL7HD LN6JK5IC7L DK7 DP2 NH 2IL7I D2 SV5M7 DK7 GHN2H U2I DK7 LN6JK5IC763 GHL7I DK7 67JZ2HL 5ICBM7HD ND N6 BHH7J7665IY D2 6K2P DK5D .76T2HL7HD `H7P S2DK P7I7 BHN2H 5LO2J5D7630>$HON7P 2U DK7 5S2O7= ND N6 5TT5I7HD DK5D .76T2HL7HD\6 I7J2IL6 NHZJVBLNHC "O5H6\ Q5HB5IY > V2C 5HL I7J2IL6 C7H7I5D7L SY ND6 V2C JK7J`7I= 6K2P7L DK5D "O5H6 K5L ON2V5D7L !&) I7CBV5DN2H6 2H Q5HB5IY >3BHN2H 5JDNONDY3 +6 6K2PH K7I7NH= #I5HU2IL K5L 67O7I5V J2HD5JD6 PNDK 6BT7ION6N2H I7C5ILNHC KN6 V2C TI2SV7M 5HL .76T2HL7HD K5L "O5H6\ V2C 6K2PNHC KN6 U5NVBI7 D2 D5`7 5H ?ZK2BI SI75` NH ND6 T266766N2H 6NHJ7 "O5H6 UNHN6K7L KN6 Q5HB5IY >IBH3 )K7 I7J2IL NVVB6DI5D7L DK5D "O5H6 K5L 67O7I5V 2DK7I 8;ZK2BI ON2V5DN2H6 S7ZU2I7 Q5HB5IY SBD P56 H2D LN6JNTVNH7L3 *7I7= 56 P56 DK7 J567 NH DK7 LN6JK5IC76 2U RNH`6D2H 5HL F5I`6= .76T2HL7HD P56 5P5I7 2U DK7 OBVH7I5SNVNDY 2U #I5HU2IL 5HL "O5H63 +UD7I DK7 Q5HB5IY /; M77DNHC PNDK I7TI767HD5DNO76 2U DK7 GHN2H= .76T2HL7HD 7V7JD7L D2 5JD 2H DK5D `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`NH 5HL 5 BHN2H I7TI767HD5DNO7PK7H Q2KH R22V J5M7 NH3 R22V S2BCKD 62M7DKNHC= DK7H DBIH7L 5I2BHL 5HL 65P X2M7_= !5`NH 5HL GHN2H .7TI767HD5DNO7 !5H *7HL7I62H D5V`NHC3 R22V I7M5NH7L NH DK7 6D2I7 U2I 5S2BD 8; 2I 81 MNHBD763&H (7SIB5IY <= :;;8= 5D 5 #2H2J2 C56 6D5DN2H= Q2KH R22V D2VL X2M7_ DK5D K7 K5L D2 P2I` 2H KN6 L5Y6 2UU3 X2M7_ 65NL DK5D K7 K5L 2DK7I TV5H6 5HL R22V I7TVN7L DK5D K7 K5L D2 P2I`3 X2M7_ 6D5D7L DK5D K7 P2BVL C2 2O7I KN6 K2BI6 NU K7 P2I`7L 5VV DK7 L5Y63 R22V D2VL KNM D2 C2 5K75L 5HL P2I`3 )K7 H7WD L5Y X2M7_ J5VV7L .NJK5IL .2M7I2 5HL D2VL .2M7I2 DK5D K7 P56 C2NHC D2 C2 2O7I KN6 K2BI63 .2M7I2 D2VL KNM D2 D5V` PNDK Q2KH R22V DK7 H7WD L5Y PK7H K7 I7DBIH7L UI2M %5H +HD2HN2 5HL 677 NU K7 J2BVL UNW X2M7_\6 V2C S22` 62 DK5D X2M7_ P2BVL K5O7 U7P7I K2BI63 X2M7_ I7TVN7L DK5D K7 P56 H2D C2NHC D2 VN7 2H KN6 V2CZS22`3 .2M7I2 D2VL KNM D2 [B6D J2M7 2H 2O7I 5HL 677 R22V3 X2ZM7_ TK2H7L LINO7I .2H !5`NH 5HL D2VL !5`NH PK5D K5L K5TZT7H7L PNDK R22V 5HL .2M7I23 !5`NH 5JJ2MT5HN7L X2M7_ D2 677 R22V SBD R22V K5L 5VI75LY V7UD3 X2M7_ P2I`7L 56 6JK7LZBV7L3 ]K7H K7 I7DBIH7L S5J` NH ,5I7L2 2H %BHL5Y= (7SIB5IY 88= K7 J5VJBV5D7L KN6 K2BI6 5D 4<3 GHL7I !&) I7CBV5DN2H6= LINOZ7I6 5I7 TI2KNSND7L UI2M 7WJ77LNHC <; K2BI6 NH 5H ?ZL5Y T7IN2L3 X2M7_ P56 6JK7LBV7L D2 P2I` DK7 I7M5NHL7I 2U DK5D L5Y 5HL DK7 H7WD L5Y3 *7 TK2H7L .2M7I2 5HL D2VL KNM 2U DK7 4< K2BI63 .2M7I2 D2VL KNM D2 D5`7 DK7 I7M5NHL7I 2U DK7 L5Y 2UU 5HL 6D5ID F2HL5Y M2IHNHC3 X2M7_ I7TVN7L DK5D P56 H2D T266NSV7 S7J5B67 K7 P56 D2 V75O7 2H KN6 I7CBV5I IBH 5D 8 T3M3 2H F2HL5Y3 .2ZM7I2 65NL DK5D K7 P56 TV5JNHC X2M7_ 2H +H67VM2 %5HJK7_\6 IBH3 X2M7_ 5C5NH I7TVN7L DK5D P56 NMT266NSV7 S7J5B67 K7 P2BVL H2D S7 5SV7 D2 D5`7 DK7 I7^BNI7L ?ZK2BI SI75`3 .2M7I2 D2VL KNM D2 C2 5K75L 5HL D5`7 DK7 I76D 2U DK7 P77` 2UU3 X2M7_ 65NL DK5D K7 P56 C2NHC D2 J5VV DK7 !&) D2 677 NU K7 K5L 7H2BCK K2BI6 D2 P2I` 2I PK5D3 .2M7I2 56`7L NU K7 P56 J5VVNHC DK7 !&) 2H KNM3 .2M7I2 D2VL KNM D2 D5`7 DK7 I76D 2U DK7 P77` 2UU DK7H JK5HC7L 5HL 65NL DK5D K7 P2BVL J5VV X2M7_ NU K7 H77L7L KNM 5C5NH3 %&G)*".' F+$,=$'#3441X2M7_ DK7H TK2H7L .2H !5`NH 5HL !5`NH 5LON67L KNM D2 TK2H7 %5U7DY F5H5C7I %DBILNO5HD3 ]K7H X2M7_ TK2H7L= %DBILNO5HD 65NL K7 K5L 5VI75LY D5V`7L PNDK .2M7I2 5HL P56 S7NHC M5NV7L 5 J2TY 2U X2M7_\6 DNM7J5IL 5HL V2CS22`3 ,5D7I DK5D L5Y X2M7_ TK2H7L %DBILNO5HD 5C5NH 5HL %DBILNO5HD 65NL DK5D X2M7_ K5L S77H INCKD 5HL DK5D K7 J2BVL 6D5ID S5J` D2 P2I` DK7 H7WD L5YjN373= )B76L5Y3 &H )B76L5Y X2M7_ P56 566NCH7L D2 M5`7 5 DINT PNDK 5H2DK7I LINO7Ij@.BS7H X2M7_A=j5HL QBVN2 X2M7_ V2CC7L DK7 DINT 56 2H LBDY H2D LINONHC31;&H )KBI6L5Y Q2KH R22V D2VL X2M7_ D2 TK2H7 .NJK5IL .2M7I23 .2M7I2 D2VL X2M7_ DK5D .76T2HL7HD P56 I7M2ONHC 8 L5Y UI2M KN6 1ZL5Y 5 P77` 6JK7LBV7 5HL DK5D K7 J2BVL LINO7 DK5D 7WDI5 L5Y NU 5HY2H7 P7HD 2H O5J5DN2H3 %NHJ7 DK7H X2M7_ K56 IBH 5 09L5Y 6JK7LBV7 5HL KN6 T5Y K56 S77H I7LBJ7L 75JK P77` SY DK7 2H7 L5Y K7 H2 V2HC7I P2I`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`7L 5S2BD KN6 J2HO7I65DN2H6 PNDK X2M7_3 R22V LNL D76DNUY DK5D K7 H7O7I NHZ6DIBJD7L 5 LINO7I D2 ON2V5D7 !&) I7CBV5DN2H63 +6 6K2PH S7V2P= $ L2 H2D JI7LND R22V\6 D76DNM2HY3(NHLNHC6)K7 5S2O7 7ONL7HJ7 N6 J2HONHJNHC DK5D .NJK5IL .2M7I2 D2VL X2M7_ D2 D5`7 DK7 I76D 2U DK7 P77` 2UU 5HL DK5D K7 P2BVL TK2H7 KNM NU K7 H77L7L KNM 5C5NH= S7J5B67 2U X2M7_\6 BHN2H 5JDNONDY 5HL KN6 TI2D76D6 5C5NH6D S7NHC I7^BNI7L D2 LINO7 NH ON2V5DN2H 2U !&) I7CBV5DN2H63 -2DK KN6 BHN2H 5JDNONDY 5HL 5JDNONDY NH TI2ZD76DNHC .76T2HL7HD\6 7UU2ID6 D2 U2IJ7 KNM D2 LINO7 NH ON2V5DN2H 2U !&) I7CBV5DN2H6= J2H6DNDBD7 TI2D7JD7L J2HLBJD @M*-H6$# 391&#H6./< ?$.3= :1< ',.- <?0 @8>?8AA3 X2M7_\6 J2HD5JD PNDK %5U7DY F5H5C7I %DBILNO5HD 5HL KN6 TI2D76D6 2U .2M7I2\6 5JDN2H= P56 5V62 TI2D7JD7L 5JDNONDY @>9&H6$6Y ?$"9&$#"6,$#* 3,3=/81 ',.- 8:?/= 8:?< @8>>1AA3 $H J2H6NL7I5DN2H 2U DK267 U5JD6 5HL .76T2HL7HD\6 BHN2H 5HNMB6= $ UNHL DK5D .76T2HL7HD P56 M2DNZO5D7L D2 NHNDN5VVY 6B6T7HL 5HL 6BS67^B7HDVY= D2 I7LBJ7 KN6 P2I`ZV25L= S7J5B67 2U X2M7_\6 BHN2H 5HL TI2D7JD7L 5JDNONDY3$ K5O7 5V62 J2H6NL7I7L PK7DK7I .76T2HL7HD P2BVL K5O7 D5`7H DK267 5JDN2H6 5C5NH6D X2M7_ NH DK7 5S67HJ7 2U KN6 BHN2H 5HL TI2D7JD7L 5JDNONDY3 )K7 I7J2IL I7O75V7L DK7I7 P56 H2 NHD7IZO7HNHC 5JDN2H S7DP77H X2M7_\6 TI2D7JD7L 5JDNONDY 5HL KN6 6B6ZT7H6N2H 2I KN6 I7LBJDN2H NH P2I`3 X2M7_ P56 D2VL DK5D K7 MNCKD   1;"5JK V2C U2IM K56 U2BI 2TDN2H6 U2I DK7 LINO7I D2 UNVV NHa @8A 2UU LBDYe @:A 6V77TNHC S7IDKe @/A LINONHC= 5HL @0A 2H LBDY= H2D LINONHC @X# "WK3 <A3S7 B67L D2 J2O7I U2I LINO7I6 2H O5J5DN2H3 X2M7_ K5L 5 I7CBV5I IBH BHVN`7 7WDI5ZS25IL LINO7I6= 5HL 2DK7I LINO7I6 PNDK I7CBV5I IBH6 P7I7 H2D B67L 56 7WDI5ZS25IL LINO7I63.76T2HL7HD 5ICB7L DK5D DK7 JK5HC7 NH X2M7_\ I2BD7 P56 H2D LN6JINMNH5D2IY S7J5B67 DK7 G%R% M5HL5D7L ND3 .76T2HL7HD U5NV7L D2 6K2P DK5D ND P56 H7J7665IY D2 TV5J7 X2M7_ 2H 5 6K2ID7I P2I`P77` S7J5B67 2U DK7 G%R%3 )K7I7U2I7= $ UNHL DK5D .76T2HL7HD U5NV7L D2 TI2O7 DK5D ND P2BVLK5O7 6B6T7HL7L 5HL I7LBJ7L DK7 P2I` 2U QBVN2 X2M7_ NH DK7 5S67HJ7 2U KN6 BHN2H 5HL 2DK7I TI2D7JD7L 5JDNONDY3 @)&67K" I6$9= :18 ',.- 8;?/ @8>?;Ae ?$7*9/ 0#&O9"/< ?$.3=/:: ',.- 8:: @8>>4AA3.76T2HL7HD "HC5C7L NH ?@5A@8A #2HLBJD -YQ5M76 .7NVVY 5I2BHL F5IJK81= :;;8a9+LON6NHC 5H 7MTV2Y77 DK5D K7 P2BVL M2HND2I 5HL `77T 5H 7Y7 2H DK7 7MTV2Y77 U2I /; L5Y6e9)KI75D7HNHC D2 LN6JNTVNH7 5HL D7IMNH5D7 5H 7MTV2Y77 NU DK7 7MTV2Y77 LNL H2D NHJI7567 DK7 6T77L 2H DK7 7MZTV2Y77\6 I2BD7e 5HL L7HYNHC 7MTV2Y77 (7IH #V5I`\6 I7Z^B76D D2 5VV2P 5 GHN2H I7TI767HD5DNO7 D2 T5IDNJNT5D7 NH 5H NHD7ION7P= PKNJK #V5I` I7562H5SVY S7VN7O7L= P2BVL I76BVD NH LN6JNTVNH73.76T2HL7HD "HC5C7L NH ?@5A@8A 5HL @/A #2HLBJD -Y9$66BNHC 5 PINDD7H P5IHNHC D2 (7IH #V5I` 5I2BHL (7SZIB5IY :4= :;;839%B6T7HLNHC (7IH #V5I` 5I2BHL F5IJK 8/= :;;839$66BNHC 5 PINDD7H P5IHNHC D2 (7IH #V5I` 5I2BHL F5IJK 84= :;;83.76T2HL7HD "HC5C7L NH ?@5A@8A 5HL @1A #2HLBJD -Y9GHNV5D7I5VVY DI5H6U7IINHC S5IC5NHNHC BHND P2I` D2 ,77P5Y )I5H6T2ID5DN2H3(7IH #V5I` LI2O7 U2I .76T2HL7HD UI2M &JD2S7I 8>><3 %K7 T5IDNJNT5D7L NH DK7 :;;; BHN2H 2IC5HN_NHC J5MT5NCH SY 62VNJNDZNHC 7MTV2Y776= LN6DINSBDNHC BHN2H VND7I5DBI7= 5HL K5ONHC K7I TNJDBI7 2H 5 BHN2H T5MTKV7D LN6DINSBD7L D2 2DK7I63 %K7 VNO7L NH F2H5K5H6= )7W56= PK7I7 6K7 LI2O7 DK7 F2H5K5H6p"V R562 I2BD7 UI2M (INL5Y6 DKI2BCK %BHL5Y63 %K7 DI5H6U7II7L 5HL M2O7L D2 !5VV56 2H (7SIB5IY 8?= :;;83 %K7 P56 566NCH7L DK7 !5VV56pf5H *2IH= )7W56 I2BD7 5HL Q5M76 FJFBVV7H D2VL K7I 6K7 P2BVL 6D5ID DK7 I2BD7 2H F2HL5Y= (7SIB5IY :43 #V5I` J5VV7L NH 2H (7SZIB5IY :0 5HL DK7 LN6T5DJK7I D2VL K7I DK5D 6K7 P56 V5D7 U2I 5H 566NCH7L IBH3 #V5I` J5M7 NH SBD P56 : K2BI6 V5D7 V75ONHC 5HL 5IINONHC NH f5H *2IH3 $H6D75L 2U D5`NHC K7I I7^BNI7L ?ZK2BI SI75`= 6K7 D22` 5 4ZK2BI 01ZMNHBD7 SI75` NH 2IL7I D2 I7DBIH 2H 6JK7LBV73 #V7O7V5HL N66B7L #V5I` 5 PIND7BT 2H F2HL5Y U2I S7NHC V5D7 U2I 5 6JK7LBV7L IBH3 *7 D2VL #V5I` DK5D 6K7 P2BVL S7 UNI7L NU ND K5TT7H7L 5C5NH3 &H F5IJK 8:= 6K7 I7J7NO7L 5H2DK7I PIND7BT 5HL P56 TV5J7L 2UUZLBDY U2I DK5D 65M7 U5NVBI7 D2 D5`7 5H ?ZK2BI SI75`= PK7H 6K7 M7D PNDK FJFBVV7H 5HL +VV7H @X# "WK3 1?A3 Q5M76 .7NVVY 5HL FJFBVV7H M7D PNDK #V5I` 2H F5IJK 813 .7NVVY P7HD NHD2 67O7I5V M5DD7I6 NHJVBLNHC K7I U5NVBI7 D2 D5`7 5H ?ZK2BI V5Y2O7I 2H (7SIB5IY :0e K7I D5`NHC 81ZMNHBD7 SI75`6 NH6D75L 2U /;ZMNHBD7 SI75`6e 5HLK7I H2D LINONHC U56D 7H2BCK3 #V5I` SI2BCKD 5V2HC LINO7I !PNCKD -26D2H 56 K7I BHN2H I7TI7Z67HD5DNO7 SBD .7NVVY NH6DIBJD7L -26D2H DK5D K7 P56 DK7I7 2HVY 56 5 PNDH766 5HL K7 J2BVL H2D 6T75` 2I 56` ^B76DN2H6 LBINHC DK7  !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!444M77DNHC3 Q5M76 .7NVVY D2VL #V5I` 6K7 P2BVL S7 M2HND2I7L U2I /; L5Y63 .7NVVY N66B7L #V5I` 5 LN6JNTVNH5IY PIND7BT DK7 H7WD L5Y3#&'#,G%$&'#I7LNSNVNDY+6 6K2PH K7I7NH= $ P56 NMTI7667L PNDK (7IH #V5I`\6 L7ZM75H2I 5HL K7I UBVV D76DNM2HY3 $ JI7LND K7I D76DNM2HY NH UBVV3(NHLNHC6+6 6K2PH 5S2O7= DK7 7ONL7HJ7 NVVB6DI5D7L DK5D #V5I` P56 ^B76DN2H7L SY #V7O7V5HL 5S2BD S7NHC V5D7= 5HL DK7H P5IH7L SY #V7O7V5HL= FJFBVV7H= 5HL .7NVVY U2I U5NVNHC D2 D5`7 5 UBVV ?ZK2BI SI75` 2H (7SIB5IY :03 )K7 I7J2IL 6K2P6 DK5D .76T2HL7HD P56 NHJ2H6N6D7HD NH 7HU2IJNHC !&) I7CBV5DN2H63 $H U5JD= 56 6K2PH 5S2O7= S7U2I7 DK7 GHN2H P56 7V7JD7L 2H +BCB6D /8= :;;; .76T2HL7HD D2V7I5D7L 5HL 7O7H T5IDNJNT5D7L NH K7VTNHC 7MTV2YZ776 D2 JNIJBMO7HD !&) IBV763 '7O7IDK7V766= PK7H ND LN6J2O7I7L DK5D #V5I` K5L U5NV7L D2 D5`7 5 UBVV ?ZK2BI SI75` .76T2HL7HD N66B7L DP2 P5IHNHC6 D2 #V5I` 5HL J5BDN2H7L K7I 5C5NH6D 7HC5CZNHC NH 2DK7I 5JDNONDN76 U2ISNLL7H SY ND6 fNJ7 RI76NL7HD Q5M76 .7NVVY3 $ 5M J2HONHJ7L DK5D .76T2HL7HD DI75D7L #V5I` NH 5 LN6ZT5I5D7 M5HH7I 5HL DK5D ND P56 M2DNO5D7L D2 L2 62 SY K7I BHN2H 5UUNVN5DN2H3 &H DK7 L5Y S7U2I7 .7NVVY N66B7L KN6 LN6JNTVNH5IY PIND7BT D2 #V5I`= 6K7 J5M7 D2 5 M77DNHC PNDK 5 BHN2H I7TI767HZD5DNO7j!PNCKD -26D2H3 .7NVVY T7IMNDD7L -26D2H D2 I7M5NH SBD K7 D2VL -26D2H DK5D K7 J2BVL H2D 6T75` LBINHC DK7 M77DNHC PNDK #V5I`3 $ UNHL DK5D #V5I` P56 BHI7562H5SVY L7HN7L K7I INCKD D2 I7TI767HD5DN2H LBINHC DK5D NHD7ION7P PKNJK 6K7 I7562H5SVY S7ZVN7O7L J2BVL K5O7 I76BVD7L NH LN6JNTVNH5IY 5JDN2H18@8IBD :4 24 )96$7#&"9$< ?$.3=0:; G3%3 :18 @8><1Ae JU3 !,-"KJ9/"9&$ D9** >9*4 3,4 :4 8IBD= 44< (3:L 0<;= 0</90<0 @1DK #NI3 8>?:AA3 +VDK2BCK ND N6 H2D LN6TBD7L DK5D #V5I` U5NV7L D2 D5`7 5H ?ZK2BI SI75` 2H K7I (7SIB5IY :0 IBH= DK7 I7J2IL 6K2P6 DK5D .76T2HZL7HD LNL H2D 6D5ID D2 I2BDNH7VY 7HU2IJ7 !&) IBV76 BHDNV DK7 GHZN2H P56 7V7JD7L3 $ UNHL DK5D X7H7I5V #2BH67V TI2O7L DK5D .7Z6T2HL7HD 7HC5C7L NH J2HLBJD NH ON2V5DN2H 2U %7JDN2H ?@5A@8A SY 5LON6NHC #V5I` 6K7 P2BVL S7 M2HND2I7Le SY DKI75D7HNHC D2 LN6ZJNTVNH7 5HL D7IMNH5D7 #V5I` NU 6K7 LNL H2D NHJI7567 K7I 6T77Le 5HL SY L7HYNHC #V5I` DK7 B67 2U 5 BHN2H I7TI767HD5DNO7 LBINHC 5H NHD7ION7P NH PKNJK 6K7 I7562H5SVY S7VN7O7L 6K7 P2BVL S7 LN6JNTVNH7L3 $ UNHL DK5D .76T2HL7HD 7HC5C7L NH ?@5A@8A 5HL @/A 5JDNONDY SY N66BNHC P5IHNHC6 D2 #V5I` 2H (7SIB5IY :4 5HL F5IJK 84= 5HL SY 6B6T7HLNHC #V5I` 2H F5IJK 8/= :;;8= S7ZJ5B67 2U ND6 BHN2H 5HNMB63$ 6K5VV J2H6NL7I PK7DK7I .76T2HL7HD NVVB6DI5D7L DK5D ND P2BVL K5O7 LN6JNTVNH7L #V5I` NH DK7 5S67HJ7 2U BHN2H 5JDNONDY3 +6 D2 PK7DK7I .76T2HL7HD TI2O7L DK5D ND P2BVL K5O7 P5IH7L (7IH #V5I` U2I S7NHC V5D7 I7DBIHNHC UI2M K7I +M5INVV2p!5VV56 IBH= P5IH7L K7I U2I ON2V5DN2H 2U DK7 ?ZK2BI SI75` ON2V5DN2H= 5HL J5BZDN2H7L K7I U2I D5`NHC 81ZMNHBD7 SI75`6 5HL H2D LINONHC U56D 7H2BCK= DK7 I7J2IL NVVB6DI5D7L DK5D .76T2HL7HD LNL H2D I2BDNH7VY LN6JNTVNH7 7MTV2Y776 NH DK5D M5HH7I S7U2I7 DK7 GHN2H P56 7V7JD7L3 )K7 I7J2IL 6K2P6 DK5D .76T2HL7HD TV5J7L #V5I` NH T26NDN2H PK7I7 6K7 J2BVL H2D 5O2NL S7NHC V5D7 2H (7SIB5IY :0 5HL :1= S7J5B67 Q5M76 FJFBVV7H K5L 5LON67L K7I DK5D 6K7 LNL   18#V5I` K5L S77H 6B6T7HL7L SY FJFBVV7H U2I !&) ON2V5DN2H6 S7ZU2I7 6K7 P56 J5VV7L NH D2 M77D PNDK FJFBVV7H 5HL .7NVVY 2O7I DK5D 5HL 2DK7I N66B763H2D P2I` BHDNV (7SIB5IY :43 %K2IDVY 5UD7I K7I (7SIB5IY 8? DI5H6ZU7I D2 !5VV56e #V5I`P56 D2VL 6K7 P2BVL K5O7 H2 566NCHM7HD S7U2I7 F2HL5Y= (7SIB5IY :43 ]NDK2BD K7I `H2PV7LC7 5HL L7Z6TND7 PK5D 6K7 K5L S77H D2VL SY FJFBVV7H= 6K7 P56 566NCH7L 5 IBH 2BD 2H (7SIB5IY :0= PKNJK P56 D2 S7 U2VV2P7L SY K7I I7ZDBIH= 5VV S7U2I7 F2HL5Y= (7SIB5IY :43 #V5I` P56 5VI75LY V5D7 U2I DK5D IBH PK7H 6K7 TK2H7L NH 2H (7SIB5IY :03 +D DK5D T2NHD #V5I` K5L L2H7 H2DKNHC 2DK7I DK5H U2VV2P DK7 LNI7JDN2H 2U Q5M76 FJFBVV7H3 '7O7IDK7V766= 6K7 P56 V5D7 5HL 56 5 I76BVD 2U DK5D D5ILNH766= 6K7 P56 LN6JNTVNH7L3 $ UNHL DK5D .76T2HL7HD BHI75Z62H5SVY TV5J7L #V5I` NH 5 T26NDN2H PK7I7 6K7 J2BVL H2D 5O2NL LN6JNTVNH5IY 5JDN2H 5HL= 56 5 I76BVD 6K7 P56 P5IH7L 5HL 6B6ZT7HL7L3 $ UNHL DK5D .76T2HL7HD U5NV7L D2 TI2O7 DK5D ND P2BVL K5O7 D5`7H 5JDN2H 5C5NH6D (7IH #V5I` U2I K7I 5JDNONDN76 2H (7SZIB5IY :0 5HL :1= NH DK7 5S67HJ7 2U K7I BHN2H 5JDNONDN763#2BH67V U2I X7H7I5V #2BH67V 5ICB7L NH ND6 SIN7U DK5D Q5M76 .7NVVY J2II2S2I5D7L DK5D (7IH #V5I` LI2O7 7WDI5 DINT6 UI2M F2H5K5H6 D2 "V R562 5HL K7 J2II2S2I5D7L DK5D 7WDI5 DINT6 P7I7 S7NHC K5HLV7L SY ,77P5Y )I5H6T2ID5DN2H LINO7I63 $H DK5D I7C5IL X7H7I5V #2BH67V JND7L 5H 5UUNL5OND CNO7H SY .7NVVY @X# "WK3 1:A3 '7O7IDK7V766= DK7I7 P56 H2 6K2PNHC DK5D DK267 566NCHM7HD6 D2 ,77P5Y J2H6DNDBD7L 5 JK5HC7 NH M5HL5D2IY S5IC5NHNHC J2HLNZDN2H63 .7NVVY 5V62 D76DNUN7L NH DK5D 5UUNL5OND= c$ L2 H2D S7VN7O7 DK5D 5HY 7WDI5 IBH6 D2 F2H5K5H6 P7I7 D5`7H 5P5Y UI2M I7CBV5I F2H5K5H6 LINO7I6 5HL CNO7H D2 ,77P5Y LINO7I63d $ UNHL DK7 7ONL7HJ7 U5NV7L D2 TI2O7 DK5D .76T2HL7HD 7HC5C7L NH ?@5A@8A 5HL @1A 5JDNONDY SY DI5H6U7IINHC S5IC5NHNHCBHND P2I` D2 ,77P5Y )I5H6T2ID5DN2H3 )K7 I7J2IL U5NV7L D2 6K2P DK5D .76T2HL7HD LNL 5HYDKNHC LNUU7I7HD NH DK5D I7C5IL DK5D K5L S77H ND6 TI5JDNJ7 S7ZU2I7 DK7 GHN2H P56 7V7JD7L3.76T2HL7HD "HC5C7L NH ?@5A@8A #2HLBJD -Y+H GH`H2PH +C7HDa9-Y U2VV2PNHC 5H 7MTV2Y77 2H DK7 7MTV2Y77\6 I2BD7 UI2M F2H5K5H6 D2 !5VV563+UD7I (7IH #V5I` DI5H6U7II7L D2 !5VV56 5HL I7J7NO7L 5 PIND7BT UI2M "5IH76D #V7O7V5HL 5HL P5IHNHC6 UI2M Q5M76 FJFBVV7H 5HL Q5M76 .7NVVY= .7NVVY D2VL K7I DK5D 6K7 P2BVL S7 M2HND2I7L U2I /; L5Y63#V5I` D76DNUN7L DK5D 5UD7I 5 >ZK2BI SI75`L2PH 2H K7I F5IJK :<= :;;8 IBH= LBINHC PKNJK 6K7 J5VV7L NH D2 K7I LN6T5DJK7I= 5 PKND7 O7KNJV7 U2VV2P7L K7I UI2M FNLV5HL= )7W563 )K7 O7KNJV7 DBIH7L 5P5Y PK7H 6K7 7HD7I7L %P77DP5D7I SBD 6K7 H2DNJ7L ND S7KNHL K7I 5C5NH 5S2BD :; MNHBD76 5UD7I 6K7 V7UD %P77DP5D7I3 %K7 6D2TT7L 5D 5 I76D 6D2T SBD LNL H2D H2DNJ7 DK7 PKND7 O7KNJV7 BHDNV 6K7 I7DBIH7L 2H DK7 UI77P5Y3 )K7 PKND7 O7KNJV7 DK7H I75TZT75I7L 5HL U2VV2P7L K7I 5VV DK7 P5Y D2 DK7 SBV` M5NV J7HD7I3  #V5I`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e QD3 "WK3 41 5D 8A3 FJ#2Y P56 H2D CNO7H :0 K2BI6 D2 J2MTV7D7 KN6 LIBC D76D3 &H F5IJK 81= :;;8= LINO7I !5ONL Q5M76 P56 5V62 I7^BNI7L D2 D5`7 5 LIBC D76D 5HL Q5M76 P56 H2D CNO7H :0 K2BI6 D2 J2MTV7D7 5 LIBC D76D3 $H6D75L Q5M76 P56 I7^BNI7L D2 D5`7 5 LIBC D76D NMM7LN5D7VY 5D .76T2HZL7HD\6 U5JNVNDY3#&'#,G%$&'%#I7LNSNVNDY)K7 7ONL7HJ7 N6 H2D NH LN6TBD7 I7C5ILNHC DKN6 5VV7C5DN2H3 .7Z6T2HL7HD 5LMNDD7L DK5D ND JK5HC7L UI2M 5 T2VNJY 2U T7IMNDDNHC 7MTV2Y776 D2 D5`7 I5HL2M LIBC D76D6 5D 2UU TI7MN676 JVNHNJ6 PNDKNH :0 K2BI6 D2 5H NMM7LN5D7 2HZTI7MN676 JVNHNJ D76DNHC3 $ P56 NMTI7667L PNDK DK7 L7M75H2I 5HL D76DNM2HY 2U Q5M76 FJ#2Y 5HL !5ONL Q5M76 5HL $ JI7LND DK7NI D76DNM2HY3(NHLNHC6+H 7MTV2Y7I N6 2SVNC5D7L D2 H2DNUY 5HL S5IC5NH PNDK ND6 7MZTV2Y776\ S5IC5NHNHC I7TI767HD5DNO7 S7U2I7 ND M5`76 JK5HC76 NH D7IM6 5HL J2HLNDN2H6 2U 7MTV2YM7HD PKNJK J2H6DNDBD7 M5HL5ZD2IY 6BS[7JD6 2U S5IC5NHNHC @>,..,< ?$.3=/:/ ',.- 0?;= 0?? @8>><Ae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`NHC 5 VN6D 2U 5VV S5IC5NHNHC BHND 7MTV2Y776= DK7NI 6DI77D 5LLI76676= TK2H7 HBMS7I6= 62JN5V 67JBINDY HBMS7I6= 5HL 7MTV2YM7HD 6D5DB63 )K7 GHN2H TK2H7L .76T2HL7HD 2H F5IJK 80= 5HL .76T2HL7HD TI2MN67L D2 C7D DK7 NHU2IM5DN2H I7^B76D7L 2H F5IJK 8:3 .76T2HL7HD I7TVN7L 2H F5Y 81= SBD U5NV7L D2 NHZJVBL7 TK2H7 HBMS7I6= 62JN5V 67JBINDY HBMS7I6= 5HL 7MTV2YZM7HD 6D5DB63 )K7 GHN2H K56 H2D I7J7NO7L DK5D NHU2IM5DN2H 7O7H DK2BCK .76T2HL7HD 6D5D7L 2H F5IJK :;= DK5D ND P2BVL TI2ONL7 DK5D NHU2IM5DN2H3#&'#,G%$&'%#I7LNSNVNDY"WJ7TD 56 6T7JNUNJ5VVY H2D7L= $ K5O7 S567L DK7 UNHLNHC6 NH DKN6 67JDN2H 2H I7J2IL6 NHJVBLNHC 5M2HC 2DK7I6= DK7 [2NHD 7WKNSND6= 2DK7I L2JBM7HD5IY 7ONL7HJ7 PK7I7 DK7 5BDK7HDNJNDY N6 H2D NH LN6TBD7= 5HL 2H D76DNM2HY PKNJK N6 H2D LN6TBD7L SY .76T2HL7HD3(NHLNHC6$HU2IM5DN2H J2HJ7IHNHC 7MTV2Y776 NH DK7 S5IC5NHNHC BHND N6 TI76BMTDNO7VY I7V7O5HD @!K9&#",$ F#&";,&% F,"9*= :?> ',.- 04/ @8>??AA3 .76T2HL7HD 5JD7L BHV5PUBVVY NH U5NVNHC D2 TI2ONL7 DK7 GHN2H PNDK NHU2IM5DN2H ND I7^B76D7L 2H F5IJK 8:= :;;83 $ UNHL DK5D .76T2HL7HD 7HC5C7L NH J2HLBJD NH ON2V5DN2H 2U %7JDN2H ?@5A@8A 5HL @1A SY H2D 6BTTVYNHC DK7 GHN2H PNDK TK2H7 HBMS7I6 5HL 7MTV2YM7HD 6D5DB6 2U S5IC5NHNHC BHND 7MTV2Y776= 6NHJ7 F5IJK 8:= :;;83 +6 D2 DK7 GHN2H\6 I7^B76D U2I BHND 7MTV2Y776\ 62JN5V 67JBINDY HBMS7I6= $ 5M H2D J2HONHJ7L DK5D NHU2IM5DN2H N6 I7V7O5HD D2 DK7 GHN2H\6 S5IC5NHNHC LBDN76 5HL $ UNHL DK5D .7Z6T2HL7HD LNL H2D 5JD BHV5PUBVVY NH I7UB6NHC D2 UBIHN6K ND6 7MZTV2Y776\ 62JN5V 67JBINDY HBMS7I63#2HJVB6N2H6 D2 +VV7C5DN2H6 DK5D .76T2HL7HD "HC5C7LNH #2HLBJD NH fN2V5DN2H 2U %7JDN2H ?@5A@8A#I7LNSNVNDY$H L7D7IMNHNHC JI7LNSNVNDY $ K5O7 J2H6NL7I7L DK7 L7M75H2I 2U 5VV PNDH766763 $ J2H6NL7I7L DK7 UBVV I7J2IL 56 D2 DK7 O7I6N2H6 2U 7O7HD6 TI767HD7L SY DK7 M5HY PNDH766763 $H DK5D I7C5IL $ D22` 6T7JN5V H2DNJ7 2U 7ONL7HJ7 6K2PNHC J2H6N6D7HJY 5HL NHJ2H6N6ZD7HJY NH DK7 7O7HD6 I7J5VV7L SY M5HY PNDH766763+6 D2 6T7JNUNJ D76DNM2HY $ K5O7 J2H6NL7I7L M5HY U5JD2I6 NHZJVBLNHC DK267 I5N67L SY DK7 T5IDN76 NH DK7NI SIN7U63 +6 D2 DK7 Q2KH R22V 5VV7C5DN2H6= .76T2HL7HD 5ICB7L DK5D .2H !5`NH 5LMNDD7L DK5D R22V LNL H2D DKI75D7H KNM LBINHC DK7NI J2HO7I65DN2H3 !5Z`NH\6 566766M7HD 56 D2 PK7DK7I R22V\6 J2MM7HD6 J2H6DNDBD7 5 DKI75D N6 H2D M5D7IN5V D2 MY L7D7IMNH5DN2H63 '2I L276 !5`NH\6 566766M7HD D2 DK5D 7UU7JD 6K2P NHJ2H6N6D7HJY NH KN6 2DK7I D76DNZM2HY3 *7 D76DNUN7L 56 D2 PK5D R22V D2VL KNM 5HL 7O7H DK2BCK K7 U77V6 DK5D L276 H2D J2H6DNDBD7 5 DKI75D= DK7I7 P56 H2 6K2PNHC DK5D !5`NH U7VD KN6 2DK7I D76DNM2HY P56 NH 7II2I3.76T2HL7HD 5V62 5ICB7L DK5D !5`NH\6 D76DNM2HY N6 UNVV7L PNDK K75I65Y31:.76T2HL7HD 7ONL7HDVY I7U7II7L D2 !5`NH\6 D76DNM2HY DK5D %BT7ION62I R22V D2VL KNM PK5D P56 65NL D2 R22V SY .7Z6T2HL7HD\6 &PH7I )N6K (5II7VV3 $H DK5D I7C5IL ND N6 NMT2ID5HD D2 `77T NH MNHL DK5D DK7 J2MTV5NHD 5VV7C5DN2H6 L2 H2D NHJVBL7 )N6K (5II7VV 56 7HC5CNHC NH BHV5PUBV DKI75D63 $H6D75L= DK7 J2MTV5NHD 5VV7C7L DK5D Q2KH R22V BDD7I7L DK7 DKI75D63 ]NDK DK5D NH MNHL ND N6 JV75I DK5D DK7 X7H7I5V #2BH67V 677`6 D2 TI2O7 DK5D R22V\6J2MZM7HD6 P7I7 BHV5PUBV 5HL DK5D ND N6 H2D M5D7IN5V PK7DK7I )N6K (5II7VV 5JDB5VVY 65NL 5HYDKNHC D2 R22V3 $H 2DK7I P2IL6= !5`NH\6 D76DNM2HY P56 I7J7NO7L U2I PK5D %BT7ION62I Q2KH R22V 65NL D2 !5`NHj5H 7MTV2Y773 )K7 D76DNM2HY P56 H2D I7J7NO7L D2 6K2P PK5D FI63 (5II7VV M5Y 2I M5Y H2D K5O7 65NL D2 R22V 2I PK7DK7I 2I H2D (5II7VV 7HC5C7L NH BHV5PUBV J2HLBJD SY D7VVNHC R22V DK5D .76T2HL7HD P56 J2H6NL7INHC JBDDNHC S5J` DK7 IBH63 )K7I7U2I7= 56 I7J7NO7L= DK7 D76DNM2HY LNL H2D J2HD5NH K75I65Y3$ 2S67IO7L Q2KH R22V\6 L7M75H2I3 +6 6K2PH 5S2O7 K7 D76DNZUN7L NH 2TT26NDN2H D2 67O7I5V PNDH76676 D2 DK7 7UU7JD DK5D K7 LNL H2DKNHC NH DK7 P5Y 2U DKI75D7HNHC 7MTV2Y776 S7J5B67 2U DK7 BHN2H= D7VVNHC 7MTV2Y776 K7 65P KNM 5D 5 BHN2H M77DNHC= 2I LNL 2I 6BCC76D7L 5HYDKNHC J2HDI5IY D2 !&)I7CBV5DN2H63 $ 5V62 2SZ67IO7L DK7 L7M75H2I 2U 67O7I5V PNDH76676 DK5D D76DNUN7L NH LNI7JD J2HUVNJD PNDK Q2KH R22V= NHJVBLNHC .2H !5`NH= (I5H`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`NH= #IB_= %5HJK7_= R5N_= 2I X2M7_3 &H DK7 2DK7I K5HL $ L2 JI7LND DK7 J2HUVNJDNHC D76DNM2HY 2U 5VV DK267 PNDH76676 2DK7I DK5H R22V3 Q5M76 FJFBVV7H= VN`7 R22V= L7HN7L= DK5D K7 M5L7 6D5D7M7HD6 56 5VV7C7L SY ,7H2I5K +HD2NH73 FJFBVV7H L7HN7L 56`NHC +HZD2NH7 NU 6K7 J2BVL 5UU2IL D2 D5`7 : L5Y6 2UU 5HL DK5D K7 56`7L K7I PK5D P56 DK7 GHN2H TI2MN6NHC K7I3 FJFBVV7H L7HN7L D7VVNHC +HD2NH7 DK5D K7 P56 C2NHCD2 DI5H6U7I K7I D2 ,77P5Y )I5H6T2IZD5DN2H3 FJFBVV7H 5V62 L7HN7L D7VVNHC 5HY LINO7I D2 U5V6NUY V2C6 2I DNM7J5IL6 2I D2 ON2V5D7 !&) I7CBV5DN2H6 2I TBD 5HYDKNHC 2DK7I DK5H 5JDB5V DNM76 2H V2C63 '7O7IDK7V766= BHL7I JI266Z7W5MNH5DN2H FJFBVV7H 5LMNDD7L DK5D PK7H,7H2I5K +HD2NH7 SI2BCKD NH 5 I7^B76D U2I DNM7 2UU= K7 56`7L K7I cP56 DK7 GHN2H T5YNHC K7I= 2I 62M7DKNHC D2 DK7 7UU7JD3d $ P56 H2D NMTI7667L PNDK FJFBVV7H\6 L7M75H2I 2I D76DNM2HY 5HL $ L2 H2D JI7LND KN6 D76DNM2HY3 $ JI7LND DK7 D76DNM2HY 2U ,7H2I5K +HD2NH7 NH ON7P 2U K7I L7M75H2I 5HL DK7 UBVV I7J2IL3  $H ON7P 2U MY 2S67IO5DN2H6 2U L7M75H2I 5HL MY UNHLNHC6 5S2O7= $ JI7LND DK7 D76DNM2HY 2U .2H !5`NH 5HL (7IH #V5I` I7C5ILNHC J2HD5JD PNDK Q5M76 .7NVVY3 $ 5V62 JI7LND (7IH #V5I`\6 D76DNM2HY DK5D 5 PKND7 O7KNJV7 U2VZV2P7L K7I 2H F5IJK :<= :;;83 +6 6K2PH 5S2O7= $ P56 H2D NMZTI7667L PNDK DK7 L7M75H2I 5HL D76DNM2HY 2U *2P5IL #I5HU2IL3 *N6 D76DNM2HY I7C5ILNHC -NVV %DBILNO5HD P56 H2D LN6TBD7L3 %DBILNO5HD LNL H2D D76DNUY3 )K7I7U2I7= $ JI7LND #I5HU2IL NH DK5D I7C5IL3(NHLNHC6)K7 JI7LND7L 7ONL7HJ7 TI2O7L DK5D Q2KH R22V ^B76DN2H7L (I5H` #IB_ LBINHC DK7 6BMM7I 2U :;;;= 5S2BD DK7 GHN2H 5HL R22V DKI75D7H7L #IB_ PNDK V266 2U KN6 [2S 5HL DK7 T266NSV7 65V7 2U DK7 #2MT5HY3 R22V DKI75D7H7L .2H !5`NH 5HL .BL2VU2 %5HZJK7_ DK5D .76T2HL7HDM5Y C2 D2 5 J2MT5HYPNL7 67HN2INDY 6Y6ZD7M NU DK7 GHN2H P56 O2D7L NH 5HL K7 TI2MN67L DK5D .76T2HL7HD P2BVL I7M5NH PNDK DK7 JBII7HD J2MT5HYZSYZJ2MT5HY 67HN2INDY 6Y6D7M NU DK7 7MTV2Y776 LNL H2D O2D7 NH DK7 GHN2H3 R22V DKI75DZ7H7L DK7I7 P7I7 UNO7 2I 6NW LINO7I6PNDK KNCK 67HN2INDY DK5D P5HD7L D2 M2O7 UI2M !5VV56 D2 %5H +HD2HN2 5HL K7 NMTVN7L DK5D DK267 LINO7I6 MNCKD M2O7 NU DK7 GHN2H P56 O2D7L NH 5HL .7Z6T2HL7HD P7HD D2 5 J2MT5HYPNL7 67HN2INDY 6Y6D7M3 R22V ^B76ZDN2H7L .2H !5`NH= 2H K2P DK7 BHN2H P56 J2MNHC 5V2HC3 R22V DKI75D7H7L !5`NH DK5D .76T2HL7HD M5Y JBD S5J` IBH6 D2 0; K2BI6 5 P77` NU DK7 GHN2H 6BJJ77L7L NH C7DDNHC 5 J2HDI5JD U2I DNM7Z5HLZ5ZK5VU3)K7 7ONL7HJ7 TI2O7L DK5D Q5M76 FJFBVV7H NHD7II2C5D7L ,7H2I5K +HD2NH7 2H &JD2S7I :? 5S2BD K7I I7^B76D D2 D5`7 DP2 L5Y62UU D2 5DD7HL BHN2H SB6NH766= PK7DK7I 6K7 J2BVL 5UU2IL D2 D5`7 DK5D DNM7 2UU 5HL PK5D P56 DK7 GHN2H TI2MN6NHC K7I3 FJFBVV7H DK7H DKI75D7H7L DK5D K7 P56 C2NHC D2 DI5H6U7I +HZD2NH7 2BD 2U DK7 S5IC5NHNHC BHND D2 ,77P5Y )I5H6T2ID5DN2H3 )K7 -25IL K56 U2BHL cNH DK7 UNH5V 5H5VY6N6= 2BI D56` N6 D2 L7ZD7IMNH7 PK7DK7I BHL7I 5VV DK7 JNIJBM6D5HJ76 DK7 ^B76DN2HNHC 5D N66B7 P2BVL I7562H5SVY D7HL D2 J27IJ7 DK7 7MTV2Y77 5D PK2M ND N6 LNI7JD7L 62 DK5D K7 2I 6K7 P2BVL U77V I76DI5NH7L UI2M 7W7IJN6ZNHC INCKD6 TI2D7JD7L SY %7JDN2H < 2U DK7 +JD3d )9/"J,,% F9#*"K 3#&9 39$"9&= //; ',.- >/1 @:;;;Ae PK7I7 DK7 -25IL JND7L= 5M2HC 2DK7I J5676= D,-&$9 :4 8IBD= //: (3:L 0< @:L #NI3 8>40Ae +9&%-9 E#&H/ ?$.4 :4 8IBD= 800 (3/L ?/; @!3#3 #NI3 8>>?Ae >6H/.,< ?$.4 :4 8IBD= ?8> (3:L 88</ @!3#3 #NI3 8>?<A3 #2BH67V U2I X7H7I5V #2BH67V 5ICB7L DK5D R22V\6 2DK7IPN67 NHZH2JB2B6 NHD7II2C5DN2H 2U #IB_ P56 BHV5PUBV S7J5B67 ND P56 5JJ2MT5HN7L SY DP2 JV75I DKI75D6a @8A DK7 J2MT5HY MNCKD S7 62VLe 5HL @:A #IB_ MNCKD V267 KN6 [2Se 5HL H7NDK7I DKI75D NHZO2VO7L 5TI7LNJDN2H 2U SB6NH766 J2H67^B7HJ7 S7Y2HL .76T2HZL7HD\6 J2HDI2V3 %K7 JND7L D,-&$9 :4 8IBD= //: (3:L 0< @:L #NI3 8>40Ae B,//H,&9 F,-/9= :4> ',.- 88<4 @8>?0A3*7I7= 5VV DK7 7ONL7HJ7 I7C5ILNHC NHD7II2C5DN2H NHO2VO7L `H2PH BHN2H 5LO2J5D763 .2H !5`NH= (I5H` #IB_= ,7H2I5K +HZD2NH7= (7IH #V5I`= 5HL *2P5IL #I5HU2IL 5VV 5LMNDD7L D2 S7NHC NHO2VO7L NH 5JDNONDN76 U2I DK7 BHN2H3 +6 6K2PH S7V2P= $ UNHL DK5D .76T2HL7HD `H7P 2U 75JK 2U DK7NI BHN2H 5JDNONDN76 @677 B,//1H,&9 F,-/9= 6BTI5A3 +VV DK7 NHJNL7HD6 5VV7C7L 56 ?@5A@8A ON2V5ZDN2H61/NHO2VO7L M2I7 DK5H NHD7II2C5DN2H3 Q2KH R22V DKI75D7H7L .2H !5`NH DK5D .76T2HL7HD\6 2PH7I P56 J2H6NL7INHC JBDDNHC K2BI6 S5J` D2 0; 5 P77` NU DK7 GHN2H J5M7 NH3 R22V DKI75D7H7L (I5H` #IB_ DK5D #IB_ M5Y V267 KN6 [2S 2I .76T2HL7HD M5Y 67VV DK7 J2MT5HY NU DK7 GHN2H J5M7 NH3 R22V DKI75D7H7L !5`NH 5HL .BL2VU2 %5HJK7_ DK5D DK7 #2MT5HY M5Y C2 D2 5H 5VV J2MT5HY 67HN2INDY 6Y6D7M NU DK7 GHN2H J5M7 NH3 R22V MN6I7TI767HD7L DK5D DK7 GHN2H P56 677`NHC 5H 5VV J2MT5HY 67HN2INDY 6Y6D7M310Q5M76 FJFBVV7H DKI75D7H7L ,7H2I5K +HD2NH7 PNDK 5 DI5H6U7I 2BD 2U DK7 S5IC5NHNHC BHND D2 5H2DK7I (5II7VV J2MT5HY3 Q5M76 .7NVVY L7HN7L (7IH #V5I` UBVV BHN2H I7TI767HD5DN2H LBINHC 5 M77DNHC DK5D P56 VN`7VY D2 I76BVD NH LN6JNTVNH7 5HL K5I5667L #V5I` U2I U5NVNHC D2 D5`7 5H ?ZK2BI SI75` 5HL U2I H2D LINONHC U56D 7H2BCK311)K7 -25IL 5HL J2BID6 K5O7 J2H6N6D7HDVY U2BHL DKI75D6 2U DK7 DYT7 U2BHL K7I7NH= D2 S7 ON2V5DN2H6 2U %7JDN2H ?@5A@8A @M%%6."/ B9K#L6*6"#"6,$ 39$"9& E-$%< ?$.3=//; ',.- <//= <08 @:;;;Ae 3#/"#J#(/ 0#$#79H9$"< ?$.3=:?1 ',.- >10= ><: @8>?<Ae ?>> E9%4 !9&:6.9/ 3,&C3=//1 ',.- >>?= 8;;: @:;;8Ae +,*(ZMH9&6.#< ?$.4 :4 8IBD= :4; (3/L 041= 0?0 @1DK #NI3 :;;8AA3+6 5ICB7L SY J2BH67V U2I X7H7I5V #2BH67V= R22V\6 T26D7V7JZDN2H DKI75D6 2JJBII7L LBINHC DK7 DNM7 PK7H DK7 7MTV2Y776 7WZT7JD7L DK7NI S5IC5NHNHC 5C7HD D2 TI766 U2I DK7 UIBND6 2U J2VV7JDNO7 S5IC5NHNHC 5HL P7I7 H2D J2BJK7L NH D7IM6 2U V7CNDNM5D7 SB6NZH766 J2H67^B7HJ76 2U BHN2HN_5DN2H JNDNHC W4D4 =*9."&6.= /8> ',.- '23 ?? @8>>1A3Q5M76 .7NVVY TI2KNSND7L !PNCKD -26D2H UI2M 6T75`NHC LBIZNHC DK7 NHD7ION7P DK5D .7NVVY 5HL FJFBVV7H K7VL PNDK (7IH #V5I`3 -7U2I7 DK5D NHD7ION7P #V5I` K5L S77H P5IH7L DPNJ7 U2I U5NVBI7 D2 D5`7 5H ?ZK2BI SI75` 5HL 6K7 I7562H5SVY 7WT7JD7L DK5D D2 S7 2H7 D2TNJ NH DK7 NHD7ION7P3 $ UNHL DK5D #V5I` I7562H5SVY S7VN7O7LDK5D NHD7ION7P M5Y I76BVD NH LN6JNTVNH73 )K7I7U2I7= .76T2HL7HD ON2V5D7L %7JDN2H ?@5A@8A @!,-"KJ9/"9&$ D9** >9*91CK,$9 3,4= :18 ',.- 48:= 48/ @8>?;AA3+6 D2 DK7 5VV7C5DN2H DK5D .76T2HL7HD 7HC5C7L NH 5H BHU5NI V5ZS2I TI5JDNJ7 SY U2VV2PNHC (7IH #V5I`\6 DIBJ` 2H F5IJK :<=   1/]NDK DK7 7WJ7TDN2H D2 DK7 5VV7C7L NHD7II2C5DN2H 2U *2P5IL #I5HZU2IL SY -NVV %DBILNO5HD NH '2O7MS7I :;;;310R22V J2HD7HL7L DK7 GHN2H\6 5ICBM7HD LBINHC DK7 I7TI767HD5DN2H TI2J77LNHC DK5D 5VV DK7 J2MT5HN76 J2H6DNDBD7L 5 6NHCV7 J2MT5HY= NVVB6ZDI5D7L DK7 GHN2H\6 L76NI7 D2 K5O7 5H 5VV J2MT5HY 67HN2INDY 6Y6D7M311+66K2PH K7I7NH= #V5I`\6 P5IHNHC6 5HL 6B6T7H6N2H N6 5V62 J2H6NLZ7I7L 56 5 ?@5A@/A ON2V5DN2H 5HL N6 J2H6NL7I7L BHL7I DK7 )&67K" I6$96D5HL5IL3 %&G)*".' F+$,=$'#344>:;;8= $ UNHL DK7 7ONL7HJ7 N6 NH6BUUNJN7HD D2 6BTT2ID 6BJK 5 L7ZD7IMNH5DN2H3 $D N6 DIB7 DK5D Q5M76 .7NVVY DKI75D7H7L D2 M2HND2I #V5I` U2I /; L5Y6 5HL DK5D F5IJK :< U7VV PNDKNH DK7 /; L5Y6 5UD7I .7NVVY M5L7 DK5D DKI75D 5HL ND N6 5V62 DIB7 DK5D 62M7 6B6TNZJN2H 5IN676 UI2M 6DI5HC7 S7K5ON2I 2U DK7 PKND7 O7KNJV7 DK5D U2VZV2P7L #V5I`3 )K5D 5V2H7 L276 H2D 76D5SVN6K DK5D 5H 5C7HD 2U .76T2HL7HD LI2O7 DK7 J5I3 (BIDK7IM2I7= 7O7H NU $ 566BM7 U2I DK7 65`7 2U LN6JB66N2H= DK5D DK7 LINO7I P56 5H 5C7HD 2I 7MTV2Y77 2U .76T2HL7HD= DK7I7 N6 H2 6K2PNHC DK5D DK7 LINO7I P56 7HC5C7L NH BHV5PUBV J2HLBJD3 (7IH #V5I` TK2H7L NH 5 SI75`L2PH 5HL 6K7 P56 L7V5Y7L U2I > K2BI63 )K7I7U2I7= 7O7H NU DK7 O7KNJV7 P56 UI2M DK7 #2MT5HY= DK7I7 P56 H2 7ONL7HJ7 DK5D ND P56 H2D DK7I7 D2 V7HL 566N6D5HJ7 NU H77L7L U2VV2PNHC #V5I`\6 SI75`L2PH3 ]NDK 5VV DK5D NH MNHL= $ 5M BHPNVVNHC D2 J2HJVBL7 2H DK7 S56N6 2U DK7 I7J2IL= DK5D .76T2HL7HD BHV5PUBVVY U2VV2P7L #V5I`\6 DIBJ`3 $ UNHL DK5D X7H7I5V #2BH67V U5NV7L D2 TI2O7 DK5D .76T2HL7HD 7HZC5C7L NH 5H BHU5NI V5S2I TI5JDNJ7 SY U2VV2PNHC (7IH #V5I` 2H F5IJK :<= :;;83$ UNHL DK5D .76T2HL7HD 7HC5C7L NH 5JDNONDY NH ON2V5DN2H 2U %7JDN2H ?@5A@8A SY Q2KH R22V DKI75D7HNHC ND6 7MTV2Y77 PNDK V266 2U 7MTV2YM7HD= DK5D DK7 SB6NH766 P2BVL JV267= 5HL PNDK V266 2U T5Ye SY Q5M76 FJFBVV7H DKI75D7HNHC 5H 7MTV2Y77 PNDK DI5H6U7I D2 5 V2P7I T5YNHC [2Se 5HL SY Q5M76 .7NVVY DKI75D7HNHC D2 D7IZMNH5D7 ND6 7MTV2Y77 U2I H2D NHJI756NHC K7I 6T77L 5HL SY L7HYZNHC 7MTV2Y77 (7IH #V5I` 5H 2TT2IDBHNDY D2 B67 K7I BHN2H I7TI7Z67HD5DNO7 LBINHC 5 M77DNHC 6K7 I7562H5SVY S7VN7O7L J2BVL I76BVD NH LN6JNTVNH5IY 5JDN2H3#2HJVB6N2H6 D2 +VV7C5DN2H6 DK5D .76T2HL7HD "HC5C7LNH #2HLBJD NH fN2V5DN2H 2U %7JDN2H ?@5A@8A 5HL @/A$ UNHL DK5D .76T2HL7HD LN6JK5IC7L Q2KH RNH`6D2H= -2SSY F5I`6= *2P5IL #I5HU2IL= 5HL #VYL7 "O5H6e DI5H6U7II7L (I5H` #IB_ 5HL .NJK5IL R5N_ D2 V2P7I T5YNHC I2BD76e NMT267L M2I7 2H7I2B6 P2I`NHC J2HLNDN2H6 2H ND6 LINO7I6 SY 5VD7INHC ND6 LN6JNZTVNH5IY T2VNJY I7C5ILNHC !&) V2C6e I7LBJ7L QBVN2 X2M7_\6 I2BD7 SY 2H7 L5Y T7I P77`e 5HL N66B7L P5IHNHC6 5HL 6B6T7HL7L (7IH #V5I`= S7J5B67 2U ND6 BHN2H 5HNMB6 5HL .76T2HL7HD U5NV7L D2 TI2O7 DK5D ND P2BVL K5O7 D5`7H 5HY 2U DK267 5JDN2H6 NH DK7 5S67HJ7 2U ND6 LINO7I6\ BHN2H 5HL 2DK7I TI2D7JD7L 5JDNONDN763 +6 6K2PH K7I7NH= DK7 I7J2IL L276 6K2P= 5M2HC 2DK7I DKNHC6= DK5D .76T2HL7HD P56 NHJ2H6N6D7HD NH 7HU2IJNHC !&) I7CBV5DN2H63 #V5I`= @)&67K" I6$9= :18 ',.- 8;?/ @8>?;A= 7HUL3 44: (3:L ?>> @86D #NI3 8>?8A= J7ID3 L7HN7L 011 G3%3 >?> @8>?:AA3#2HJVB6N2H6 D2 +VV7C5DN2H6 DK5D .76T2HL7HD "HC5C7LNH #2HLBJD NH fN2V5DN2H 2U %7JDN2H ?@5A@8A 5HL @1A$ UNHL DK5D .76T2HL7HD P56 2SVNC5D7L D2 I7J2CHN_7 5HL S5IZC5NH PNDK DK7 GHN2H 56 7WJVB6NO7 J2VV7JDNO7ZS5IC5NHNHC I7TI7Z67HD5DNO7 2U ND6 LINO7I6 UI2M +BCB6D /8= :;;;e DK5D .76T2HL7HD BHNV5D7I5VVY 5VD7I7L DK7 K2BI6 5HL I2BD76 2U DK7 'B7O2 ,5I7L2 IBH6e U5NV7L 5HL I7UB67L D2 UBIHN6K NHU2IM5DN2H I7^B76D7L SY DK7 GHN2He BHNV5D7I5VVY 5VD7I7L DK7 K2BI6 5HL I2BD76 2H DK7 !5VZV56p!7HO7I IBHe BHNV5D7I5VVY DI5H6U7II7L LINO7I6 UI2M DK7 !5VZV56p!7HO7I I2BD7 D2 DK7 7WDI5 S25ILe BHNV5D7I5VVY V5NL 2UU %TINHCZUN7VL LINO7I6 5I2BHL &JD2S7I 80= :;;;e U5NV7L 5HL I7UB67L D2 S5IC5NH PNDK DK7 GHN2H J2HJ7IHNHC DK7 5VD7I5DN2H NH K2BI6 5HL I2BD7 2U DK7 !5VV56p!7HO7I IBH6 6NHJ7 %7TD7MS7I :>= :;;;e BHNV5D7I5VVY 5VD7I7L ND6 T2VNJY I7C5ILNHC LINO7I6 J2II7JDNHC DK7NI DNM7J5IL6 5HL V2C6e BHNV5D7I5VVY 5VD7I7L ND6 T2VNJY 5HL ND6 LN6JNZTVNH5IY T2VNJY= I7C5ILNHC LINO7I6 J2II7JDNHC DNM7J5IL6 5HL !&) V2C6 NH (7SIB5IY :;;8e 5HL BHNV5D7I5VVY 5VD7I7L ND6 7MTV2Y77 I5HL2M LIBC D76D T2VNJY 2H F5IJK 81= :;;83#&'#,G%$&'% &( ,+]83  -Y ND6J2HLBJD 6K2PH S7V2P NH T5I5CI5TK6 := /= 5HL 0= %2BDK7IH F5NV %7IONJ7= $HJ3= -YIL )IBJ`NHC #23= $HJ3= %b- %D5C7VNH76= $HJ3= +V5M2 F5NV %7IONJ7= $HJ3= "b, F5NV= $HJ3= 5HL *b, F5NV= $HJ3= 5 6NHCV7 7MTV2Y7I 5HL DK7 I76T2HL7HD K7I7NH= K56 7HC5C7L NH BHU5NI V5S2I TI5JDNJ76 5UU7JDNHC J2MM7IJ7 PNDKNH DK7 M75HNHC 2U %7JDN2H ?@5A@8A= @/A= 5HL @1A 5HL %7JDN2H :@4A 5HL @<A 2U DK7 +JD3:3  -Y DKI75D7HNHC ND6 7MTV2Y77614PNDK V266 2U 7MTV2YM7HD= DK5D DK7 SB6NH766 P2BVL JV267= PNDK V266 2U T5Y= PNDK DI5H6U7I D2 5 V2P7I T5YNHC [2S PNDK 5 J2MT5HY H2D NH DK7 S5IC5NHNHC BHND= PNDK LN6JNTVNH5IY 5JDN2H 5HL D7IMNH5DN2H NU DK7 7MTV2Y77 LNL H2D NHJI7567 K7I 6T77L 2H DK7 7MTV2Y77\6 DIBJ` I2BD7 5HL SY 5LON6ZNHC 5H 7MTV2Y77 DK5D ND P2BVL M2HND2I K7I U2I /; L5Y6= 5VV S7ZJ5B67 2U DK7 GHN2He 5HL SY L7HYNHC 5H 7MTV2Y77 BHN2H I7TI7Z67HD5DN2H LBINHC 5 M77DNHC DK5D 6K7 I7562H5SVY S7VN7O7L P2BVL I76BVD NH LN6JNTVNH5IY 5JDN2H=  %2BDK7IH F5NV %7IONJ7= $HJ3= -YIL )IBJ`NHC #23= $HJ3= %b- %D5C7VNH76= $HJ3= +V5M2 F5NV %7IONJ7= $HJ3= "b, F5NV= $HJ3= 5HL *b, F5NV= $HJ3= 5 6NHCV7 7MTV2Y7I= DK7 I76T2HL7HD K7I7NH= ON2V5D7L %7JDN2H ?@5A@8A3/3  -Y LN6JK5ICNHC ND6 7MTV2Y776 Q2KH RNH`6D2H= -2SSY F5I`6= *2P5IL #I5HU2IL= 5HL #VYL7 "O5H6= SY DI5H6U7IINHC ND6 7MTV2Y776 (I5H` #IB_ 5HL .NJK5IL R5N_ D2 V2P7I T5YNHC I2BD76= SY I7LBJNHC ND6 7MTV2Y77 QBVN2 X2M7_\6 I2BD7 SY 2H7 L5Y 75JK P77`= 5HL SY N66BNHC PINDD7H P5IHNHC6 5HL 6B6T7HLNHC ND6 7MZTV2Y77 (7IH #V5I`= %2BDK7IH F5NV %7IONJ7= $HJ3= -YIL )IBJ`NHC #23= $HJ3= %b- %D5C7VNH76= $HJ3= +V5M2 F5NV %7IONJ7= $HJ3= "b, F5NV= $HJ3= 5HL *b, F5NV= $HJ3= 5 6NHCV7 7MTV2Y7I 5HL DK7 I7Z6T2HL7HD K7I7NH= ON2V5D7L %7JDN2H ?@5A@8A 5HL @/A303  -Y BHNV5D7I5VVY JK5HCNHC DK7 K2BI6 5HL I2BD76 2U DK7 !5VZV56p!7HO7I IBHe SY BHNV5D7I5VVY DI5H6U7IINHC LINO7I6 566NCH7L D2 DK7 !5VV56p!7HO7I I2BD7 D2 DK7 7WDI5 S25ILe SY BHNV5D7I5VVY V5YZNHC 2UU ND6 %TINHCUN7VL LINO7I6e SY U5NVNHC 5HL I7UB6NHC D2 S5IC5NH PNDK DK7 GHN2H J2HJ7IHNHC DK7 5VD7I5DN2H NH DK7 K2BI6 5HL I2BD76 2U DK7 !5VV56p!7HO7I IBHe SY BHNV5D7I5VVY 5VD7INHC DK7 K2BI6 5HL I2BD7 2U DK7 'B7O2 ,5I7L2 IBHe SY U5NVNHC 5HL I7UB6NHC D2 UBIZHN6K NHU2IM5DN2H I7^B76D7L SY DK7 GHN2He SY BHNV5D7I5VVY 5VD7IZNHC ND6 T2VNJY I7C5ILNHC LINO7I6 J2II7JDNHC DK7NI DNM7J5IL6 5HL !&) V2C6e SY BHNV5D7I5VVY 5VD7INHC ND6 LN6JNTVNH5IY T2VNJY I7ZC5ILNHC !&) V2C6e 5HL SY BHNV5D7I5VVY 5VD7INHC DK7 I5HL2M LIBC D76D TI5JDNJ7 U2I ND6 7MTV2Y776e %2BDK7IH F5NV %7IONJ7= $HJ3= -YIL )IBJ`NHC #23= $HJ3= %b- %D5C7VNH76= $HJ3= +V5M2 F5NV %7IONJ7= $HJ3= "b, F5NV= $HJ3= 5HL *b, F5NV= $HJ3= 5 6NHCV7 7MTV2Y7I 5HL DK7 I76T2HL7HD K7I7NH= ON2V5D7L %7JDN2H ?@5A@8A 5HL @1A3."F"!E*5ONHC U2BHL DK5D DK7 .76T2HL7HD K56 7HC5C7L NH J7ID5NH BHZU5NI V5S2I TI5JDNJ76= $ UNHL DK5D ND MB6D S7 2IL7I7L D2 J7567 5HL L76N6D 5HL D2 D5`7 J7ID5NH 5UUNIM5DNO7 5JDN2H L76NCH7L D2 7UU7JDBZ5D7 DK7 T2VNJN76 2U DK7 +JD3  14GHV766 2DK7IPN67 6D5D7L DK7 D7IM6 7MTV2Y77@6A 2I LINO7I@6A I7U7I D2 S5IC5NHNHC BHND 7MTV2Y7763 !"#$%$&'% &( )*" '+)$&'+, ,+-&. .",+)$&'% -&+.!4<;)K7 .76T2HL7HD K5ONHC 7HC5C7L NH BHV5PUBV J2HLBJD SY LN6ZJINMNH5D2INVY LN6JK5ICNHC 7MTV2Y776 RNH`6D2H= F5I`6= #I5HZU2IL= 5HL "O5H6= ND MB6D 2UU7I DK7M I7NH6D5D7M7HD D2 75JK 2U DK7NI U2IM7I [2S6= 2I= NU 2H7 2I M2I7 2U DK267 [2S6 H2 V2HC7I 7WN6D6= D2 5 6BS6D5HDN5VVY 7^BNO5V7HD T26NDN2He 5HL SY LN6JINMNH5ZD2INVY DI5H6U7IINHC ND6 7MTV2Y776 #IB_ 5HL R5N_ D2 V2P7I T5YNHC I2BD76 5HL SY LN6JINMNH5D2INVY I7LBJNHC ND6 7MTV2Y77 X2M7_\6 T5Y= ND MB6D 2UU7I D2 I76D2I7 75JK 2U DK7M D2 KN6 U2IM7I [2S 2I= NU DK5D [2S H2 V2HC7I 7WN6D6= D2 5 6BS6D5HDN5VVY 7^BNO5V7HD T26NDN2He 5HL SY 6B6T7HLNHC ND6 7MTV2Y77 #V5I`= .76T2HL7HD MB6D M5`7 RNH`6D2H= F5I`6= #I5HU2IL= "O5H6= #IB_= R5N_= X2M7_= 5HL #V5I`= PK2V71<U2I 5VV V266 2U 75IHNHC6 5HL 2DK7I S7H7UND6= J2MZTBD7L 2H 5 ^B5ID7IVY S56N6 UI2M L5D7 2U LN6JK5IC7 D2 L5D7 2U TI2T7I 2UU7I 2U I7NH6D5D7M7HD= V766 5HY H7D NHD7INM 75IHNHC6= 56 TI76JINS7L NH E4 )4 ),,*J,&"K 3,4<>; ',.- :?> @8>1;A= TVB6 NHD7I76D 56 J2MTBD7L NH 89J F,&6N,$/ ;,& "K9 B9"#&%9%= :?/ ',.- 88</ @8>?<A3h.7J2MM7HL7L &IL7I 2MNDD7L UI2M TBSVNJ5DN2H3i  1<.76T2HL7HD MB6D I7NMSBI67 RNH`6D2H= F5I`6= #I5HU2IL= "O5H6= #IB_= R5N_= X2M7_= 5HL #V5I`= U2I 5VV 7WDI5 (7L7I5V 5HL %D5D7 NHJ2M7 D5W76 DK5D I76BVD UI2M 5 VBMT 6BM T5YM7HD 2U DK7 5P5IL K7I7NH3